As filed with the Securities and Exchange Commission on November 14, 2013 1933 Act File No. 033-46924 1940 Act File No. 811-06618 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 67 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 69 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS EQUITY FUNDS (Exact Name of Registrant as Specified in Charter) 40 Wall Street New York, New York 10005 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Equity Funds 40 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [ X ] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS EQUITY FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A, Class B, Advisor Class and Institutional Class shares of First Investors Special Situations Fund Statement of Additional Information for Class A, Class B, Advisor Class and Institutional Class shares of First Investors Special Situations Fund Part C – Other Information Signature Page Exhibits Equity Funds Ticker Symbols Special Situations Fund Class A: FISSX Class B: FISBX Advisor Class: FISTX Institutional Class: FISUX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS P R O S P E C T U S IS , 2014 TABLE OF CONTENTS THE FUND SUMMARY SECTION 1 Special Situations Fund 1 THE FUND IN GREATER DETAIL 6 Special Situations Fund 7 FUND MANAGEMENT IN GREATER DETAIL 9 SHAREHOLDER INFORMATION 10 How and when does the Fund price its shares? 10 How do I open an account? 10 What share classes are offered by the Fund? 11 What about accounts with multiple owners or representatives? 12 How do I make subsequent transactions? 13 How are transactions processed? 15 What are the sales charges? 16 Does the Fund or FIMCO make payments to financial intermediaries? 18 Are sales charge discounts and waivers available? 19 What are the Fund’s policies on frequent trading in the shares of the Fund? 24 What about dividends and capital gain distributions? 24 What about taxes? 25 What if my account falls below the minimum account requirement? 25 Householding policy 26 Other account privileges and policies 26 FINANCIAL HIGHLIGHTS 27 Special Situations Fund 28 THE FUND SUMMARY SECTION SPECIAL SITUATIONS FUND Investment Objective:The Fund seeks long-term growth of capital. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in certain classes of shares of First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 19 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-48 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Advisor Class Institutional Class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None None None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A1 Class B1 Advisor Class2 Institutional Class2 Management Fees 0.88% 0.88% 0.88% 0.88% Distribution and Service (12b-1) Fees 0.30% 1.00% 0.00% 0.00% Other Expenses % % %3 %3 Total Annual Fund Operating Expenses % 1. Th e expense information in the table has been restated to reflect, as of April 1, 2013, a revised allocation of expenses between the Fund’s share classes and the discontinuance of payment of the annual custodial fees by the Fund. 2. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending September 30, 2014. 3. The transfer agent has contractually agreed to limit transfer agency expenses of the Advisor and Institutional Class shares of the Fund until at least January 31, 2015, to the extent that transfer agency expenses exceed 0.20% for Advisor Class shares and 0.05% for Institutional Class shares.The transfer agent can be reimbursed by the Fund within three years after the date the expense limitation has been made, provided that such repayment does not cause the transfer agency expenses of the Fund’s Advisor Class and Institutional Class shares to exceed the foregoing limits.The expense limitation may be terminated or amended prior to January 31, 2015 with the approval of the Fund’s Board of Trustees. 1 Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods and reflects conversion of Class B to Class A after eight years.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $ Class B shares $ Advisor Class shares $ Institutional Class shares $ You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $ Class B shares $ Advisor Class shares $ Institutional Class shares $ Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its whole portfolio. Principal Investment Strategies:The Fund invests primarily in common stocks of small-size companies that the Fund’s adviser believes are undervalued, and generally invests in companies that are experiencing a “special situation” that makes them undervalued relative to their long-term potential.Developments creating special situations may include mergers, spin-offs, litigation resolution, new products, or management changes.The Fund may also invest in stocks of mid-size or large companies. The Fund uses a “bottom-up” approach to selecting investments.The Fund uses fundamental research to search for companies that have one or more of the following: a strong balance sheet; experienced management; above-average earnings growth potential; and stocks that are attractively priced. The Fund may sell a stock if it becomes fully valued, it appreciates in value to the point that it is no longer a small-size company stock, its fundamentals have deteriorated or alternative investments become more attractive. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who: n Are seeking significant growth of capital, n Want exposure to investments in small-size companies, n Are willing to accept a high degree of investment risk, and n Have a long-term investment horizon and are able to ride out market cycles. 2 Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Small-Size and Mid-Size Company Risk.The market risk associated with stocks of small- and mid-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of small- and mid-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell small-to-mid-size company stocks at reasonable prices. Undervalued Security Risk.The Fund seeks to invest in stocks that are undervalued and that will rise in value due to anticipated events or changes in investor perceptions.If these events do not occur, or investor perceptions about the securities do not improve, the market price of these securities may not rise as expected or may fall. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Prior to September 23, 2013, the Fund was being managed by a subadviser.Therefore, the performance shown for the Fund for the periods prior to that date is not necessarily reflective of how the Fund will perform in the future. 3 Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was % (for the quarter ended ) and the lowest quarterly return was % (for the quarter ended ). Average Annual Total Returns For Periods Ended December 31, 2013* 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) % % % (Return After Taxes on Distributions) % % % (Return After Taxes on Distributions and Sale of Fund Shares) % % % Class B Shares (Return Before Taxes) % % % Russell 2000 Index (reflects no deduction for fees, expenses or taxes) % % % * No performance information is presented for Advisor Class and Institutional Class shares because these share classes have not been in existence for a full calendar year. The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Steven S. Hill has served as Portfolio Manager of the Fund since September 2013. 4 Purchase and Sale of Fund Shares:You may purchase or redeem shares of the Fund on any business day by: contacting your financial intermediary in accordance with its policies; writing to the Fund’s transfer agent at the following address: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837; or calling the Fund’s transfer agent at 1 (800) 423-4026.The minimum initial purchase for Class A shares, Class B and Advisor Class shares is $1,000 per Fund account.The minimum initial purchase for Institutional Class shares is $2,000,000.The minimum initial purchase is reduced for certain types of accounts and also for accounts that are eligible to be opened under a systematic investment plan.Subsequent investments can be made in any U.S. dollar amount. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or individual retirement account, in which case the withdrawal of your investment from a tax-deferred account may be taxable. Payments to Broker-Dealers and Other Financial Intermediaries:The Fund is primarily sold to retail investors through its principal underwriter, First Investors Corporation (“FIC”), which is an affiliate of the Fund’s adviser, and both are subsidiaries of the same holding company.FIC pays its representatives a higher level of compensation for selling First Investors Funds than for selling other funds.The Fund also may be sold through unaffiliated broker-dealers and other financial intermediaries, which receive compensation for selling First Investors Funds.These payments may create a conflict of interest by influencing representatives, broker-dealers or other financial intermediaries to recommend First Investors Funds, including the Fund, over other funds.For more information ask your representative or your financial intermediary, see the Fund’s Statement of Additional Information or visit First Investors’ or your financial intermediary’s website. 5 THE FUND IN GREATER DETAIL The following sections provide more information about the Fund’s investment objective, principal investment strategies and principal risks.To help you decide if the Fund may be right for you, we have also included examples of who should consider buying the Fund. You should keep in mind that the Fund is not a complete investment program.For most investors, a complete investment program should include stock, bond and money market funds.While stocks have historically outperformed other categories of investments over long periods of time, they generally carry higher risks.There have also been extended periods during which bonds and money market instruments have outperformed stocks.By allocating your assets among different types of funds, you can reduce the overall risk of your portfolio.Of course, even a diversified investment program can result in a loss. The Fund’s investment objective is non-fundamental, which means that the Board of Trustees may change the Fund’s investment objective without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 6 SPECIAL SITUATIONS FUND What are the Special Situations Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks long-term growth of capital. Principal Investment Strategies: The Fund invests primarily in common stocks of small-size companies that the Fund’s adviser believes are undervalued, and generally invests in companies that are experiencing a “special situation” that makes them undervalued relative to their long-term potential.Developments creating special situations may include mergers, spin-offs, litigation resolution, new products, or management changes.Although the Fund normally invests in stocks of smaller size companies, the Fund may also invest in stocks of mid-size or large companies. The Fund uses a “bottom-up” approach to selecting investments.The Fund uses fundamental research to search for companies that have one or more of the following: a strong balance sheet; experienced management; above-average earnings growth potential; and stocks that are attractively priced. The Fund may sell a stock if it becomes fully valued, it appreciates in value to the point that it is no longer a small-size company stock, its fundamentals have deteriorated or alternative investments become more attractive. The Fund reserves the right to take temporary defensive positions that are inconsistent with its principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions.The Fund may, at times, engage in short-term trading, which could produce higher transaction costs and taxable distributions and may result in a lower total return for the Fund. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices 7 generally go down, referred to as “bear” markets. Small-Size and Mid-Size Company Risk: The market risk associated with stocks of small- and mid-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of small- and mid-size companies tend to experience sharper price fluctuations.The additional volatility associated with small-to-mid-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Small-to-mid-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell small-to-mid-size company stocks at reasonable prices. Undervalued Security Risk: The Fund seeks to invest in stocks that are undervalued and that will rise in value due to anticipated events or changes in investor perceptions.If these events do not occur, are delayed or investor perceptions about the securities do not improve, the market price of these securities may not rise as expected or may fall.Moreover, value stocks may fall out of favor with investors and decline in price as a class. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. Who should consider buying the Special Situations Fund? The Special Situations Fund is most appropriately used to add diversification to an investment portfolio.The Fund is intended for investors who: n Are seeking significant growth of capital, n Want exposure to investments in small-size companies, n Are willing to accept a high degree of investment risk, and n Have a long-term investment horizon and are able to ride out market cycles. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 8 FUND MANAGEMENT IN GREATER DETAIL The Fund’s Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to the Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 40 Wall Street, New York, NY 10005.As of September 30, 2013, FIMCO served as investment adviser to 40 mutual funds or series of funds with total net assets of approximately $ billion.FIMCO supervises all aspects of the Fund's operations.For the fiscal year ended September 30, 2013, FIMCO received advisory fees of % of the Fund’s average daily net assets.During the fiscal year ended September 30, 2013, the Adviser waived advisory fees for the Fund in the amount of %.These waivers are not reflected in the Annual Fund Operating Expenses tables, which are located in “The Funds Summary Section” of this prospectus.The waivers are voluntary and may be discontinued at any time by FIMCO without notice. Steven S. Hill serves as Portfolio Manager of the Special Situations Fund and Co-Portfolio Manager of the Opportunity Fund.He has served as Portfolio Manager of the Special Situations Funds since September 2013 and has served as either Portfolio Manager or Co-Portfolio Manager of the Opportunity Fund since 2004.Mr. Hill also serves as Portfolio Manager and/or Co-Portfolio Manager for other First Investors Funds and joined FIMCO in 2002 as an analyst. Other Information. Descriptions of the factors considered by the Board of Trustees in approving the foregoing Advisory Agreement are available in the Fund’s Annual Report to shareholders for the period ending September 30, 2013. The Statement of Additional Information provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund. The Fund has received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Fund’s shareholders but subject to the approval of the Fund’s Board of Trustees and certain other conditions.FIMCO has ultimate responsibility, subject to oversight by the Fund’s Board of Trustees, and certain other conditions, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940.First Investors Equity Funds, on behalf of the Fund, has claimed an exemption from registration with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act (“CEA”) and the Adviser is exempt from registration as a commodity trading advisor under CFTC Regulation 4.14(a)(8). The following is information about the index that will be used by the Fund in the Average Annual Total Returns table as a benchmark for its performance. n The Russell 2000 Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). 9 SHAREHOLDER INFORMATION How and when does the Fund price its shares? The share price (which is called "net asset value" or "NAV" per share) for the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of the Fund will not be priced on the days on which the NYSE is closed for trading, such as on most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, the Fund first values its assets, subtracts its liabilities and then divides the balance, called net assets, by the number of shares outstanding.The prices or NAVs of each share class will generally differ because they have different expenses. The Fund generally values its investments based upon its last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Fund under procedures that have been approved by the Board of Trustees of the Fund.The Fund may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news; general market movements;sector movements; or movements of similar securities. In the event that a security is priced using fair value pricing, the Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by the Fund could cause the Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. How do I open an account? You can open an account through a representative of the Fund’s principal underwriter, First Investors Corporation, or any other broker-dealer, insurance company, third party administrator or other financial intermediary that is authorized to sell the Fund (collectively, your “Representative”).It is generally our policy to only open accounts for U.S. citizens or resident aliens.Accounts may be established through a variety of different registration options, including individual, joint and trust registrations.Shares that you purchase through a financial intermediary may be held in your account with that firm.Your 10 Representative may help you complete the necessary paperwork to open a new account.Your Representative will transmit your request to the Fund and may charge you a fee for this service.Please contact your Representative for more information on how to open an account. The Fund offers several different share classes.Each share class has its own investment eligibility criteria, fees, expenses and other features.Not all share classes may be available to you.When deciding which share class to invest in, you should consider the amount you plan to invest, the fees and expenses for each share class and any sales charge discounts or waivers which may be available to you.Your Representative can assist you in determining which share classes are available to you.Moreover, you should consider any other fees and/or charges your Representative may charge you in addition to the fees and/or charges disclosed in this prospectus.The various types of registrations and additional information about sales charge waivers and discounts (discussed below) are described in the Fund’s Statement of Additional Information (“SAI”).The SAI is available free of charge by calling 1 (800) 423-4026, by visiting our website at www.firstinvestors.com or by visiting the SEC’s website at www.sec.gov. Investors investing in the Fund through a financial intermediary should consult with their financial intermediary for information regarding investment minimums, how to purchase and redeem shares, and applicable fees.If you establish an account through a financial intermediary, the investment minimums described in this prospectus may not apply.Your financial intermediary also may charge fees that are in addition to those described in this prospectus. Federal law, including the USA PATRIOT Act, requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.Therefore, if you are a new customer, you will be asked to provide certain information before your account may be opened, including your name, residential street address, date of birth, social security or taxpayer identification number (“TIN”), citizenship status and other information that will allow you to be identified.You may also be asked to provide certain government issued documents, such as your driver’s license or passport, or other identifying documents.In certain circumstances, this information may be obtained and verified with respect to any person authorized to effect transactions in an account.The Fund and your financial intermediary may reject your new account application if the required identifying information is not provided. In addition to the identifying requirements described above, if the Fund is unable to verify your identity to its satisfaction within a maximum of 60 days of opening your account, the Fund will restrict most types of investments in your account.The Fund reserves the right to liquidate your account at the current net asset value if the Fund has not been able to verify your identity within a maximum of 90 days of opening the account or if the Fund has questions concerning the purpose of the account that have not been adequately explained.The Fund may, in its sole discretion, refuse to establish, restrict or liquidate your account without waiting for the prescribed periods if the Fund believes for any reason that a more timely resolution is necessary or appropriate.The Fund is not responsible for any loss that may occur and the Fund will not refund any sales charge or contingent deferred sales charge (“CDSC”) that you may incur as a result of their decision to liquidate an account. What share classes are offered by the Fund? Not all classes of shares of the Fund may be available in all jurisdictions. Class A shares:Class A shares of the Fund are available to all investors.Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your 11 purchase, as illustrated in the Class A shares chart that can be found in the section of this prospectus titled “What are the sales charges?”.Class A shares sold without a sales charge may in some circumstances be subject to a CDSC, which is also described in the Class A shares chart.Class A shares pay a Rule 12b-1 fee of 0.30%. The minimum account size for a Class A account is $1,000 for a non-retirement account and $500 for a Roth or Traditional IRA account.The Fund offers lower initial minimum investment requirements for certain types of Class A accounts and may waive the minimum account requirement if you maintain a systematic investment program. Class B Shares:Class B shares of the Fund are sold at net asset value without any initial sales charge with the same minimum account sizes as Class A shares.However, you generally pay a CDSC when you sell your shares.The CDSC declines the longer you hold your shares, as illustrated in the Class B shares chart that can be found in the section of this prospectus titled “What are the sales charges?”.Class B shares convert to Class A shares after 8 years.The minimum account size for a Class B account is $1,000 for a non-retirement account and $500 for a Roth or Traditional IRA account.Class B shares pay a Rule 12b-1 fee of 1.00%.As a matter of policy, FIC does not permit its Representatives to recommend Class B shares of any funds, including the Fund. Advisor Class shares:Advisor Class shares of the Fund are available to fee-based advisory programs sponsored or maintained by a financial intermediary such as a registered investment advisor, who invests at least $100,000 in the aggregate in the Fund, and to certain retirement plan service provider platforms.The Fund may accept, in its sole discretion, investments in Advisor Class shares from purchasers not listed above.Advisor Class shares require a minimum initial investment of $1,000 per Fund account.The Fund reserves the right to waive the minimum initial account size requirement for Advisor Class shares in certain cases.Advisor Class shares of the Fund are sold at the net asset value and do not charge 12b-1 fees. Institutional Class shares:Institutional Class shares of the Fund are available to eligible investors.Eligible investors may include investors through certain retirement plan service provider platforms, individuals, corporations, registered investment companies, trust companies, endowments and foundations.The Fund may accept, in its sole discretion, investments in Institutional Class shares from purchasers not listed above.There is a minimum initial investment of $2,000,000 per Fund account.The Fund reserves the right to waive the minimum initial account size requirement for Institutional Class shares in certain cases.Institutional Class shares of the Fund are sold at the net asset value and do not charge 12b-1 fees. What about accounts with multiple owners or representatives? The following applies with respect to accounts opened with the Fund.If you purchased shares through a financial intermediary, the following policies may not apply.Please contact your financial intermediary for additional information. If you open an account that has more than one legal owner or legal representative, the Fund will accept oral or written instructions of any type without limitation from any one of the owners or representatives as long as the account has telephone privileges and a signature guarantee is not required to process the transaction.For example, if you open a joint account, any one of the joint tenants may, acting alone and without the consent of the other joint tenants, give the Fund instructions, by telephone or in writing, to (a) redeem shares to the address of record for the account, (b) redeem shares to a pre-designated bank account that may not be owned by you, (c) exchange shares, (d) exchange shares into a joint money market 12 fund account that has check-writing privileges that can be used by any one owner, and (e) change the address of record on the account.The Fund (and its affiliates) has no liability for honoring the instructions of any one joint owner; it has no responsibility for questioning the propriety of instructions of any one joint owner; and it has no obligation to notify joint tenants of transactions in their account other than by sending a single confirmation statement to the address of record or by electronic delivery (if elected).The principle of “notice to one is notice to all” applies.Thus, to the extent permitted by law, we are legally considered to have fulfilled all of our obligations to all joint tenants if we fulfill them with respect to one of the joint tenants.If you open or maintain a joint account, you consent to this policy. Similarly, in the case of an account opened for a trust, a partnership, a corporation, or other entity, it is our policy to accept oral or written instructions from any of the persons designated as having authority over the account as long as the account has telephone privileges.Thus, any one of the designated persons is authorized to provide us with instructions of any type without limitation, including instructions to redeem or transfer funds to other persons.We have no responsibility for reviewing trusts, partnership agreements, articles of incorporation, by-laws or similar documents, whether provided to us or not, to determine if they contain any restrictions on the authority of any one authorized person to provide us with instructions or to control the account.We may send confirmations, statements and other required information to any one of the authorized persons at the address of record for the account or by electronic delivery (if elected).We have no obligation to question the purpose or propriety of any instruction of any authorized person or to let other authorized persons know about any transactions or changes that have been made to the account.If you open or maintain an account for an entity, you consent to this policy. If you do not want any one registered owner or representative on your account to have such flexibility and authority, you must instruct the Fund that you do not authorize it to accept instructions from less than all owners or representatives.You should be aware that this could cause you to incur delays, potential market losses, and additional expenses.You should also be aware that written instructions signed by all owners or representatives may be required to establish certain privileges and for any transaction that requires a signature guarantee under the Fund’s policies.The Fund reserves the right to change its policies concerning accounts with multiple owners or representatives without prior notice. How do I make subsequent transactions? Shareholders may make additional purchases in any dollar amount into accounts that have a broker-dealer of record.The following describes how you can make such subsequent transactions if your account is registered in your name with our transfer agent and your financial intermediary does not control your account.If your shares are held in an omnibus account or your account is controlled by your financial intermediary, you must contact your Representative or financial intermediary for information concerning how to effect transactions in the Fund’s shares since we can only accept instructions from your financial intermediary. If you purchased shares of the Fund through a financial intermediary, you may contact your financial intermediary to determine if you are eligible to use the exchange policies described in this section and for its policies to effect an exchange.Your financial intermediary is responsible for transmitting your purchase or sale request to the Fund in proper form and in a timely manner, and may charge you a fee for this service. 1.Contact your Representative. After you have opened your account, you can buy additional shares of your Fund or other 13 Funds in our fund family, redeem shares, or exchange shares into our other Funds by contacting your Representative.He or she will handle your transaction for you and tell you what paperwork, if any, is required.Written signature guaranteed instructions and other paperwork may be required for certain types of transactions.See our Signature Guarantee Policies and other requirements below. 2.Contact the Fund directly through its transfer agent. You can also buy (provided your account has a broker-dealer of record), sell, or exchange shares of the Fund by contacting the Fund directly through its transfer agent, Administrative Data Management Corp. (“ADM”), Raritan Plaza I, Edison, NJ 08837-3620 or by telephone at 1 (800) 423-4026.You can generally request redemptions or exchanges either by telephone, if you have telephone privileges, or in writing.Certain redemptions may not be transacted by telephone because they require a signature guarantee under our Signature Guarantee Policies, require account specific paperwork, or are not eligible for telephone redemption.The Fund does not generally accept transaction instructions via e-mail, fax, or other electronic means. To confirm that telephone instructions received from account owners are genuine, the Fund’s transfer agent records each telephone call, asks the caller for information to verify his or her identity and authority over the account (such as the account registration, account number, address of record, and last four digits of the owner’s social security number or the owner’s personal identification number), and sends a confirmation of each transaction to the address of record or by electronic delivery (if elected).The Fund and its transfer agent are not liable for acting on telephone instructions as long as they reasonably believe such instructions to be genuine and the procedures that they use to verify the caller’s identity and authority are reasonable. Telephone privileges are automatically granted to all new customers.It is your responsibility to decline telephone privileges if you do not want them.You may decline telephone privileges by notifying the Fund’s transfer agent that you do not want them.This will not affect your ability to place telephone orders through your Representative.However, declining telephone privileges will prevent you from effecting transactions directly through the Fund by telephone.This may cause you to incur delays, potential market losses, and costs.Additional information about telephone privileges is included in the Fund’s SAI. 3.Signature Guarantee Policies and Other Requirements. The Fund requires written instructions signed by all owners with a signature guarantee from a financial institution that is a member of the Securities Transfer Agents Medallion Program for: all redemption requests over $100,000, except for redemptions made via draft check; redemption checks made payable to any person(s) other than the registered shareholder(s); redemption checks mailed to an address other than the address of record; and for redemptions to the address of record when the address of record has changed within thirty (30) days of the request (unless the written address change request was signed by all owners and signature guaranteed).The Fund may also require signature guarantees to establish or amend certain account privileges or services and in certain other situations.These are described in the Fund’s SAI. For trusts, estates, attorneys-in-fact, corporations, partnerships, and other entities, additional documents are required to confirm legal authority over the account, unless they are already on file.For example, the Fund requires a Certificate of Authority to be on file before it will honor a request for a redemption for an account established for a partnership, corporation, or trust.Similarly, the Fund requires official records, such as death certificates and letters testamentary or court orders, before honoring redemptions of accounts registered to decedents or wards 14 under guardianships or conservatorships.If we are being asked to redeem a retirement account and transfer the proceeds to another financial institution, we may also require a Letter of Acceptance from the successor custodian and, for a 403(b) or 457 account, the signature of your employer or third-party administrator.The Fund’s transfer agent may, in its discretion, waive certain requirements for redemptions. Exchanges may only be made into the same class of shares of another First Investors Fund owned by the same customer that is available for sale to the customer.An exchange will be processed at the relative NAVs of the shares involved and any CDSC on the shares being exchanged will carry over to the new shares.There is no sales charge on an exchange.However, since an exchange of Fund shares is a redemption and a purchase, it may create a gain or loss which is reportable for tax purposes.Under certain circumstances, subject to approval by the Fund, the Fund may permit conversion from one class of shares to another class of shares within the Fund.Additional information regarding how to purchase, redeem and exchange shares of the Fund is included in the Fund’s SAI.The Fund reserves the right to change its Signature Guarantee Policies and other policies without prior notice. How are transactions processed? If a purchase, redemption or exchange order is received in good order by the Fund’s transfer agent at its offices in Edison, NJ by the close of regular trading on the NYSE, it will be priced at that day's NAV plus any applicable sales charge for a purchase (“offering price”) or minus any applicable CDSCs for a redemption.If you place your order with your Representative by the close of regular trading on the NYSE, your transaction will also be priced at that day's offering price provided that your order is received by our transfer agent in its Edison, NJ offices by our processing deadline.Orders placed after the close of regular trading on the NYSE, or received in our Edison, NJ offices after our processing deadline, will be priced at the next Business Day's offering price. The Fund has authorized certain third party financial intermediaries, such as broker-dealers and third party administrators to receive purchase and redemption orders on behalf of the Fund and to designate other intermediaries to receive purchase and redemption orders on behalf of the Fund.You should contact your financial intermediary to find out by what time your purchase or redemption order must be received so that it can be processed the same day.It is the responsibility of your financial intermediary to transmit orders that will be received by the Fund in proper form and in a timely manner. The Fund reserves the right to refuse any order to buy shares, without prior notice, if the Fund determines that doing so would be in the best interests of the Fund and its shareholders.The Fund is not responsible for losses stemming from delays in executing transactions that are caused by instructions not being in good order.Shares of the Fund will only be issued against full payment, as described more fully in this prospectus and SAI. Payment of redemption proceeds generally will be made within 7 days.If you are redeeming shares which you recently purchased by check or electronic funds transfer, payment may be delayed to verify that your check or electronic funds transfer has cleared (which may take up to 15 days from the date of purchase). The Fund may not suspend or reject a redemption request that is received in good order or delay payment for a redemption for more than 7 days (except as described above), except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for the Fund to dispose of or value securities it owns or as permitted by the SEC. The Fund reserves the right to make in-kind redemptions.This means that it could respond to a redemption request by 15 distributing shares of the Fund's underlying investments rather than distributing cash.To the extent the Fund redeems its shares in-kind, the redeeming shareholder assumes any risk of the market price of such securities fluctuating.In addition, the shareholder will bear any brokerage and related costs incurred in disposing of or selling the portfolio securities received from the Fund.For additional information about in-kind redemptions, please refer to the Fund’s SAI. What are the sales charges? The Fund offers Class A, Class B, Advisor Class and Institutional Class shares.Class A and Class B shares are sold subject to a sales charge.There are no sales charges associated with the purchase of Advisor Class and Institutional Class shares.While each class invests in the same portfolio of securities, each class has different expense structures.Because of the different expense structures, each class of shares generally will have different NAVs and dividends. Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares chart below.Class A shares sold without a sales charge may in some circumstances be subject to a CDSC, as described below. Class A Shares Your investment Sales Charge as a percentage of offering price* Sales Charge as a percentage of net amount invested* Less than $100,000 5.75% 6.10% $100,000-$249,999 $250,000-$499,999 $500,000-$999,999 $1,000,000 or more 0** 0** * Due to rounding of numbers in calculating a sales charge, you may pay more or less than what is shown above. ** If you invest $1,000,000 or more, you will not pay a front-end sales charge.However, if you make such an investment and then sell your shares within 24 months of purchase, you will pay a CDSC of 1.00% except in certain circumstances.As described further in this prospectus, any applicable CDSCs may be waived under certain circumstances. 16 By contrast, Class B shares of the Fund are sold at net asset value without any initial sales charge.However, you generally pay a CDSC when you sell your shares.The CDSC declines the longer you hold your shares, as illustrated in the Class B shares chart below.Class B shares convert to Class A shares after eight years.An exchange will be processed at the relative NAVs of the shares involved, any CDSC on the shares being exchanged will carry over to the new shares. Class B Shares* Year of Redemption CDSC as a percentage of Purchase Price or NAV at Redemption Within the 1st or 2nd year 4% Within the 3rd or 4th year 3 In the 5th year 2 In the 6th year 1 Within the 7th year and 8th year 0 * There is no CDSC on Class B shares that are acquired through reinvestment of dividends or distributions.The CDSC is imposed on the lower of the original purchase price or the net asset value of the shares being sold.For purposes of determining the CDSC, all purchases made during a calendar month are counted as having been made on the first day of that month at the average cost of all purchases made during that month.To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that carry no CDSC.If there is an insufficient number of these shares to meet your request in full, we will then sell those shares that have the lowest CDSC.As described further in this prospectus, any applicable CDSCs may also be waived under certain circumstances. The principal advantages of Class A shares are the lower annual operating expenses, the availability of quantity discounts on sales charges for volume purchases and certain account privileges that are available only on Class A shares.The principal advantages of Class B shares are that all of your money is invested from the outset and that the CDSC may be waived under certain circumstances. Because of the annual operating expenses and available volume discounts on Class A shares, we recommend Class A shares (rather than Class B shares) for purchases of $100,000 or more in the aggregate (based upon your holdings in all of our Funds).The Fund will not accept a purchase order for Class B shares of $100,000 or more for a single Fund account unless they are contacted before the order is placed and agree to accept it.If you fail to tell the Fund what class of shares you want, it will purchase Class A shares for you. As a matter of policy, FIC does not permit its representatives to recommend Class B shares of any funds, including the First Investors Funds.If your account is held by a broker-dealer other than FIC, your broker-dealer may also have policies with respect to Class B shares that are more restrictive than those of our Funds.For more information concerning FIC’s policies with respect to Class B Shares, please refer to the Fund’s SAI under the section “Potential Conflicts Of Interests In Distribution Arrangements” or visit First Investors website at: www.firstinvestors.com.You should also be aware that we are not able to monitor purchases that are made through an omnibus account with another broker-dealer.In such case, it is the responsibility of the broker-dealer to observe our $100,000 limit.Your broker-dealer is also responsible for ensuring that you receive any applicable sales charge waivers or discounts that are described in this prospectus. 17 The Fund has adopted plans pursuant to Rule 12b-1 for its Class A and Class B shares.Each plan allows the Fund to pay fees for the distribution related activities and the ongoing maintenance and servicing of shareholder accounts.The plans provide for payments at annual rates (based on average daily net assets) of up to 0.30% on Class A shares and 1.00% on Class B shares.No more than 0.25% of the Fund’s average daily net assets may be paid under the plans as service fees and no more than 0.75% of the Fund’s average daily net assets may be paid under the Class B plans as distribution fees.Because these fees are paid out of a Fund's assets on an ongoing basis, the higher fees for Class A and Class B shares will increase the cost of your investment.Rule 12b-1 fees may cost you more over time than paying other types of sales charges.Advisor Class shares and Institutional Class shares do not pay Rule 12b-1 fees. Does the Fund or FIMCO make payments to financial intermediaries? When you buy and/or hold Fund shares through a financial intermediary, that financial intermediary typically will receive compensation.The source of that compensation may include the sales load, if any, that you may pay as a shareholder, and/or the Rule 12b-1 fee, if applicable, paid by the class of shares of the Fund that you own.FIMCO and its affiliates (at their own expense) may pay compensation to financial intermediaries for the promotion and sale of the Fund.In addition, FIMCO and its affiliates and the Fund may pay compensation to financial intermediaries for shareholder-related services, including administrative, sub-transfer agency type, recordkeeping and shareholder communication services. The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.Compensation paid by FIMCO or its affiliates includes amounts from FIMCO’s or its affiliates’ own resources and constitute what is sometimes referred to as “revenue sharing”. Compensation received by a financial intermediary from FIMCO or an affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating itself and its salespersons with respect to the Fund.For example, compensation may be paid to make Fund shares available to customers of a platform or similar program sponsor or for services provided in connection with such platforms and programs.Such compensation also may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.Additionally, it may cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating (registered) sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund, FIMCO or an affiliate, and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund over other potential investments.The compensation also may cause a financial intermediary to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds.You may contact your financial intermediary for details about any such payments it receives from the Fund, FIMCO, or its affiliates, or any other fees, expenses, or commissions your financial intermediary may charge you in addition to those disclosed in this prospectus. 18 Are sales charge discounts and waivers available? A.Rights of Accumulation and Statements or Letters of Intent. You may qualify for a Class A share sales charge discount under our Rights of Accumulation (“ROA”) policy.If you already own shares of any First Investors Funds, you are entitled to add the current values of those shares (measured by (a) the applicable Fund’s Class A share value either at the current offering price, or in the case of Fund shares owned through a fee-based account, at the current net asset value and (b) at the current value of Advisor Class shares and Institutional Class shares) to your purchase in computing your sales charge.Thus, for example, if you already own shares of First Investors Funds and those shares are worth $100,000 based on the current offering price, your current purchase of $10,000 is entitled to the $100,000 sales charge discount.Class A shares of our Cash Management Fund are not counted for ROA purposes if they were purchased directly without a sales charge. In computing your sales charge discount level, you are also entitled to credit for the current values of First Investors Fund shares held in the accounts of other shareholders whose accounts are registered under your address of record (i.e., your mailing address on your account) and are serviced by your broker-dealer firm (“Eligible Accounts”).For example, you are entitled to combine the current values of all First Investors Fund shares (measured by (a) the applicable Fund’s Class A share value either at the current offering price, or in the case of Fund shares owned through a fee-based account, at the current net asset value and (b) at the current value of Advisor Class shares and Institutional Class shares) owned by you, your spouse, your children, and any other individuals as long as you all share the same address of record and are serviced by the same broker-dealer firm. You can also qualify for a sales charge discount by establishing a non-binding statement or letter of intent (“SOI”) to purchase a specific dollar amount of shares within 13 months.For example, your current purchase of $10,000 will be processed at the $100,000 sales charge discount level if you establish an SOI for $100,000. You can include in your SOI accounts owned jointly by you and your spouse, accounts owned individually by either you or your spouse and accounts that you or your spouse control as custodian or as a responsible individual for your children and trust accounts for which only you and/or your spouse serve as trustee, as long as all accounts share the same address of record and are serviced by the same broker-dealer.For purposes of our SOI policies, spouse is broadly defined to include common law and life partners.Furthermore, an SOI covers both existing accounts and those that are subsequently opened by a designated person during the SOI period.You must use our SOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional person(s) you wish to cover at the time you enter into the SOI and the amount of your SOI.Once an SOI is established, it cannot be amended to add persons who were not specified initially nor can an SOI be “back dated” to cover prior purchases.However, you can revise the SOI amount upward at any time during the SOI period by completing our SOI Agreement Form (or other documentation acceptable to First Investors Funds).If the prior commitment has not been met by the time of the revision, the SOI period during which the purchases must be made will remain the same.Purchases made from the date of the revision will receive the reduced sales charge resulting from the revised SOI.If your prior commitment has been met by the time of the revision, your original SOI will be considered completed and a new SOI will be established. In addition, accounts of homeowners’ associations that are managed by certain 19 management companies, where the management company has entered into an agreement to establish an SOI, the accounts have the management company’s address as their address of record and the accounts are serviced by the same broker-dealer, may also qualify for a sales charge discount under our ROA and SOI policies.You must use our SOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional entity(ies) you wish to cover at the time you enter into the SOI and the amount of your SOI. Moreover, subject to the conditions described above, you may also receive credit for Advisor Class and Institutional Class shares that you purchased and own and for Class A shares owned through a fee-based account under a program sponsored or maintained by a financial intermediary.Such shares will be valued at the current net asset value for ROA and SOI purposes. To ensure that you receive the proper sales charge discount, you must advise your broker-dealer or your financial intermediary of all Eligible Accounts and shares that can be aggregated with your own accounts for ROA purposes as well as your desire to enter into an SOI (if applicable).In addition, to receive a waiver or a reduction of a sales charge, you may wish to contact your broker-dealer or financial intermediary concerning your eligibility at the time of purchase.If you or your broker dealer or financial intermediary does not let the Fund know that you are eligible for a waiver or reduction, you may not receive a sales charge discount to which you may be eligible. The Fund or your broker-dealer or financial intermediary may also ask you to provide account records, statements or other information related to all Eligible Accounts.You should be aware that we are not able to monitor purchases that are made through an omnibus account with another broker-dealer.In such circumstances, that broker-dealer is responsible for processing your order at the correct discount level and for offering you the opportunity to enter into an SOI. You are not legally required to complete the SOI.However, if the intended investment is not completed within the specified SOI period, the difference between the sales charge actually paid and the sales charge which would have been paid if the total of such purchases had been made at a single time will be redeemed to pay such difference.Once an SOI is established, a change of address will not affect the SOI.However, a change of broker-dealer during the 13-month SOI period will terminate the SOI.If two or more customers are covered by an SOI and one customer changes the broker-dealer on his or her account before the SOI is complete, the SOI will be terminated on all customers’ accounts and the sales charges on all purchases made under the SOI will be adjusted. By purchasing under an SOI, you agree to the following: n You authorize First Investors to reserve 5% of the shares held under an SOI in escrowed shares until the SOI is completed or is terminated, n You authorize First Investors to sell any or all of the escrowed shares to satisfy any additional sales charges owed if the SOI is not fulfilled or is terminated, and n Although you may exchange all your shares among the funds, you may not sell or transfer the reserve shares held in escrow to an account not included in the SOI until you fulfill the SOI or pay the higher sales charge. Purchases made without a sales charge in Class A shares of the Cash Management Fund or pursuant to any of the sales charge waiver provisions numbered 1 through 17 set forth below do not count toward the completion of an SOI.For example, if you make a redemption before your SOI is completed and reinvest that amount without paying a sales charge pursuant to our ninety (90) day reinstatement privilege, the amount reinvested 20 will not count towards completion of your SOI.Similarly, any shares that you purchase without paying a sales charge under our free exchange privilege will not count towards completion of your SOI.Purchases made pursuant to sales charge waiver provision number 18 set forth below will count toward the completion of an SOI providing such purchase amount was not derived from the redemption of shares of a First Investors Fund (excluding shares of the Cash Management Fund which were directly purchased).For example, if you make a redemption before your SOI is completed and use the proceeds of such redemption to purchase Fund shares through a fee-based account under a program sponsored or maintained by a financial intermediary, such purchase will not count toward the completion of your SOI. We reserve the right to extend the 13-month period of any particular SOI if reasonable circumstances warrant such extension.We also reserve the right to prospectively revise our ROA and SOI policies at any time, subject to providing any required disclosure to shareholders; any such change will not adversely affect shareholders who have established an SOI prior to the change.Additional information about our ROA and SOI policies is included in the Fund’s SAI. B. Sales Charge Waivers and Discounts. Class A Shares May be Purchased Without a Sales Charge: 1. By a current registered representative, employee, officer, director, or trustee of the Fund, First Investors Corp. (“FIC”), or their affiliates (“Associate”), the spouse, life partner, children and grandchildren of such Associate provided that they reside at the same address and they maintain their FIC customer account (“Eligible Relatives”), and any other person who maintains an account that has been coded as an associate account since January 30, 2004.The accounts of such persons are referred to as “Associate Accounts.” 2.By a former Associate or former or current Eligible Relative thereof provided that such person (a) already owns an Associate Account, or (b) is rolling over the proceeds from a First Investors 401(k) or First Investors Profit Sharing Plan account into a fund account. 3.By an employee of a subadviser of the Fund. 4.By an employee of The Independent Order of Foresters. 5.When Class A share dividends and other distributions are automatically reinvested in Class A shares of the same or a different fund account within the same customer account. 6.When Class A shares are free-exchanged into Class A shares of a different fund account within the same customer account. 7.When Class A share systematic withdrawal plan payments from one fund account, other than the Cash Management Fund, are automatically invested into shares of another fund account in the same class of shares for the same customer account.Class A shares of the Cash Management Fund account may be automatically invested into shares of another fund account in the same class of shares for the same customer account at NAV if the customer is eligible for the free exchange privilege. 8.When loans are repaid, unless the loan was made by redeeming Cash Management Fund shares that were directly purchased. 9.When a qualified group retirement plan (e.g., 401(k), money purchase pension, or profit sharing plan) is reinvesting redemption proceeds back into the same plan from another fund on which a sales charge or CDSC was paid.* 10.By a qualified group retirement plan with 100 or more eligible employees at the time the account is opened.* 11.By a qualified group retirement plan with $1,000,000 or more in assets in the funds.* 21 12.In amounts of $1 million or more.* 13.By individuals under a SOI or ROA of $1 million or more.* 14.When a customer who is at least age 70½ authorizes a required minimum distribution of Fund shares from a retirement account (including fee-based retirement accounts under a program sponsored or maintained by a financial intermediary) and at the same time directs the proceeds to be invested into a Fund account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid.This waiver also applies to a customer who is at least 70½ who authorizes a required minimum distribution from a fee-based advisory program sponsored or maintained by a First Investors affiliate and at the same time directs the proceeds to be invested into a Fund account the shareholder owns individually or jointly provided both accounts have the same broker-dealer and address of record. 15.When a customer requests the removal of an overcontribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid. 16.When you are reinvesting into a fund, within the same customer account, proceeds of a redemption made within the prior ninety (90) days, from Class A shares of a fund, on which you paid a front end sales charge.This will reduce your reinstatement privilege to the extent that it results in a waiver of sales charge.You must notify us in writing that you are eligible for the reinstatement privilege.Furthermore, if you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. 17.Registered Representatives and other employees (including their spouse, life partner, children and grandchildren providing such person(s) lives at the same address as the Registered Representative or employee) of firms that are authorized to sell First Investors Funds. 18.When Class A shares are purchased through a fee-based account under a program sponsored or maintained by a financial intermediary. * For items 9 through 13 above, a CDSC will be deducted from shares that are redeemed within 24 months of purchase, unless such shares are exchanged into another fund.If shares are exchanged into another fund, the CDSC and the holding period used to calculate it will carry over to the new fund with one exception.If the exchange is into Class A shares of the Cash Management Fund, the holding period used to calculate the CDSC will be tolled on such shares as long as they remain in the Cash Management Fund, the holding period will resume if the shares are exchanged back into a load fund, and the CDSC will be imposed if the shares are redeemed from the Cash Management Fund.In order to ensure that the holding period and CDSC are properly computed on shares that are exchanged into the Cash Management Fund, we will create a separate account to hold such exchanged shares.This account will not be entitled to draft check or expedited redemption privileges. In addition, a group retirement plan with 99 or fewer eligible employees at the time the account is opened and less than $1,000,000 in assets in the funds may purchase Class A shares at a sales charge of 3% (as expressed as a percentage of the offering price). Sales charge waivers and discounts are also available for participants in certain other retirement programs and other categories of investors. 22 Any applicable CDSC on Class A shares is waived for (or does not apply to): 1.Appreciation on redeemed shares above their original purchase price and shares acquired through dividend or capital gains distributions. 2.Redemptions of shares following the death or disability (as defined in Section 72(m)(7) of the Internal Revenue Code) of an account owner (or in the case of joint accounts, the death of the last surviving joint owner), provided that in the case of disability the shares must have been purchased prior to the disability and the redemptions must be made within one (1) year of the disability.Proof of death or disability is required. 3.Distributions from employee benefit plans due to plan termination. 4.Redemptions to remove an excess contribution from an IRA or qualified retirement plan. 5.Annual redemptions of up to 8% of your account’s value redeemed by a Systematic Withdrawal Plan.Free shares not subject to a CDSC will be redeemed first and will count towards the 8% limit. 6.Redemptions by the fund when the account falls below the minimum account balance. 7.Redemptions to pay account fees. 8.Required minimum distributions upon reaching age 70½ provided you notify us about the required minimum distribution and you have held the shares for at least three (3) years.Free shares not subject to a CDSC will be redeemed first. 9.When a customer who is at least age 70½ authorizes a distribution from a retirement account and at the same time directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 10.When a customer requests the removal of an over contribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 11.If you reinvest into the same class of a load fund within the same customer account with proceeds from a redemption within the prior ninety (90) days of Class A shares on which you paid a CDSC and you notify us in writing of your desire to reinvest the amount, you will be credited, in additional shares, for any CDSC that you paid.If you are reinvesting only a portion of your redemption, you only will be credited with a pro-rated percentage of any CDSC that you paid.If you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. *For items 9 and 10, the CDSC will carry over to the new account.The holding period used to calculate the CDSC will also carry over to the new account. The foregoing front end sales charge and CDSC waiver privileges on Class A shares do not apply to: n Reinvestments of systematic withdrawal amounts; n Automated payments such as Money Line and API; n Salary reduction/Employer contributions sent directly to First Investors for investment into Traditional or Roth 403(b)(7), 457(b), SEP-IRA, SIMPLE IRA or SARSEP-IRA accounts; n Investments made through your representative or broker-dealer over the phone if the amount of the investment that is eligible for the free exchange is less than $100; or n Accounts that are liquidated due to a shareholder’s failure to verify his or her identity in opening the account or if we have questions concerning the purpose of the 23 account that have not been adequately explained. For additional information about sales charge waivers and discounts, please refer to the Fund’s SAI. What are the Fund’s policies on frequent trading in the shares of the Fund? The Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Fund has adopted policies and procedures to detect and prevent frequent trading in the shares of the Fund.These policies and procedures apply uniformly to all accounts.However, the ability of the Fund to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of the Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, the Fund may allow such an account to be opened if it is provided with written assurances that the account will not be used for market timing. It is the policy of the Fund to monitor activity in existing accounts to detect market-timing activity.Thecriteria used for monitoring differ depending upon the type of account involved.It is the policy of the Fund to reject, without any prior notice, any purchase or exchange transaction if the Fund believes that the transaction is part of a market timing strategy.The Fund also reserves the rightto reject exchanges that in the Fund’s view are excessive, even if the activity does not constitute market timing. If the Fund rejects an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Fund may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. Financial intermediaries that offer Fund shares may be asked to enforce the Fund’s policies to discourage frequent trading.Financial intermediaries also may have their own policies to deter frequent trading that differ from the Funds’ policies.In certain cases, the Fund may defer to the intermediary’s policies.There is no guarantee that all market timing will be detected.To the extent that the Fund’s or a financial intermediary’s policies are not successful in detecting and preventing frequent trading in the shares of the Fund, frequent trading may: (a) interfere with the efficient management of the Fund by, among other things, causing the Fund to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Fund, particularly for long-term shareholders who do not engage in frequent trading. The risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that stocks of small-size and/or mid-size companies may trade infrequently and thus their prices may be slow to react to information.To the extent that these policies are not successful in preventing a shareholder from engaging in market timing, it may cause dilution in the value of the shares held by other shareholders. What about dividends and capital gain distributions? To the extent that it has net investment income, the Fund will declare and pay on a annual basis, dividends from net investment income.The Fund will distribute any net realized capital gains on an annual basis, usually after the end of the Fund's taxable year.The Fund may also make an additional distribution in 24 any year, if necessary, to avoid a federal excise tax on certain undistributed net income and capital gains.Dividends and other distributions declared on the Fund's share classes are calculated at the same time and in the same manner.Dividends on each class might be affected differently by the allocation of class-specific expenses. You may choose to reinvest all dividends and other distributions at NAV in additional shares of the same class of the Fund or certain other First Investors Funds or receive all dividends and other distributions in cash.If you do not select an option when you open your account, all dividends and other distributions will be reinvested in additional shares of the Fund.If you do not cash a dividend or distribution check, you will not receive interest on the amount of the check while it remains outstanding.If the Fund is unable to obtain a current address for you, it will reinvest your future dividends and other distributions in additional Fund shares in accordance with our “Returned Mail” policy, as described in the Fund’s SAI.No interest will be paid to you while a distribution remains uninvested. A dividend or other distributions declared on a class of shares will be paid in additional shares if it is under $10 or if the Fund has received notice that all account owners are deceased (until written alternate payment instructions and other necessary documents are provided by your legal representative). What about taxes? Any dividends or capital gain distributions paid by the Fund are taxable to you unless you hold your shares in an IRA, 403(b) account, 401(k) account or other tax-deferred account.Dividends and distributions of net short-term capital gains (if any) are generally taxable to you as ordinary income.If you are an individual or certain other non-corporate shareholder and meet certain holding period and other requirements with respect to your Fund shares, you may be eligible for reduced federal income tax rates on “qualified dividend income” distributed by the Fund.Distributions of net long-term capital gains (if any) are generally taxed to you as long-term capital gains, regardless of how long you owned your Fund shares.You are taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. Your sale or exchange of Fund shares will be considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell or exchange, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transactions. Cost basis information for the sale of certain shares is reported directly to the IRS on Form 1099-B.You may direct us to sell specific shares for tax reporting purposes; in such case, we will follow your directions.You may want to consult with your tax advisor about taxes before instructing us to sell shares.Additional information regarding cost basis reporting, including the Fund’s default method, can be found in the Fund’s SAI. What if my account falls below the minimum account requirement? If your account falls below the minimum account balance for any reason other than market fluctuation, the Fund reserves the right to redeem your account without your consent or to impose an annual low balance account fee of $25.The Fund may also redeem your account or impose a low balance account fee if you have established your account under a systematic investment program and discontinue the program before you meet the minimum account balance.The Fund will give you sixty (60) days notice before taking such action.You may avoid redemption or imposition of a fee by purchasing additional Fund shares, if permitted by law, during this sixty (60) day period to bring your account balance to the required minimum.If you own 25 Class B shares, you will not be charged a CDSC on a low balance redemption. Householding policy It is the policy of the Fund described in this prospectus to mail only one copy of the Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in the Fund covered by the same document.You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you.In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation.It is the policy of the Fund to mail confirmations and account statements separately to each shareholder who shares the same mailing address.The Fund will, however, mail quarterly statements for different shareholders who share the same mailing address in one envelope if each shareholder consents to this procedure.We are not responsible for any losses that result from your use of this procedure.You may request that separate copies of these disclosure documents be mailed to you by writing to us at:Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at: 1 (800) 423-4026. Other account privileges and policies The Fund offers a full range of special privileges, including systematic investments, automatic payroll investments, systematic redemptions, electronic fund transfers, a variety of retirement account options, and transfer on death (“TOD”) registration.These privileges are described in the Fund’s SAI.There is an annual custodial fee of $15 for each First Investors Fund IRA, ROTH IRA, SIMPLE-IRA, SEP-IRA, SARSEP-IRA, MPP/PSP, 457(b) and ESA custodial account and an annual custodial fee of $30 for each First Investors Fund 403(b) custodial account that you maintain, irrespective of the number of Funds that are held in an account.The account holder is responsible for paying this fee and the fee will be automatically deducted from the account on the last business day of the first quarter for the following 12-month period in accordance with the provisions of the respective custodial agreement.Notwithstanding the foregoing, the fee may be waived or reduced by the custodian as further described in the respective custodial agreement and in the Fund’s SAI.The custodian also reserves the right to modify the fee at any time on forty-five (45) days prior written notice to account holders.TOD accounts are administered in accordance with First Investors TOD Guidelines.These guidelines are set forth in the Fund’s SAI, which is available for free upon request by calling 1 (800) 423-4026 and by visiting our website at www.firstinvestors.com. 26 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of the Fund for the years indicated.The following tables set forth the per share data for each fiscal year ended September 30, except as otherwise indicated.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rates that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and other distributions).The information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Fund’s financial statements, is included in the Fund’s SAI, which is available for free upon request and on our website at www.firstinvestors.com. 27 SPECIAL SITUATIONS FUND Per Share Data Net Asset Value at Beginning of Period Income from Investment Operations Less Distributions from Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gain Total Distributions CLASS A 2009 $20.15 $.03 $(1.23) $(1.20) $.02 $.53 $.55 2010 18.40 (.05) 2.31 2.26 — — — 2011 20.66 .03 1.03 1.06 — — — 2012 21.72 .01 4.46 4.47 .03 1.76 1.79 2013** CLASS B 2009 $17.81 $(.10) $(1.09) $(1.19) — $.53 $.53 2010 16.09 (.25) 2.11 1.86 — — — 2011 17.95 (.13) .92 .79 — — — 2012 18.74 (.15) 3.84 3.69 — 1.76 1.76 2013** — * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. ** Prior to September 23, 2013, the Fund was managed by a subadviser. 28 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in millions) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Net Expenses Before Fee Credits†† (%) Net Investment Income (Loss) (%) Expenses (%) Net Investment Income (Loss) (%) CLASS A 55 64 73 41 CLASS B $9 55 8 64 6 73 5 41 29 SPECIAL SITUATIONS FUND Per Share Data Net Asset Value at Beginning of Period Income from Investment Operations Less Distributions from Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gain Total Distributions ADVISOR CLASS 2013* INSTITUTIONAL CLASS 2013* † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. * Prior to September 23, 2013, the Fund was managed by a subadviser. 30 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return (%) Net Assets at End of Year (in millions) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Net Expenses Before Fee Credits†† (%) Net Investment Income (Loss) (%) Expenses (%) Net Investment Income (Loss) (%) ADVISOR CLASS INSTITUTIONAL CLASS 31 EQUITY FUNDS SPECIAL SITUATIONS FUND For more information about the Fund, the following documents are available for free upon request: Annual/Semi-Annual Reports (Reports): Additional information about the Fund’s investments is available in the Fund’s annual and semi-annual report to shareholders.The Reports include the portfolio holdings of the Fund as well as a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The Fund’s SAI provides more detailed information about the Fund.The SAI of the Fund is incorporated by reference into this prospectus. To obtain free copies of the Reports, the SAI or to obtain other information, you may visit our website at:www.firstinvestors.com or contact the Fund at: Administrative Data Management Corp. Raritan Plaza I Edison, NJ 08837 Telephone: 1 (800) 423-4026 To obtain information about the Fund, including your account balance and transaction history, you may also visit our website at: www.firstinvestors.com. To access your account information, you will need a password. You can review and copy Fund documents (including the Reports, when available, and SAI) at the Public Reference Room of the SEC in Washington, D.C.You can also obtain copies of Fund documents after paying a duplicating fee (i) by writing to the Public Reference Section of the SEC, Washington, D.C. 20549 or (ii) by electronic request at publicinfo@sec.gov.To find out more, call the SEC at 1-202-551-8090.Text-only versions of Fund documents can be viewed online or downloaded from the EDGAR database on the SEC’s Internet website at http://www.sec.gov. (Investment Company Act File No. 811-6618) FISS FIRST INVESTORS EQUITY FUNDS Statement of Additional Information dated , 2014 TICKER SYMBOLS CLASS A CLASS B ADVISOR CLASS INSTITUTIONAL CLASS SPECIAL SITUATIONS FISSX FISBX FISTX FISUX 40 Wall Street New York, New York 10005 1 (800) 423-4026 This is a Statement of Additional Information (including the Appendices A and B hereto, the “SAI”) for the Special Situations Fund (the “Fund”), which is a series of First Investors Equity Funds (the “Trust”). This SAI is not a prospectus and it should be read in conjunction with the Fund’s prospectus dated , 2014.The financial statements and reports of an independent registered public accounting firm contained in the annual reports to shareholders are incorporated by reference.These Fund documents may be obtained free of charge by contacting the Fund at the address or telephone number noted above or by visiting our website at www.firstinvestors.com. This SAI is divided into two parts – Part I and Part II.Part I contains information that is particular to the Fund that is described in this SAI, while Part II contains information that generally applies to the Funds in the First Investors Family of Funds (“Funds”), including the Fund. I-1 Statement of Additional Information dated , 2014 PART I – TABLE OF CONTENTS Part I contains information that is particular to the Fund. History and Classification of the Fund 3 Investment Strategies, Policies and Risks 3 Portfolio Turnover 3 Management of the Fund 3 Investment Advisory Services and Fees 6 Portfolio Managers 7 Underwriter and Dealers 9 Distribution Plans 9 Allocation of Portfolio Brokerage 10 Additional Information Concerning Purchases, Redemptions, Pricing and Shareholder Services 11 Tax Information 11 Beneficial Ownership Information 11 Financial Statements 11 Appendix A Investment Strategies Used by the Fund A-1 Appendix B Investment Policies of the Fund B-1 PART II – TABLE OF CONTENTS Descriptions of Investment Strategies and Risks 1 I. Debt Securities 1 II. Equity Securities 10 III. Foreign Securities Exposure 11 IV. Restricted and Illiquid Securities 14 V. When-Issued Securities 14 VI. Standby Commitments 14 VII. Derivatives 15 VIII. Repurchase Agreements 24 IX. Temporary Borrowing 25 X. Temporary Defensive Investments 25 Portfolio Holdings Information Policies and Procedures 25 Portfolio Turnover 26 Management of the Fund 27 Responsibilities of the Board of the Fund 29 Underwriter and Dealers 31 Payments To Financial Intermediaries 31 Potential Conflicts of Interests in Distribution Arrangements 32 Distribution Plan 33 Additional Information Concerning Purchases, Redemptions, Pricing, and Shareholder Services 34 Determination of Net Asset Value 56 Allocation of Portfolio Brokerage 58 Credit Ratings Information 59 General Information 63 Appendix A:Tax Information A-1 Appendix B:Proxy Voting Guidelines B-2 I-2 Statement of Additional Information Part I dated , 2014 HISTORY AND CLASSIFICATION OF THE FUND The Trust is an open-end management investment company commonly referred to as a mutual fund.It was organized as a Delaware statutory trust on August 17, 2005.The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value.The Fund is a series of the Trust.There are seven other separate and distinct series of the Trust, which are described in other documents.The Fund is diversified and has designated four classes of shares, Class A, Class B, Advisor Class and Institutional Class shares (each, a “Class”).Advisor Class and Institutional Class shares were added to the Trust in 2013.Not all Classes of shares may be available in all jurisdictions.Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions, except that expenses allocated to a Class may be borne solely by that Class as determined by the Board of Trustees (“Board” or “Trustees”), and a Class may have exclusive voting rights with respect to matters affecting only that Class. On January 27, 2006, the Fund, acquired all of the assets of a predecessor fund of the same name through a reorganization.Since the Fund’s objective and policies are similar in all material aspects to those of the predecessor fund and since the Fund has the same investment adviser, the Fund, adopted the performance and financial history of the predecessor fund.Consequently, certain information included in the Fund’s prospectus and in this SAI, that is as of a date prior to the date of the Fund’s prospectus and this SAI, represents information of the predecessor fund. The Trust is not required to hold annual shareholder meetings unless required by law.If requested in writing to do so by the holders of at least 10% of the Fund’s or Class’ outstanding shares entitled to vote, as specified in the By-Laws, or when ordered by the Trustees or the President, the Secretary will call a special meeting of shareholders for the purpose of taking action upon any matter requiring the vote of the shareholders or upon any other matter as to which vote is deemed by the Trustees or the President to be necessary or desirable. INVESTMENT STRATEGIES, POLICIES AND RISKS The Fund’s objectives, principal investment strategies, and principal risks are described in the prospectus.A summary of the of the investment strategies that are used by the Fund is set forth in AppendixA to Part I of this SAI.The Fund also has investment policies that limit or restrict its ability to engage in certain investment strategies.These policies are set forth in AppendixB to Part I of this SAI.Appendix A and Appendix B are each part of this SAI.Part II of this SAI provides more detailed descriptions of the investment strategies that may be used by the Funds, including the Fund, and the related risks, including strategies that are not considered principal and therefore are not described in the prospectus. PORTFOLIO TURNOVER The following table reflects the portfolio turnover rate with respect to the Fund for the fiscal years ended September 30, 2012 and September 30, 2013.Part II of this SAI provides additional information concerning portfolio turnover, including the methodology that is used to compute portfolio turnover rates. Portfolio Turnover Rates Fund Fiscal Year Ended September 30, 2012 Fiscal Year Ended September 30, 2013 Special Situations 41% % MANAGEMENT OF THE FUND The First Investors Family of Funds share one common investment adviser, First Investors Management Company, Inc. (“FIMCO” or “Adviser”), and one common Board of Trustees.Part II of the SAI contains additional information concerning FIMCO, the leadership structure and risk oversight responsibilities of the Board, additional information about each Trustee, any standing committees of the Board, and the Code of Ethics that has been adopted by the Board. I-3 Set forth below is information about the Trustees and certain Officers of the Fund.The information concerning each Trustee’s and Officer’s positions with the Fund and length of service includes positions and length of service with the predecessors of the Funds that were reorganized with and into the Funds on January 27, 2006.Thus, for example, if a Trustee was a Trustee or Director of the predecessor Fund since January 1, 2006, the information below will state “Trustee since 1/1/2006.”The address of each Trustee and Officer listed below is c/o First Investors Legal Department, 40 Wall Street, New York, NY 10005. Trustees and Officers INDEPENDENT TRUSTEES Name and Date of Birth Position(s) held with the Trust and Length of Service* Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen Other Trusteeships/ Directorships Held During the Past 5 Years Susan E. Artmann 4/13/54 Trustee since 11/1/2012 Retired.Executive Vice President and Chief Financial Officer of HSBC Insurance North America (2012-2013); Executive Vice President and President (2008-2011) and Chief Financial Officer (2000-2008) of HSBC Taxpayer Financial Services. 41 None Mary J. Barneby 7/28/52 Trustee since 11/1/2012 Chief Executive Officer, Girl Scouts of Connecticut, since October 2012; Executive Director of UBS Financial Services, Inc. and Head of Stamford Private Wealth Office (2002-2012). 41 None Charles R. Barton, III 3/1/65 Trustee since 1/1/2006 Chief Operating Officer since 2007, Board Director since 1989 (currently, Ex-Officio) and Trustee since 1994 of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); and President of Noe Pierson Corporation (land holding and management service provider) since 2004. 41 None Arthur M. Scutro, Jr. 11/9/41 Trustee since 1/1/2006 and Chairman since 1/1/13 None/Retired. 41 None Mark R. Ward 11/3/52 Trustee since 1/1/2010 Self employed, Consultant since 2008; Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007). 41 None * Each Trustee serves for an indefinite term until his or her successor is elected and duly qualified, or until his or her death, resignation or removal as provided in the Trust’s organizational documents or by statute. ** As of the date of this SAI, the First Investors Family of Funds consisted of 4 registered investment companies with 41 series funds. I-4 OFFICERS WHO ARE NOT TRUSTEES Name and Date of Birth Position(s) held with the Trust covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Derek Burke 8/4/63 President since August 2012 Director (since 2012) and President (since 2011) of First Investors Management Company, Inc., and Administrative Data Management Corp.; Board of Managers and Chief Executive Officer of First Investors Advisory Services, LLC (since 2012); Consultant, Burke Consulting (2010-2011); UBS - Managing Director, Co-Head of Investment Solutions (2009-2010); and UBS - Managing Director, Head of Institutional, Retirement and Fund Services (2004-2009). Joseph I. Benedek 8/2/57 Treasurer since 1988 Treasurer and Principal Accounting Officer of First Investors Management Company, Inc. Mary Carty 11/11/50 Secretary since 2010 General Counsel of First Investors Management Company, Inc. and various affiliated companies since December 2012 and Assistant Counsel of First Investors Management Company, Inc. (2010-2012).Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc Milgram 6/9/57 Chief Compliance Officer since 2010 Chief Compliance Officer of First Investors Management Company, Inc. since 2010; Investment Compliance Manager of First Investors Management Company, Inc. (2009-2010); First Investors Federal Savings Bank, President (2000-2011), Treasurer (1987-2011) and Director (2004-2011); First Investors Corporation, Vice President (2008-2009); and Administrative Data Management Corp., Vice President (2008-2009). * Officers are elected and appointed by the Board for one-year terms. Trustee Ownership of the Fund As of December 31, 2013 INDEPENDENT TRUSTEES Trustee Dollar Range of Ownership of the Fund Aggregate Dollar Range of Equity Securities – all Registered Investment Companies overseen by Trustee in First Investors Family of Funds† Susan E. Artmann $ $ Mary J. Barneby $ $ Charles R. Barton, III $ $ Arthur M. Scutro, Jr. $ $ Mark R. Ward $ $ † As of the date of this SAI, the First Investors Family of Funds consists of 4 registered investment companies with 41 series funds. As of , 2014, the Trustees and Officers, as a group, owned less than 1% of Class A, Class B, Advisor Class or Institutional Class shares of the Fund. I-5 Compensation of Trustees The following table lists compensation paid to the Trustees of the Trust for the fiscal year ended September 30, 2013. Trustee Aggregate Compensation From the Fund Total Compensation from First Investors Family of Funds Paid to Trustees† Susan E. Artmann $ $ Mary J. Barneby $ $ Charles R. Barton, III $ $ Arthur M. Scutro, Jr. $ $ Mark R. Ward $ $ † As of the date of this SAI, the First Investors Family of Funds consists of 4 registered investment companies with 41 series funds. No pension or retirement benefits are proposed to be paid under any existing plan to any Trustee by the Fund, any of its subsidiaries or any other investment companies in the First Investors Family of Funds. INVESTMENT ADVISORY SERVICES AND FEES Part II of this SAI describes the terms of the Trust’s Advisory Agreement with FIMCO and the respective responsibilities of the Fund and FIMCO under the Agreement. Set forth below are the methods for calculating the current advisory fee paid by the Fund, the fee schedule for the Fund in tabular form, and the actual fees paid and fees waived for the Fund for the past three fiscal years.The fee is accrued daily by the Fund, based on the Fund’s net assets, and is allocated daily to the Fund’s Class A, Class B, Advisor Class and Institutional Class shares based on the net assets of that class of shares in relation to the net assets of the Fund as a whole.The fees waived reflect fee schedules that were in effect during the relevant periods shown. Under the Advisory Agreement, the Fund is obligated to pay the Adviser an annual fee, paid monthly, according to the following schedule: Special Situations Fund: Average Daily Net Assets Annual Rate Up to $200 million 1.00% In excess of $200 million up to $500 million 0.75% In excess of $500 million up to $750 million 0.72% In excess of$750 million up to $1 billion 0.69% In excess of $1.0 billion up to $1.5 billion 0.66% Over $1.5 billion 0.64% I-6 The following tables reflect the advisory fees paid and advisory fees waived with respect to the Fund for the fiscal years ended September 30, 2011, 2012 and 2013. Fiscal Year Ended 9/30/11 Fund Advisory Fees Paid Advisory Fees Waived Special Situations Fiscal Year Ended 9/30/12 Fund Advisory Fees Paid Advisory Fees Waived Special Situations Fiscal Year Ended 9/30/13 Fund Advisory Fees Paid Advisory Fees Waived Special Situations $ $ The following table reflects subadvisory fees paid by the Adviser with respect to the Fund for the fiscal years ended September 30, 2011, 2012 and 2013. Subadvisory Fees Paid Fund Fiscal Year Ended September 30, 2011 Fiscal Year Ended September 30, 2012 Fiscal Year Ended September 30, 2013 Special Situations* $941,904 $976,681 $ * Prior to September 23, 2013, the Special Situations Fund was managed by a subadviser. PORTFOLIO MANAGERS The following section provides certain information about the portfolio manager of the Adviser who has responsibility for the daily management of the Fund. A. Other Accounts Managed by Portfolio Manager for Fiscal Year Ended September 30, 2013 Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance (in millions) FIMCO’s Portfolio Manager: Steven S. Hill: Special Situations Other Registered Investment Companies $ $ Other Pooled Investment Vehicles $ $ Other Accounts $ $ B.Potential Conflicts of Interest in Other Managed Accounts for Fiscal Year Ended September 30, 2013 FIMCO’s Portfolio Manager: Mr. Hill manages other First Investors mutual funds in addition to the Fund.In certain instances, these other First Investors Funds are managed similarly to one another, except to the extent required by differences in cash flow, investment policy, or law. I-7 The side-by-side management of two or more First Investors Funds or non-fund accounts presents a variety of potential conflicts of interest.For example, Mr. Hill may purchase or sell securities for one portfolio and not another portfolio, and the performance of securities purchased for one portfolio may vary from the performance of securities purchased for other portfolios.He may also want to buy the same security for the two funds that he manages or for a fund and a non-fund account. In some cases, there may not be sufficient amounts of the security available (for example, in the case of an initial public offering (“IPO”) or new bond offering) to cover the needs of all of the accounts managed by him or the buying activity of the accounts could affect the market value of the security.Similar potential conflicts could arise when two or more funds or non-fund accounts managed by Mr. Hill or another FIMCO portfolio manager want to sell the same security at the same time.Finally, Mr. Hill may want to sell a security that is held by a fund or non-fund account and at the same time buy the same security for another one of his accounts.This could occur even if the accounts were managed similarly because, for example, the two accounts have different cash flows. FIMCO has adopted a variety of policies and procedures to address these potential conflicts of interest and to ensure that each fund and non-fund account is treated fairly.For example, FIMCO has adopted policies for bunching and allocating trades when two or more funds or non-fund accounts wish to buy or sell the same security at the same time.These policies prescribe the procedures for placing orders in such circumstances, determining allocations in the event that such orders cannot be fully executed, and determining the price to be paid or received by each account in the event that orders are executed in stages.FIMCO has also adopted special policies that address investments in IPOs and new bond offerings, the side-by-side management of funds and the non-fund accounts, and internal crosses between FIMCO-managed accounts that are effected under Rule 17a-7 of the Investment Company Act.FIMCO’s Investment Compliance Manager also conducts reviews of trading activity to monitor for compliance with these policies and procedures.FIMCO has also adopted a Code of Ethics restricting the personal securities trading and conduct of portfolio managers of the Funds. C.Structure of Portfolio Managers Compensation for Fiscal Year Ended September 30, 2013 FIMCO’s Portfolio Manager: Mr. Hill receives a salary and is eligible to receive a bonus for managing the Fund.Whether or not he receives a bonus award is dependent upon, among other factors, the performance of the Fund during the calendar year.The factors (determined annually) incorporated into a bonus formula which determines the eligible bonus award include: performance versus a specified Lipper Peer Group, average net assets of the Fund, and management fees received.A portion of the bonus to be paid is dependent on other factors, including the portfolio manager’s compliance record.The bonus is paid as follows:one-third of the bonus is paid within the first quarter of the following year and the remaining amount is invested in the Fund and then paid in two installments over the next two years.In the case of the bonus installments, Mr. Hill must remain actively employed by FIMCO and be in good standing with FIMCO until each installment is paid; otherwise the installment is forfeited.He is also entitled to participate on the same basis as other employees in the profit sharing plan that is offered by FIMCO’s parent company.The amount that is contributed to this plan is determined in the sole discretion of the parent company based upon the overall profitability of FIMCO and its affiliates from all lines of business.The profitability of FIMCO is an important factor in determining the amount of this contribution. The following chart shows each Fund’s Lipper Peer Group for purposes of determining the portfolio manager’s bonus for the fiscal year end September 30, 2013. Fund Lipper Peer Group Special Situations Lipper Small-Cap Core Funds D.Portfolio Manager Fund Ownership for Fiscal Year Ended September 30, 2013 FIMCO’s Portfolio Manager: Name Funds covered by this SAI Dollar Range of Fund Ownership (dollars)* Steven S. Hill Special Situations $ * The amounts shown do not include any deferred bonuses earned by Mr. Hill that may have been invested in the Fund that he manages as further described under section “C. Structure of Portfolio Managers Compensation for Fiscal Year Ended September 30, 2013”.The ownership ranges may have been higher for the Fund if such bonuses were reflected in the chart. I-8 UNDERWRITER AND DEALERS Part II of this SAI describes the Underwriting Agreement that the Fund has with First Investors Corporation (“FIC”), the applicable sales charge on Class A shares expressed both as a percentage of the offering price and net amount invested, and the dealer concession that is paid by FIC to outside dealers expressed as a percentage of the offering price. The following tables list the underwriting fees and other compensation paid to FIC during the fiscal years ended September 30, 2011, 2012 and 2013: Fiscal Year Ended 9/30/11 Fund Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation* Special Situations N/A N/A Fiscal Year Ended 9/30/12 Fund Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation* Special Situations N/A N/A Fiscal Year Ended 9/30/13 Fund Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation* Special Situations $ $ N/A N/A *As shown in a separate chart, FIC may receive distribution fees (i.e., Rule 12b-1 fees) from the Fund. DISTRIBUTION PLANS Part II of this SAI describes the distribution plans of the Fund.For the fiscal year ended September 30, 2013, the Fund paid the following in fees pursuant to its plans: Class A Fund Compensation to Underwriter Compensation to Dealers Compensation to Sales Personnel Total Distribution Plan Fees Paid Special Situations $ Class B Fund Compensation to Underwriter Compensation to Dealers Compensation to Sales Personnel Total Distribution Plan Fees Paid Special Situations $ I-9 ALLOCATION OF PORTFOLIO BROKERAGE Part II of this SAI describes the brokerage allocation policies of the First Investors Funds.Set forth below are tables containing information concerning the commissions paid by the Fund for the prior three fiscal years as well as any investments that it has made in its regular broker-dealers (or their parent companies) during the past fiscal year.In addition, the amounts listed below under “Commissions Paid for Research Services” and “Transactions for Which Commissions Paid for Research Services” include only commissions paid for third-party research.The Fund also directs commissions to full service broker-dealers that offer proprietary research on a “bundled” basis.The amounts paid to full-service broker-dealers are included below under “Total Commissions Paid” but are not reflected in the other two columns. Commissions Paid Fiscal Year Ended 9/30/11 Fund Total Commissions Paid Commissions Paid for Research Services Transactions for Which Commissions Paid for Research Services Special Situations* $0 $0 * The Trustees authorized the Fund’s subadviser, Paradigm Capital Management, to pay commissions generated by the Special Situations Fund to an affiliated broker-dealer, CL King & Associates (“CL King”) in accordance with procedures adopted by the Special Situations Fund pursuant to Rule 17e-1 of the 1940 Act.During the fiscal year ended September 30, 2011, the Special Situations Fund: (i) paid $95,746 to CL King, representing 15.66% of its Total Commissions Paid; and (ii) engaged in transactions with CL King valued at $92,158,371, representing 21.20% of its aggregate transactions. Commissions Paid Fiscal Year Ended 9/30/12 Fund Total Commissions Paid Commissions Paid for Research Services Transactions for Which Commissions Paid for Research Services Special Situations* $0 $0 * The Trustees authorized the Fund’s subadviser, Paradigm Capital Management, to pay commissions generated by the Special Situations Fund to an affiliated broker-dealer, CL King & Associates (“CL King”) in accordance with procedures adopted by the Special Situations Fund pursuant to Rule 17e-1 of the 1940 Act.During the fiscal year ended September 30, 2012, the Special Situations Fund: (i) paid $44,149 to CL King, representing 11.02% of its Total Commissions Paid; and (ii) engaged in transactions with CL King valued at $32,968,015, representing 12.17% of its aggregate transactions. Commissions Paid Fiscal Year Ended 9/30/13 Fund Total Commissions Paid Commissions Paid for Research Services Transactions for Which Commissions Paid for Research Services Special Situations* $ $ $ * Prior to September 23, 2013, Paradigm Capital Management acted as subadviser for the Special Situations Fund.The Trustees had authorized Paradigm Capital Management to pay commissions generated by the Special Situations Fund to an affiliated broker-dealer, CL King & Associates (“CL King”) in accordance with procedures adopted by the Special Situations Fund pursuant to Rule 17e-1 of the 1940 Act.During the fiscal year ended September 30, 2013, the Special Situations Fund: (i) paid $ to CL King, representing % of its Total Commissions Paid; and (ii) engaged in transactions with CL King valued at $, representing % of its aggregate transactions. Ownership of Regular Broker-Dealers and/or their Parent Companies during the Past Fiscal Year Fund Broker-Dealer Parent Co. 9/30/13 Market Value Special Situations: $ I-10 ADDITIONAL INFORMATION CONCERNING PURCHASES, REDEMPTIONS, PRICING AND SHAREHOLDER SERVICES Additional information concerning purchases, redemptions, pricing and shareholder services is set forth in Part II of this SAI.This information does not repeat information already discussed in the Fund’s prospectus.Additional information concerning the determination of Net Asset Value (“NAV”) is also set forth in Part II of this SAI. TAX INFORMATION Information concerning tax laws applicable to the Fund is set forth in Part II of this SAI. BENEFICIAL OWNERSHIP INFORMATION As of , 2014, the following shareholders owned of record or beneficially owned 5% or more of the outstanding Class shares of the Fund: Shareholder % of Shares % FINANCIAL STATEMENTS The Fund incorporates by reference the financial statements and reports of an independent registered public accounting firm contained in the annual report to shareholders for the fiscal year ended September 30, 2013. I-11 APPENDIX A INVESTMENT STRATEGIES USED BY THE FUND The investment strategies that may be used by the Fund, including strategies to invest in particular types of securities or financial instruments, are listed below. The investment strategies that the Fund currently uses or currently anticipates using are noted by a check (ü) mark.The investment strategies that the Fund does not currently anticipate using are noted by a dash (─) mark.These notations only represent the current intentions of the Fund with respect to using the checked investment strategies.The Fund may engage in any of the investment strategies listed, even if it has no current intention to do so as noted, as long as there is no specific investment policy prohibiting the Fund from engaging in the strategy. The Fund also reserves the right to alter its investment strategies or to use other strategies to the extent permitted by its investment policies and applicable regulatory requirements.The investment policies of the Fund are set forth in its prospectus and Appendix B of this SAI.The investment strategies listed on the following pages, and their associated risks, are described in Part II of this SAI. I-A-1 Special Situations Fund ü Fund uses or currently anticipates using ─ Fund does not currently anticipate using Debt Securities ü Commercial Paper and Other Short-Term Investments* ü Corporate Bonds and Notes ─ Convertible Debt Securities ─ High Yield Securities ─ Mortgage-Backed Securities ─ Other Asset-Backed Securities ─ Municipal Securities ─ Syndicated Bank Loans ─ U.S. Government Securities* ü Variable and Floating Rate Securities ─ Zero Coupon and Pay-In-Kind Bonds ─ Equity Securities ü Common Stocks, Preferred Stocks, and Warrants ü Shares of Other Investment Companies ü Shares of Exchange Traded Funds ü Real Estate Investment Trusts ü Master Limited Partnerships ü Foreign Securities Exposure ü Depositary Receipts ü Foreign Securities Traded in the U.S. ü Foreign Securities Traded in Foreign Markets ─ Foreign Securities Traded in Emerging Markets ─ Foreign Currency ─ Derivatives ─ Credit-Linked Securities ─ Inverse Floaters ─ Options ─ Futures ─ Forwards ─ Interest Rate Swaps ─ Restricted and Illiquid Securities ü When-Issued Securities ─ Stand-By Commitments ─ Repurchase Agreements ─ Temporary Borrowing ü Temporary Defensive Investments ü *The Adviser may invest the Fund’s cash balance in U.S. Government securities and other short-term investments. I-A-2 APPENDIX B INVESTMENT POLICIES OF THE FUND The following is a list of the investment policies of the Fund other than those policies that are set forth in the Fund’s prospectus.The Fund’s investment policies are designed to set limits on or prohibit the Fund from engaging in specified investment strategies.For a description of the investment strategies that the Fund actually uses or currently contemplates using, you should review the prospectus and Appendix A of this SAI. The Fund also has adopted the investment policies that are set forth below.Unless identified as non-fundamental, these investment policies are fundamental policies which may not be changed without the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined by the Investment Company Act of 1940, as amended (the “1940 Act”).As defined by the 1940 Act, a “vote of a majority of the outstanding voting securities of the Fund” means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund or (2) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The Fund’s investment objective is a non-fundamental policy.Non-fundamental policies may be changed by the Board of Trustees (“Board”) without shareholder approval.Except with respect to borrowing, or as otherwise expressly provided, changes in values of the Fund’s assets will not cause a violation of the Fund’s investment policies. Fundamental Policies: The Fund may not: (1)Borrow money, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (2)Issue senior securities, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (3)Make loans, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (4)Except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief, with respect to 75% of the Fund’s total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities, and securities of other investment companies) if, as a result, (a) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer. (5)Except for any Fund that is “concentrated” in an industry or group of industries within the meaning of the 1940 Act, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, more than 25% of the Fund’s total assets would be invested in the securities of companies whose principal business activities are in the same industry. (6)Purchase or sell real estate, except that, to the extent permitted by applicable law, each Fund may (a) invest in securities or other instruments directly or indirectly secured by real estate, and (b) invest in securities or other instruments issued by issuers that invest in real estate. (7)Purchase or sell commodities or commodity contracts unless acquired as a result of ownership of securities or other instruments issued by persons that purchase or sell commodities or commodities contracts; but this shall not prevent a Fund from purchasing, selling and entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), and options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), warrants, swaps, forward contracts, foreign currency spot and forward contracts or other derivative instruments that are not related to physical commodities. (8)Underwrite securities issued by others, except to the extent that a Fund may be considered an underwriter within the meaning of the Securities Act of 1933, as amended (“1933 Act”) in the disposition of restricted securities or in connection with investment in other investment companies. I-B-1 With respect to the fundamental policy relating to borrowing money set forth in (1) above, the 1940 Act permits a fund to borrow money in amounts of up to one-third of the fund’s total assets, at the time of borrowing, from banks and other institutions for any purpose (A fund’s total assets include the amounts being borrowed.).To limit the risks attendant to borrowing, the 1940 Act requires a fund to maintain at all times an “asset coverage” of at least 300% of the amount of its borrowings, not including borrowings for temporary purposes in an amount not exceeding 5% of the value of the fund’s total assets.Asset coverage means the ratio that the value of the fund’s total assets (including amounts borrowed), minus liabilities other than borrowings, bears to the aggregate amount of all borrowings. With respect to the fundamental policy relating to issuing senior securities set forth in (2) above, “senior securities” are defined as fund obligations that have a priority over a fund’s shares with respect to the payment of dividends or the distribution of fund assets.The 1940 Act prohibits a fund from issuing any class of senior securities or selling any senior securities of which it is the issuer, except that the fund is permitted to borrow from a bank so long as, immediately after such borrowings, there is an asset coverage of at least 300% for all borrowings of the fund (not including borrowings for temporary purposes in an amount not exceeding 5% of the value of the fund’s total assets).In the event that such asset coverage falls below this percentage, the fund is required to reduce the amount of its borrowings within three days (not including Sundays and holidays) so that the asset coverage is restored to at least 300%.The policy in (2) above will be interpreted not to prevent collateral arrangements with respect to swaps, options, forward or futures contracts or other derivatives, or the posting of initial or variation margin. With respect to the fundamental policy relating to making loans set forth in (3) above, the 1940 Act does not prohibit a fund from making loans; however, SEC staff interpretations currently prohibit funds from lending more than one-third of their total assets, except through the purchase of debt obligations or the use of repurchase agreements.(A repurchase agreement is an agreement to purchase a security, coupled with an agreement to sell that security back to the original seller on an agreed-upon date at a price that reflects current interest rates.The SEC frequently treats repurchase agreements as loans.) I-B-2 Statement of Additional Information Part II Dated , 2014 Part II of this SAI describes policies and practices that apply to the Special Situations Fund (“Fund”), as well as each of the Funds in the First Investors Income Funds, First Investors Equity Funds and First Investors Tax Exempt Funds (“First Investors Funds”), except as otherwise indicated, including non-principal investment strategies that the Fund may use to a limited extent in addition to those that are described in its prospectus.The First Investors Family of Funds consists of 4 registered investment companies:First Investors Equity Funds, of which the Fund is a series, First Investors Income Funds, First Investors Tax Exempt Funds and First Investors Life Series Funds. DESCRIPTIONS OF INVESTMENT STRATEGIES AND RISKS The following are descriptions of investment strategies that may be used by the Fund, as well as, each of the Funds in the First Investors Funds, including the risks of those strategies.To determine which strategies are primarily used by the Fund, you must review the prospectus and Appendices A and B of Part I of the SAI.The prospectus will identify the principal investment strategies of the Fund and the principal risks of those strategies.Appendix A contains schedules listing the investment strategies that the Fund currently intends to use.The Fund may invest, to a limited degree, in any of the other securities described below even if they are not listed in the prospectus or checked in Appendix A.Appendix B describes the investment policies that may limit or restrict the Fund’s ability to use certain investment strategies. I. Debt Securities The Fund may invest in all of the debt securities described below.The market value of most debt securities is influenced by changes in the level of interest rates.Generally, as interest rates rise, the market value of a debt security decreases.Conversely, as interest rates fall, the market value of a debt security increases.This is referred to as interest rate risk.Factors which could result in a rise in interest rates, and a decrease in the market value of a debt security, include an increase in inflation or inflation expectations, an increase in the rate of U.S. economic growth, an expansion in the Federal budget deficit and an increase in the price of commodities such as oil. The market value of most debt securities is influenced by the credit risks associated with such security.Credit risk is the risk that an issuer may not be able to pay principal and interest when due. The debt securities that are purchased by the Fund may be rated investment grade, may be rated below investment grade, or may be unrated.Investment grade securities are securities rated, at the time of purchase, by a nationally recognized statistical ratings organization (“NRSRO”) within one of the top four categories, or if unrated, judged by the adviser or subadviser, as applicable, to be of comparable credit quality.Debt obligations rated Baa3 or higher by Moody’s Investors Service, Inc. (“Moody’s”) or BBB- or higher by Standard & Poor’s Ratings Services (“S&P”) are considered investment grade.Bonds that are rated lower than Baa3 by Moody’s and BBB- by S&P are considered below investment grade (commonly known as “junk bonds” or “high yield”) and are referred to herein as “High Yield Securities.”In general, the lower the credit rating for a debt security, the higher the credit risk.As discussed below, High Yield Securities are speculative and generally involve a higher risk of loss of principal and income than higher-rated debt securities.Even debt obligations that are rated Baa3 by Moody’s or BBB- or higher by S&P have speculative characteristics.For a discussion of investments in foreign government debt obligations and foreign debt securities, see Section III.Foreign Securities Exposure and also Section III.Foreign Securities Exposure – B.Foreign Securities Traded in the United States. A.Commercial Paper and Other Short-Term Investments.The Fund may invest in commercial paper (which are short-term promissory notes issued by corporations), commercial bank obligations (such as certificates of deposit and bankers acceptances), short-term corporate bonds, and short-term obligations issued by the U.S. Government, its agencies, or instrumentalities.The Fund also may invest in short-term foreign corporate debt securities denominated in U.S. dollars or foreign currencies.Short-term foreign debt securities include Yankee dollar obligations (U.S. dollar denominated securities issued by foreign corporations and traded on U.S. markets and Eurodollar obligations (U.S. dollar denominated securities issued by foreign corporations and traded on foreign markets).The Fund may invest indirectly in commercial paper and other short-term investments or in other money market investments.Commercial paper is generally sold without registration pursuant to exemptions under the Securities Act of 1933, such as Section 3(a)(3) or 4(2).The commercial paper purchased by the Fund may be liquid or illiquid.See “Restricted and Illiquid Securities” for risks associated with investing in restricted and illiquid II-1 securities.The commercial paper purchased by the Fund may be rated or unrated and may be issued by banks or bank holding companies.The commercial paper purchased by the Fund may also take the form of short-term promissory notes with a maturity of up to 270 days that are backed by assets, such as credit card and other receivables.See “Other Asset-Backed Securities.”The Fund may invest indirectly in commercial paper and other short-term investments or in other money market investments. Bank obligations in which the Fund may invest include certificates of deposit, bankers’ acceptances and time deposits in U.S. banks (including foreign branches) which have more than $1 billion in total assets at the time of investment and are members of the Federal Reserve System, are examined by the Comptroller of the Currency or whose deposits are insured by the Federal Deposit Insurance Corporation.The Fund also may invest in certificates of deposit of savings and loan associations (federally or state chartered and federally insured) having total assets in excess of $1 billion.A bankers’ acceptance is a time draft drawn on a commercial bank by a borrower, usually in connection with an international commercial transaction.Time deposits are non-negotiable deposits maintained in a banking institution for a specified period of time at a specified interest rate.Certificates of deposit are negotiable short-term obligations issued by banks against funds deposited in the issuing institution.The interest rate on some certificates of deposit is periodically adjusted prior to the stated maturity, based upon a specified market rate.While domestic bank deposits are insured by an agency of the U.S. Government, the Fund will generally assume positions considerably in excess of the insurance limits. The Fund may invest in obligations of domestic or foreign branches of foreign banks and foreign branches of domestic banks.These investments involve risks that are different from investments in securities of domestic branches of domestic banks.These risks include seizure of foreign deposits, currency controls, interest limitations or other governmental restrictions which might affect the payment of principal or interest on the bank obligations held by the Fund.Foreign banks are not generally subject to examination by any U.S. Government agency or instrumentality. B.Corporate Bonds and Notes.The Fund may invest in bonds and notes issued by corporations and other similar entities.Corporate bonds and notes generally have maturities of between one and thirty years.In general, the longer the maturity of a bond, the greater the interest rate risk.The corporate bonds and notes that may be purchased by the Fund may be convertible into equity securities, which may also include hybrid securities.See “Convertible Debt Securities.” The Fund may also invest in debt securities that are accompanied by warrants or rights that are convertible into the issuer’s equity securities.The Fund may sell or retain such warrants or rights. C.Convertible Debt Securities.The Fund may invest in convertible debt securities and/or hybrid securities.A convertible debt security is generally a debt obligation that may be converted into the stock of the same or different issuer.The value of a convertible bond may be dependent in part on the value of the issuer’s equity securities. D.Hybrid Securities.Hybrid securities generally combine both debt and equity characteristics. The most common example is a convertible bond that has features of any ordinary bond, but is influenced by the price movements of the stock into which it is convertible. Hybrid securities can include a variety of features that allow them to exhibit changing proportions of debt and equity characteristics. As a result, it may be difficult to classify them as either debt or equity. E.High Yield Securities.The Fund may invest in high yield, high risk securities also known as junk bonds (“High Yield Securities”), which may include floating rate loans, senior loans, or bonds.For a discussion of floating rate loans and senior loans, see sections “O.Variable Rate and Floating Rate Securities” and “P. Senior Loans”, herein.The Fund may also invest in securities of companies that are in default or undergoing bankruptcy or reorganization (“Distressed Securities”).Bonds that are rated below Baa3 by Moody’s and below BBB- by S&P are considered below investment grade and are referred to as High Yield Securities as well as unrated bonds that are determined by the Fund to be of equivalent quality.High yield bond issuers include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies that have been downgraded because of financial problems, special purpose entities that are used to finance sales or leases of equipment or receivables, and firms with heavy debt loads.High Yield Securities may be backed by receivables or other assets and may have zero-coupon or pay-in-kind structures. Debt obligations, including convertible debt securities, rated lower than Baa3 by Moody’s and BBB- by S&P, are inherently speculative and generally involve a higher risk of loss of principal and income than higher-rated debt securities. The prices of High Yield Securities tend to be more sensitive to adverse economic changes or individual corporate developments than those of higher quality bonds. Periods of economic uncertainty and changes II-2 generally result in increased volatility in the market prices and yields of High Yield Securities. A significant economic downturn could severely affect the market for all High Yield Securities, while a substantial period of rising interest rates could severely affect the market for high yield fixed bonds.In these circumstances, issuers of High Yield Securities might have greater difficulty in making principal and interest payments, meeting projected business goals, and obtaining additional financing.Thus, there could be a higher incidence of default. This would affect the value of such securities. Further, if the issuer of a security owned by the Fund defaults, the Fund might incur additional expenses to seek recovery. The Fund could also incur a loss by investing in a High Yield Security due to an inaccurate evaluation of its credit risk.There may be less information available about issuers of High Yield Securities than is available concerning issuers of higher quality debt.Moreover, the credit ratings issued by credit rating services may not fully reflect the true risks of an investment.For example, credit ratings typically evaluate the safety of principal and interest payments, not market value risk, of High Yield Securities.Also, credit rating agencies may fail to change on a timely basis a credit rating to reflect changes in economic or company conditions that affect a security’s market value. The market for High Yield Securities generally is thinner and less active than that for higher quality bonds, which may limit the Fund’s ability to sell such securities at reasonable prices in response to changes in the economy or the financial markets.High Yield Securities, including floating rate loans and senior loans, are typically traded through a small number of broker-dealers.Purchasers of High Yield Securities tend to be institutions, rather than individuals, which is a factor that further limits the secondary market.A less active and thinner market for High Yield Securities than that available for higher quality securities may result in more difficulty in executing trades at favorable prices, particularly during unsettled market conditions. The ability of the Fund to value or sell High Yield Securities will be adversely affected to the extent that such securities are thinly traded or illiquid.During such periods, there may be less reliable objective information available and thus the task of valuing High Yield Securities becomes more difficult, with judgment playing a greater role.Further, adverse publicity about the economy or a particular issuer may affect the public’s perception of the value, and thus liquidity, of a High Yield Security, whether or not such perceptions are based on a fundamental analysis. If an issuer of a High Yield Security containing a redemption or call provision exercises either provision in a declining interest rate market, the Fund would have to replace the security, which could result in a decreased return for shareholders. Conversely, if the Fund experiences unexpected net redemptions in a rising interest rate market, it might be forced to sell certain securities, regardless of investment merit.This could result in decreasing the assets to which Fund expenses could be allocated and in a reduced rate of return for the Fund. A High Yield Security may itself be convertible into or exchangeable for equity securities, or may carry with it the right to acquire equity securities evidenced by warrants attached to the security or acquired as part of a unit with the security.To the extent permitted by the Fund’s investment policies, securities received upon conversion or exercise of warrants and securities remaining upon the break-up of units or detachment of warrants may be retained to permit orderly disposition, to establish a long-term holding period for federal income tax purposes, or to seek capital appreciation. F.Income Deposit Securities (“IDSs”).An IDS represents two separate securities, a share of common stock and a debt security issued by the same company, that are combined into one unit that trades like a stock on an exchange.Generally, the holder of an IDS has the right to separate the IDS into the share of common stock and the note represented thereby within a designated number of days following the closing of an offering or upon the occurrence of a change of control. IDSs are subject to the same risks as the underlying securities that make up an IDS.There may be a thinner and less active market for IDSs than that available for higher quality securities.An issuer’s indebtedness could restrict its ability to pay interest and principal on the notes, pay dividends on the stock, and impact financing options and liquidity positions. G.Indexed Securities.The Fund may purchase various fixed-income and debt securities whose principal value or rate of return is linked or indexed to relative exchange rates among two or more currencies or linked to commodities prices or other financial indicators.Such securities may be more volatile than the underlying instruments, resulting in a leveraging effect on the Fund.The value of such securities may fluctuate in response to changes in the index, market conditions and the creditworthiness of the issuer.These securities may vary directly or II-3 inversely with the underlying instruments.The value of such securities may change significantly if their principal value or rate of return is linked or indexed to relative exchange rates involving a foreign currency for which there is not a readily available market. H.Inflation-Indexed Securities.Inflation-indexed bonds are fixed-income securities whose principal value is periodically adjusted according to the rate of inflation.The values of inflation-indexed fixed-income securities generally fluctuate in response to changes in real interest rates (approximately nominal interest rates minus the inflation rate).Therefore, if inflation rates were to rise faster than nominal interest rates, the value of inflation-indexed securities would likely increase.In contrast, if nominal interest rates increased faster than the inflation rate, the value of inflation-indexed securities would likely decrease.Although the principal value of many inflation-indexed securities declines in periods of deflation, holders at maturity receive no less than the par value of the security.However, if the Fund purchases inflation-indexed securities in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the Fund may experience a loss if there is a subsequent period of deflation.If inflation is lower than expected during the period the Fund holds an inflation-indexed security, the Fund may earn less on the security than on a conventional bond.The Fund may invest in inflation-related bonds which do not provide a guarantee of principal.If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. I.Syndicated Bank Loans.The Fund may invest in syndicated bank loans.See section “O.Variable Rate and Floating Rate Securities” for a description of floating rate securities.An investment in a syndicated bank loan does not violate the Fund’s fundamental investment policy against making loans because syndicated bank loans are sold to institutional investors and trade like other debt instruments.The Fund may invest in syndicated bank loans by purchasing an assignment directly from a lender and, thereby, the Fund would assume the same rights, obligations and risks as the assigning lender.The Fund would have the right to receive payment of principal and interest from the borrower under the terms of the loan.Additional rights may include the right to vote along with other lenders to enforce certain terms of the loan agreement, such as declaring the loan in default and initiating collections.The Fund would be subject to the same risks of default by the borrower as discussed above for syndicated bank loan participations.The assignments the Fund would purchase are generally based on senior obligations and are secured by collateral.However, it is possible that if the borrower files for bankruptcy, the Fund may not be deemed a secured creditor.If the loan is foreclosed, the Fund could potentially become an owner of the collateral and would bear the costs and liabilities associated with owning or disposing of the collateral.Banks, financial institutions or lending syndicates generally offer these types of direct assignments, which are typically administered by a third-party, such as a bank or financial institution, that serves as an agent for the holder of the loan.The agent also is responsible for monitoring collateral and for exercising remedies available to the lenders such as foreclosure upon collateral.The Fund may have to rely on the agent or other financial intermediaries to apply appropriate credit remedies against a borrower. Although syndicated bank loans in which the Fund will invest through assignments will generally be secured by collateral, there can be no assurance that liquidation of such collateral would satisfy the borrower’s obligation in the event of a default or that such collateral could be readily liquidated.In the event of bankruptcy of a borrower, the Fund could experience delays or limitations in its ability to realize the benefits of any collateral securing a syndicated bank loan. Investments in syndicated bank loans present the possibility that the Fund could be held liable as co-lender under emerging legal theories of lender liability.In addition, if the loan is foreclosed, the Fund could be part owner of any collateral and could bear the costs and liabilities of owning and disposing of the collateral.The Fund anticipates that syndicated bank loans could be sold only to a limited number of institutional investors.In addition, some syndicated bank loans may not be rated by major rating agencies and may not be protected by the securities laws.Investments in syndicated bank loans also involve risk of loss in case of default or insolvency of the borrower. Syndicated bank loans may not be readily marketable and may be subject to restrictions on resale. Syndicated bank loan participations are interests in amounts owed by a corporate, governmental or other borrower to another party.They may represent amounts owed to lenders or lending syndicates to suppliers of goods or services, or to other parties.The Fund will have the right to receive payments of principal, interest, and any fees to which it is entitled only from the lender selling the participation and only upon receipt by the lender of the payments from the borrower.In connection with the purchase of participations, the Fund generally will have no right to enforce compliance by the borrower with the terms of the loan agreement relating to the loan, nor any rights of set-off against the borrower, and the Fund may not directly benefit from any collateral supporting the loan in which it has purchased the participation.As a result, the Fund will be subject to credit risk of both the borrower and the lender that is selling the participation.In the event of the insolvency of the lender selling a participation, the II-4 Fund may be treated as a general creditor of the lender and may not benefit from any set-off between the lender and the borrower. Syndicated bank loans and other types of direct indebtedness may not be readily marketable and may be subject to certain restrictions on resale.In some cases, the settlement process may take longer than seven days.Although syndicated bank loans can be sold during the settlement period, some indebtedness may be difficult or impossible to dispose of within seven days at what First Investors Management Company, Inc. (“FIMCO” or the “Adviser”) believes to be a fair price and in those instances will therefore be treated as illiquid for purposes of the Fund’s limitation on illiquid investments.In addition, syndicated bank loans may require the consent of the borrower and/or the agent prior to sale or assignment.These consent requirements can delay or impede the Fund’s ability to sell syndicated bank loans and can adversely affect a loan’s liquidity and the price that can be obtained.Some syndicated bank loans are traded among certain financial institutions and accordingly may be deemed liquid. J.Mortgage-Backed Securities.The Fund may invest in mortgage-backed securities, including collateralized mortgage obligations and mortgage pass-through securities.These securities represent interests in pools of mortgage loans.The payments of principal and interest on the underlying loans pass through to investors.Although the underlying mortgage loans are for specified periods of time, such as fifteen to thirty years, the borrowers can, and typically do, repay them sooner.Thus, the security holders may receive prepayments of principal, in addition to the principal, which is part of the regular monthly payments. There are three types of interest rate-related risks associated with mortgage-backed securities.The first is interest rate risk.The values of mortgage-backed securities will generally fluctuate inversely with interest rates.The second is prepayment risk.This is the risk that borrowers will repay their mortgages earlier than anticipated.A borrower is more likely to prepay a mortgage that bears a relatively high rate of interest.Thus, in times of declining interest rates, some higher yielding mortgages might be repaid, resulting in larger cash payments to the Fund, and the Fund will be forced to accept lower interest rates when that cash is used to purchase additional securities.The third is extension risk.When interest rates rise, prepayments often drop, which should extend the average maturity of the mortgage-backed security.This makes mortgage-backed securities more sensitive to interest rate changes. Mortgage-backed securities may also be subject to credit risk.Payment of principal and interest on most mortgage pass-through securities (but not the market value of the securities themselves) may be guaranteed by U.S. Government agencies whose obligations are backed by the full faith and credit of the U.S. Government (in the case of securities guaranteed by the Government National Mortgage Association) or may be guaranteed by agencies or instrumentalities of the U.S. Government whose obligations are not backed by the full faith and credit of the U.S. Government (such as the Federal National Mortgage Association (“Fannie Mae”) or the Federal Home Loan Mortgage Corporation (“Freddie Mac”)).See “U.S. Government Securities.” Mortgage pass-through securities may also be issued by non-governmental issuers (such as commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers and other secondary market issuers).Some of these mortgage pass-through securities may be supported by various forms of insurance or guarantees. K.Other Asset-Backed Securities.The Fund may invest in other forms of asset-backed securities i.e., in addition to asset-based commercial paper and mortgage-backed securities.These securities, issued by trusts and special purpose corporations, are backed by a pool of assets, such as credit card receivables, automobile loans, airplane leases, equipment leases, and other forms of receivables.These securities present certain risks in addition to those normally associated with debt securities.For instance, these securities may not have the benefit of any security interest in any collateral that could ensure payment of the receivable.For example, credit card receivables are generally unsecured.The obligors may also be entitled to the protection of a number of state and federal credit laws.Moreover, even if there are perfected security interests in the underlying collateral, there is the possibility that recoveries on repossessed collateral may not be sufficient to support payments on these securities. To lessen the effect of failures by obligors on underlying assets to make payments, asset-backed securities may contain elements of credit support which fall into two categories: (i) liquidity protection and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets.Liquidity protection refers to the provision of advances, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion.Protection against losses resulting from ultimate default ensures payment through insurance policies or letters of credit obtained by the issuer or sponsor from third parties.The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets.Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security.Credit supports, if any, do not protect against fluctuation in the market values of II-5 asset-backed securities.Moreover, a credit support depends upon the financial ability of its issuer to honor the support. L.Municipal Securities.Municipal securities are debt obligations issued by or on behalf of states, territories and possessions of the United States (such as Puerto Rico), the District of Columbia and their political subdivisions, agencies and instrumentalities.The two principal classifications of municipal securities are “general obligation” and “revenue” securities.General obligation securities are secured by the issuer's pledge of its full faith and credit for the payment of principal and interest.Revenue securities generally are payable only from revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a tax or other specific revenue source.The yields on municipal securities depend on, among other things, general bond market conditions, conditions of the municipal securities market, the size of a particular offering, the maturity of the obligation and the rating of the issuer. Generally, the values of municipal securities vary inversely to changes in interest rates.Municipal securities are also subject to credit risk, which is the risk that the obligor may not be able to repay the debt when due or in the case of a revenue security that the source of the revenue may not be sufficient.National, regional or state-wide economic developments may adversely affect the market value of municipal securities held by the Fund or the ability of particular obligors to make timely payments of debt service on those obligations.There is also the risk that the interest income that the Fund receives from one or more municipal securities might be determined to be taxable by the Internal Revenue Service (“IRS”), applicable state tax authorities, or a judicial body.Future court decisions or legislative actions may also affect the ability of the issuer of a municipal security to repay its obligations. M.Refunded Securities.The Fund may purchase municipal securities that are subsequently refunded by the issuance and delivery of a new issue of bonds prior to the date on which the outstanding issue of bonds can be redeemed or paid (also called “pre-refunded bonds”).The proceeds from the new issue of bonds are typically collateralized by direct obligations of the U.S. Government, or in some cases obligations guaranteed by the U.S. Government, placed in an escrow account maintained by an independent trustee until maturity or a predetermined redemption date.These collateralized obligations are normally regarded as having the credit characteristics of the underlying U.S. Government or U.S. Government agency security.The Fund also may purchase municipal securities that have been refunded prior to purchase.Refunded municipal securities are subject to interest rate risk.In addition, some refunded municipal securities may have limited liquidity. N.U.S. Government Securities.The Fund may invest in U.S. Government Securities.U.S. Government Securities include:(1) U.S. Treasury obligations (which differ only in their interest rates and maturities), (2) obligations issued or guaranteed by U.S. Government agencies and instrumentalities that are backed by the full faith and credit of the U.S. Government (such as securities issued by the Federal Housing Administration (“FHA”), Government National Mortgage Association (“GNMA”), the Department of Housing and Urban Development, the Export-Import Bank, the General Services Administration and the Maritime Administration and certain securities issued by the FHA and the Small Business Administration) and (3) securities that are guaranteed by agencies or instrumentalities of the U.S. Government but are not backed by the full faith and credit of the U.S. Government (such as Fannie Mae, Freddie Mac or the Federal Home Loan Banks).These U.S. Government-sponsored entities, which although chartered and sponsored by Congress, are not guaranteed nor insured by the U.S. Government.They are supported by the credit of the issuing agency, instrumentality or corporation.The range of maturities of U.S. Government Securities is usually three months to thirty years.In general, the U.S. Government Securities tend to carry more interest rate risk than corporate bonds with similar maturities. In September 2008, the U.S. Treasury and the Federal Housing Finance Agency (“FHFA”) announced that Fannie Mae and Freddie Mac had been placed in conservatorship.Since that time, Fannie Mae and Freddie Mac have received significant capital support through U.S. Treasury preferred stock purchases, as well as Treasury and Federal Reserve purchases of their mortgage backed securities (“MBS”).The FHFA and the U.S. Treasury (through its agreement to purchase Freddie Mac and Fannie Mae preferred stock) have imposed strict limits on the size of their mortgage portfolios.While the mortgage-backed securities purchase programs ended in 2010, the U.S. Treasury continued its support for the entities' capital as necessary to prevent a negative net worth through at least 2012.From the end of 2007 through the third quarter of 2012, Fannie Mae and Freddie Mac required U.S. Treasury support of approximately $187.5 billion through draws under the preferred stock purchase agreements.However, they have repaid approximately $46 billion in dividends.Fannie Mae and Freddie Mac ended the third quarter of 2012 with positive net worth and, as a result, neither required a draw from the U.S. Treasury. (Freddie Mac also has reported positive net worth as of the fourth quarter of 2012.)While the U.S. Treasury committed to offset negative equity at Fannie Mae and Freddie Mac through its preferred stock purchases through 2012, FHFA has made II-6 projections for those purchases through 2015, predicting that cumulative U.S. Treasury draws (including dividends) at the end of 2015 could range from $191 billion to $209 billion.Nonetheless, no assurance can be given that the Federal Reserve or the U.S. Treasury will ensure that Fannie Mae and Freddie Mac remain successful in meeting their obligations with respect to the debt and mortgage-backed securities that they issue. In addition, the problems faced by Fannie Mae and Freddie Mac, resulting in their being placed into federal conservatorship and receiving significant U.S. Government support, have sparked serious debate among federal policy makers regarding the continued role of the U.S. Government in providing liquidity for mortgage loans.The Obama Administration produced a report to Congress on February 11, 2011, outlining a proposal to wind down Fannie Mae and Freddie Mac by increasing their guarantee fees, reducing their conforming loan limits (the maximum amount of each loan they are authorized to purchase), and continuing progressive limits on the size of their investment portfolio.In December 2011, Congress enacted the Temporary Payroll Tax Cut Continuation Act ("TCCA") of 2011 which, among other provisions, requires that Fannie Mae and Freddie Mac increase their single-family guaranty fees by at least 10 basis points and remit this increase to Treasury with respect to all loans acquired by Fannie Mae or Freddie Mac on or after April 1, 2012 and before January 1, 2022.Serious discussions among policymakers continue, however, as to whether Freddie Mac and Fannie Mae should be nationalized, privatized, restructured, or eliminated altogether.Fannie Mae and Freddie Mac also are the subject of several continuing legal actions and investigations over certain accounting, disclosure or corporate governance matters, which (along with any resulting financial restatements) may continue to have an adverse effect on the guaranteeing entities. Importantly, the future of Freddie Mac and Fannie Mae is in serious question as the U.S. Government considers multiple options. The Fund may also invest in separated or divided U.S. Government Securities.These instruments represent a single interest, or principal, payment on a U.S. Government Security that has been separated from all the other interest payments as well as the security itself.When the Fund purchases such an instrument, it purchases the right to receive a single payment of a set sum at a known date in the future.The interest rate on such an instrument is determined by the price the Fund pays for the instrument when it purchases the instrument at a discount under what the instrument entitles the Fund to receive when the instrument matures.The amount of the discount the Fund will receive will depend upon the length of time to maturity of the separated U.S. Government Security and prevailing market interest rates when the separated U.S. Government Security is purchased.Separated U.S. Government Securities can be considered zero coupon investments because no payment is made to the Fund until maturity.The market values of these securities are much more susceptible to change in market interest rates than income-producing securities.See “Zero Coupon and Pay-In-Kind Securities.”These securities are purchased with original issue discount and such discount is includable as gross income to a Fund shareholder over the life of the security. The Fund may also purchase certificates not issued by the U.S. Treasury, which evidence ownership of future interest, principal or interest and principal payments on obligations issued by the U.S. Treasury.The actual U.S. Treasury securities will be held by a custodian on behalf of the certificate holder.These certificates are purchased with original issue discount and are subject to greater fluctuations in market value, based upon changes in market interest rates, than income-producing securities. O.Variable Rate and Floating Rate Securities.The Fund may invest in variable rate and floating rate securities, which are generally secured within the borrower’s capital structure, but may also be unsecured.Issuers of such notes include corporations, banks, broker-dealers, finance companies and issuers of municipal securities.Variable rate notes include master demand notes that are obligations permitting the holder to invest fluctuating amounts, which may change daily without penalty, pursuant to direct arrangements between the Fund, as lender, and the borrower.The interest rates on these notes fluctuate from time to time.The issuer of such obligations normally has a corresponding right, after a given period, to prepay in its discretion the outstanding principal amount of the obligations plus accrued interest upon a specified number of days notice to the holders of such obligations. The interest rate on a floating rate obligation is based on a known lending rate, such as a bank’s prime rate, and is adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the “underlying index”).The rate of interest on securities may be tied to U.S. Government Securities or indices on those securities as well as any other rate of interest or index.The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based.These adjustments minimize changes in the market value of the obligation.Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness. II-7 The variable and floating rate securities in which the Fund invests are subject to the risk of loss of principal and income.Although borrowers frequently provide collateral to secure repayment of these obligations they do not always do so and may be unsecured.If they do provide collateral, the value of the collateral may not completely cover the borrower’s obligations at the time of a default.If a borrower files for protection from its creditors under bankruptcy laws, these laws may limit the Fund’s rights to its collateral.In the event of a bankruptcy, the holder of a variable or floating rate loan may not recover its principal, may experience a long delay in recovering its investment and may not receive interest during the delay. P.Senior Loans.Senior loans are loans that are typically made to business borrowers to finance leveraged buy-outs, recapitalizations, mergers, stock repurchases, and internal growth. Senior loans generally hold the most senior position in the capital structure of a borrower and are usually secured by liens on the assets of the borrowers; including tangible assets such as cash, accounts receivable, inventory, property, plant and equipment, common and/or preferred stocks of subsidiaries; and intangible assets including trademarks, copyrights, patent rights, and franchise value. The Fund may also receive guarantees as a form of collateral. Senior loans may be structured to include two or more types of loans within a single credit agreement. The most common structure is to have a revolving loan and a term loan. A revolving loan is a loan that can be drawn upon, repaid fully or partially, and then the repaid portions can be drawn upon again. A term loan is a loan that is fully drawn upon immediately and once repaid, it cannot be drawn upon again. Sometimes there may be two or more term loans and they may be secured by different collateral, have different repayment schedules and maturity dates. In addition to revolving loans and term loans, senior loan structures can also contain facilities for the issuance of letters of credit and may contain mechanisms for lenders to pre-fund letters of credit through credit-linked deposits. The Fund typically invests only in the term loan portions of senior loan structures, although it could invest in the revolving loan portions and the pre-funded letters of credit portions. By virtue of their senior position and collateral, senior loans typically provide lenders with the first right to cash flows or proceeds from the sale of a borrower’s collateral if the borrower becomes insolvent (subject to the limitations of bankruptcy law, which may provide higher priority to certain claims such as employee salaries, employee pensions, and taxes). This means senior loans are generally repaid before unsecured bank loans, corporate bonds, subordinated debt, trade creditors, and preferred or common stockholders. Senior loans typically pay interest at least quarterly at rates which equal a fixed percentage spread over a base rate such as the London Inter-Bank Offered Rate (“LIBOR”). For example, if LIBOR were 3% and the borrower was paying a fixed spread of 2.50%, the total interest rate paid by the borrower would be 5.50%. Base rates, and therefore the total rates paid on senior loans, float (i.e., they change as market rates of interest change). Although a base rate such as LIBOR can change every day, loan agreements for senior loans typically allow the borrower the ability to choose how often the base rate for its loan will change. A single loan may have multiple reset periods at the same time, with each reset period applicable to a designated portion of the loan. Such periods can range from one day to one year, with most borrowers choosing monthly or quarterly reset periods.In addition, some loans have a LIBOR floor that prevents interest rates for the loan from falling below the contractual LIBOR floor rate even when the market LIBOR falls below the contractual floor rate.During periods of rising interest rates, borrowers will tend to choose longer reset periods, and during periods of declining interest rates, borrowers will tend to choose shorter reset periods. The fixed spread over the base rate on a senior loan typically does not change. Senior loans generally are arranged through private negotiations between a borrower and several financial institutions represented by an agent who is usually one of the originating lenders. In larger transactions, it is common to have several agents; however, generally only one such agent has primary responsibility for ongoing administration of a senior loan. Agents are typically paid fees by the borrower for their services. The agent is primarily responsible for negotiating the loan agreement which establishes the terms and conditions of the senior loan and the rights of the borrower and the lenders. The agent also is responsible for monitoring collateral and for exercising remedies available to the lenders such as foreclosure upon collateral. Loan agreements may provide for the termination of the agent’s agency status in the event that it fails to act as required under the relevant loan agreement, becomes insolvent, enters Federal Deposit Insurance Corporation (“FDIC”) receivership or, if not FDIC insured, enters into bankruptcy. Should such an agent, lender or assignor with respect to an assignment interpositioned between the Fund and the borrower become insolvent or enter FDIC II-8 receivership or bankruptcy, any interest in the senior loan of such person and any loan payment held by such person for the benefit of the Fund should not be included in such person’s or entity’s bankruptcy estate. If, however, any such amount were included in such person’s or entity’s bankruptcy estate, the Fund would incur certain costs and delays in realizing payment or could suffer a loss of principal or interest. In this event, the Fund could experience a decrease in its net asset value. The Fund invests in both primary and secondary markets with established broker-dealers in the over-the-counter (“OTC”) market. For a description of floating rate securities see section “O.Variable Rate and Floating Rate Securities”. Q.Zero Coupon and Pay-In-Kind Securities.The Fund may invest in zero coupon and pay-in-kind securities.Zero coupon securities are debt obligations that do not entitle the holder to any periodic payment of interest prior to maturity or a specified date when the securities begin paying current interest.They are issued and traded at a discount from their face amount or par value, which discount varies depending on the time remaining until cash payments begin, prevailing interest rates, liquidity of the security and the perceived credit quality of the issuer.Pay-in-kind securities are those that pay “interest” through the issuance of additional securities.The market prices of zero coupon and pay-in-kind securities generally are more volatile than the prices of securities that pay interest periodically and in cash and are likely to respond to changes in interest rates to a greater degree than do other types of debt securities having similar maturities and credit quality.Original issue discount earned on zero coupon securities, and the “interest” received on pay-in-kind securities, each taxable year must be accounted for by a fund that holds such securities for purposes of determining the amount it must distribute that year to continue to qualify for tax treatment as “a regulated investment company” under the Internal Revenue Code of 1986, as amended (“Code”).Thus, the Fund may be required to distribute as a dividend an amount that is greater than the total amount of cash it actually receives.These distributions must be made from the Fund’s cash assets or, if necessary, from the proceeds of sales of portfolio securities.The Fund will not be able to purchase additional income-producing securities with cash used to make such distributions, and its current income ultimately could be reduced as a result. R.Sovereign Debt.Investments in debt securities issued by foreign governments and their political subdivisions or agencies and instrumentalities (“Sovereign Debt”) involve special risks.Debt instruments of foreign governments and their political subdivisions or agencies and instrumentalities may not be supported by the full faith and credit of the foreign government.The issuer of the debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay principal and/or interest when due in accordance with the terms of such debt, and the Fund may have limited legal recourse in the event of a default.Political conditions, especially a sovereign entity’s willingness to meet the terms of its debt obligations, are of considerable significance.Also, holders of commercial bank debt issued by the same sovereign entity may contest payments to the holders of Sovereign Debt in the event of default under commercial bank loan agreements. A sovereign debtor’s willingness or ability to repay principal and interest due in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign reserves, the availability of sufficient foreign exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereign debtor’s policy toward principal international lenders and the political constraints to which a sovereign debtor may be subject.The ability of some sovereign debtors to repay their obligations may depend on the timely receipt of assistance from international agencies or other governments, the flow of which is not assured.The willingness of such agencies to make these payments may depend on the sovereign debtor’s willingness to institute certain economic changes, the implementation of which may be politically difficult.The occurrence of political, social or diplomatic changes in one or more of the countries issuing Sovereign Debt could adversely affect the Fund’s investments.Political changes or a deterioration of a country’s domestic economy or balance of trade may affect the willingness of countries to service their Sovereign Debt.While the Adviser endeavors to manage investments in a manner that will minimize the exposure to such risks, there can be no assurance that adverse political changes will not cause the Fund to suffer a loss of interest or principal on any of its holdings. S. Fixed-Income Securities Issued by Supranational Organizations.The Fund may invest in fixed-income securities issued by supranational organizations.Supranational organizations are entities designated or supported by a government or governmental group to promote economic development.Included among these organizations are the Asian Development Bank, the European Community, the European Investment Bank, the Inter-American Development Bank, the International Monetary Fund, the United Nations, the World Bank and the European Bank for Reconstruction and Development.Supranational organizations have no taxing authority and are II-9 dependent on their members for payments of interest and principal.Further, the lending activities of such entities are limited to a percentage of their total capital, reserves and net income. II. Equity Securities A.Common Stocks, Preferred Stocks, Rights, Warrants and Options.The Fund may invest in equity securities, including common stocks, preferred stocks, rights, warrants that are convertible into common stocks as well as options to buy or sell stocks (“equity securities”).Equity securities are subject to market risk.This means that they may decline in value over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, a change in interest rates, or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets.The risks of investing in equity securities can be magnified when the Fund invests in them by means of options. For the special risks associated with options, see “Section VII. Derivatives – E. Futures, Forwards and Options” in. The Fund may invest in equity securities of foreign companies directly or through depositary receipts.Investments in the stocks of foreign companies involve additional risks, including risks arising from currency fluctuations, government regulation, unfavorable political or legal developments, differences in financial reporting standards, and less stringent regulation of foreign securities markets.See “Section III. Foreign Securities Exposure” for the additional information on the associated strategies and risks.The Fund may also invest in common stocks or other equity securities issued by newer and less seasoned companies with small-to-medium market capitalizations.Securities issued by such companies present greater risks than securities which are issued by larger, more established companies. B.Shares of Other Investment Companies.The Fund may invest in the shares of other investment companies, including Exchange Traded Funds (“ETFs”) that are registered as investment companies.Investments in the shares of other investment companies or ETFs carry all of the same risks that are associated with direct investments in the securities that are owned by such companies.See “Shares of Exchange Traded Funds.”Investments in the shares of other investment companies or ETFs also expose the Fund to additional expenses.If the Fund invests in an investment company or an ETF it will indirectly bear a proportionate share of the fees, including investment advisory and administrative fees, that are paid by such investment company or ETF. C.Shares of Exchange Traded Funds.ETFs essentially are baskets of stocks that are listed on an exchange and usually trade like individual stocks.ETFs typically seek to replicate selected indices.The value of an ETF is usually determined by demand for the underlying securities themselves.Although the value of an ETF is related to the ETF’s underlying portfolio assets, shares of ETFs (like shares of closed-end investment companies) can trade at a discount to net asset value.In addition, a failure to maintain the exchange listing of an ETF’s shares and substantial market or other disturbances could adversely affect the value of such securities. ETFs may or may not be registered as investment companies, depending upon how they are organized.ETFs that are organized as unit investment trusts are registered under the 1940 Act as investment companies.Examples of such ETFs include iShares (formerly called World Equity Benchmark Shares or WEBS) and Standard & Poor’s Depositary Receipts (“SPDRs”).ETFs that are organized as grantor trusts, such as Holding Company Depositary Receipts (“HOLDRs”), generally are not required to register as investment companies under the 1940 Act.Investments in ETFs, whether or not registered as investment companies, expose the Fund to additional fees. D.Real Estate Investment Trusts.The Fund may invest in shares of real estate investment trusts (“REITs”).Equity REITs invest in income-producing real estate.They produce income from rental and lease payments as well as occasional sales of property.Mortgage REITs make construction, development, and long-term mortgage loans.They produce income from repayment of the loans and sales of the loan obligations.REITs may invest in both real estate and real estate loans. Unlike most corporations (and trusts classified as such for federal tax purposes), REITs do not have to pay federal income tax on net income and gains they distribute to their shareholders if they meet certain requirements of the Code.To qualify for that treatment, a REIT must, among other things, (1) distribute to its shareholders for each taxable year at least 90% of the sum of its “real estate investment trust taxable income” and certain other income and (2) must derive at least 75% of its gross income each taxable year from rents from real property, interest on mortgages secured by real property, gains from the disposition of real property or such mortgages, and certain other real estate related income.REITs generally offer investors greater liquidity and diversification than direct ownership of real estate, as well as greater income potential than an investment in common stocks. II-10 REITs are subject to real estate industry risk.In general, real estate values can be affected by a variety of factors, including supply and demand for properties, the economic health of the country as well as different regions, and the strength of specific industries that rent properties.Ultimately, an individual REIT’s performance depends on the types and locations for the properties it owns and on how well the REIT manages its properties.For instance, rental income could decline because of extended vacancies, increased competition from nearby properties, tenants’ failures to pay rent, or incompetent management.Property values could decrease because of overbuilding in the area, environmental liabilities, uninsured damages caused by natural disasters, a general decline in the neighborhood, losses due to casualty or condemnation, increases in property taxes, or changes in zoning laws.Loss of federal tax treatment as a REIT will also affect an individual REIT’safter-tax performance. REITs are also subject to interest rate risk.REIT stock prices overall will decline over short or even long periods because of rising interest rates.In general, during periods of high interest rate risks, REITs may lose some of their appeal for investors who may be able to obtain higher yields from other income-producing investments.Higher interest rates also mean that financing for real estate purchases and improvements may be more costly and difficult to obtain. REITs tend to be small or medium-size companies.Because small and mid-cap stocks are typically less liquid than large-cap stocks, REIT stocks may sometimes experience greater share-price fluctuation than the stocks of larger companies.See “Restricted and Illiquid Securities” for the risks of illiquid securities. E.Master Limited Partnerships.The Fund may invest in Master Limited Partnerships (“MLPs”) which are publicly traded partnerships engaged in the transportation, storage, processing, refining, marketing, exploration, production, and mining of minerals and natural resources.Their interests, or units, trade on public securities exchanges exactly like the shares of a corporation, without entity level taxation.MLPs generally have two classes of owners, the general partner and limited partners. The general partner typically controls the operations and management of the MLP through an equity interest in the MLP plus, in many cases, ownership of common units and subordinated units. Limited partners typically own the remainder of the partnership, through ownership of common units, and have a limited role in the partnership’s operations and management. MLP common units, like other equity securities, can be affected by macroeconomic and other factors affecting the stock market in general, expectations of interest rates, investor sentiment towards an issuer or certain market sector, changes in a particular issuer’s financial condition, or unfavorable or unanticipated poor performance of a particular issuer (in the case of MLPs, generally measured in terms of distributable cash flow). Prices of common units of individual MLPs, like the prices of other equity securities, also can be affected by fundamentals unique to the partnership or company, including earnings power and coverage ratios. F.Income Deposit Securities (“IDSs”).For a discussion of IDSs, see “Section I. Debt Securities – F. Income Deposit Securities.” III. Foreign Securities Exposure The Fund may invest in securities issued by foreign companies or governmental authorities either directly or through depositary receipts or ETFs (generally “foreign securities”).Investing in foreign securities involves more risk than investing in U.S. securities.Changes in the value of foreign currencies can significantly affect the value of a foreign security held by the Fund, irrespective of developments relating to the issuer.In addition, the values of foreign securities may be affected by changes in exchange control regulations and fluctuations in the relative rates of exchange between the currencies of different nations, as well as by economic and political developments.Other risks involved in investing in foreign securities include the following: there may be less publicly available information about foreign companies comparable to the reports and ratings that are published about companies in the United States; foreign companies are not generally subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies; some foreign stock markets have substantially less volume than U.S. markets, and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies; there may be less government supervision and regulation of foreign stock exchanges, brokers and listed companies than exist in the United States; and there may be the possibility of expropriation or confiscatory taxation, political or social instability or diplomatic developments which could affect assets of the Fund held in foreign countries.Investments in foreign government debt obligations also involve special risks.The issuer of the debt may be unable or unwilling to pay interest or repay principal when due in accordance with the terms of such debt, and the Fund may have limited legal resources in the event of default.Political conditions, especially a sovereign entity’s willingness to meet the terms of its debt obligations, are of considerable significance. II-11 A.Depositary Receipts.The Fund may invest in securities issued by foreign companies through American Depositary Receipts (“ADRs”) or Global Depositary Receipts (“GDRs”).ADRs typically are issued by a U.S. bank or trust company and evidence ownership of the underlying securities of foreign issuers.Generally, ADRs are denominated in U.S. dollars and are designed for use in the U.S. securities markets.Thus, these securities are not denominated in the same currency as the underlying securities into which they may be converted.ADRs are not considered by the Fund to be foreign securities for purpose of any investment restrictions on investments in foreign securities.ADRs are, however, subject to many of the risks inherent in investing in foreign securities, including but not limited to currency fluctuations, political instability, government regulation, unfavorable political or legal developments, and differences in financial reporting standards.ADRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities. GDRs are issued globally and evidence a similar ownership arrangement to ADRs.Generally, GDRs are not denominated in U.S. dollars and are designed for trading in non-U.S. securities markets.Unlike ADRs, GDRs are typically denominated in foreign currencies.They may not, however, be denominated in the same currency as the underlying securities into which they may be converted.As with ADRs, the issuers of the securities underlying unsponsored GDRs are not obligated to disclose material information in the U.S. and, therefore, there may be less information available regarding such issuers and there may not be a correlation between such information and the market value of the GDRs.GDRs also involve the risks of other investments in foreign securities.For purposes of any investment restrictions on investments in foreign securities, GDRs are considered to be foreign securities. B.Foreign Securities Traded in the United States.The Fund may invest directly in foreign equity or debt securities that are traded in the United States.Such securities are generally denominated in United States dollars.They also may be issued originally in the United States.For example, some foreign companies raise capital by selling dollar-denominated bonds to institutional investors in the United States (“Yankee Bonds”).Such bonds have all of the risks associated with foreign securities traded in foreign markets, except for the risks of foreign securities markets.There may be a thin trading market for foreign securities that are traded in the UnitedStates, and in some cases such securities may be illiquid, since such securities may be restricted and traded principally among institutional investors.See “Restricted and Illiquid Securities” for the risks of illiquid securities.To the extent that dollar-denominated foreign stocks and bonds are traded in the United States securities markets, the Fund does not consider them to be foreign securities for purposes of investment policies restricting investments on such securities. C.Foreign Securities Traded in Foreign Markets.The Fund may invest in foreign securities that are traded in foreign securities markets.In addition to the general risks of foreign investments discussed above, securities that are traded in foreign markets present special risks, including higher brokerage costs, potentially thinner trading markets, extended settlement periods and the risks of holding securities with foreign subcustodians and securities depositories.When the Fund is investing in securities that are denominated in foreign currencies, it may also sell securities denominated in foreign currencies and retain the proceeds in those foreign currencies to use at a future date (to purchase other securities denominated in those currencies) or buy foreign currencies outright to purchase securities denominated in those foreign currencies at a future date.The Fund may also engage in foreign currency futures contracts, foreign currency forward contracts, foreign currency exchange contracts and options thereon.See “Section VII. Derivatives – E. Futures, Forwards and Options” for a description of such investments. The Fund may invest in securities that are traded in foreign markets through participatory notes. Participatory notes (commonly known as P-notes) are derivative instruments used by foreign funds or investors that would like to invest in securities of a foreign issuer traded in its local market. Foreign funds or investors buy P-notes from brokers who are registered in a foreign issuer’s local market.Such brokers buy shares of an issuer on the local market and create the P-notes to represent interests in the shares.Thus, investments in P-notes present similar risks to investing directly in an issuer’s shares. Normally, P-notes can only be sold back to the broker that issued them.As a result, P-notes also expose investors to counterparty risk, which is the risk that the entity issuing the note may not be able to honor its financial commitment to the purchaser. D.Foreign Securities Traded in Emerging Markets.The Fund may invest in the securities of issuers in less developed foreign countries including countries whose economies or securities markets are not yet highly developed. There are special risks associated with investing in emerging markets in addition to those described above in “Foreign Securities Traded in Foreign Markets.”These special risks include, among others, greater II-12 political uncertainties, an economy's dependence on revenues from particular commodities or on international aid or development assistance, currency transfer restrictions, a limited number of potential buyers for such securities and delays and disruptions in securities settlement procedures. E.Foreign Currency.In addition to the instruments described in “Section VII. Derivatives – E. Futures, Forwards and Options” below, the Fund also may invest in foreign currency, foreign currency futures, and foreign currency futures options. Unlike forward currency contracts, foreign currency futures contracts and options on such contracts are standardized as to amount and delivery period and are traded on boards of trade and commodities exchanges.It is anticipated that such contracts may provide greater liquidity and lower costs than forward currency exchange contracts. The Fund may purchase Eurodollar instruments, which are U.S. dollar-denominated futures contracts or options thereon which are linked to the London Interbank Offering Rate (“LIBOR”), although foreign currency-denominated instruments are available from time to time.Eurodollar futures contracts enable purchasers to obtain a fixed rate for the lending of funds and sellers to obtain a fixed rate for borrowings. The Fund might use Eurodollarfutures contracts and options thereon to hedge against changes in LIBOR, to which many interest rate swaps and fixed-income instruments are linked. The Fund may invest in the securities of foreign issuers which are denominated in foreign currencies and may temporarily hold uninvested cash in bank deposits in foreign currencies.Accordingly, the strength or weakness of the U.S. dollar against such foreign currencies may account for a substantial part of the Fund’s investment performance.The rate of exchange between the U.S. dollar and other currencies is determined by several factors, including the supply and demand for particular currencies, central bank efforts to support particular currencies, government intervention, speculation, the relative movement of interest rates, the pace of business activity in other countries and the United States, speculation, and other economic and financial conditions affecting the world economy. A decline in the value of any particular currency against the U.S. dollar will cause a decline in the U.S. dollar value of the Fund’s holdings of securities and cash denominated in such currency and, therefore, will cause an overall decline in the Fund’s NAV and any net investment income and capital gains derived from such securities to be distributed in U.S. dollars to shareholders of the Fund.Moreover, if the value of the foreign currencies in which the Fund receives its income falls relative to the U.S. dollar between receipt of the income and its conversion to U.S. dollars, the Fund may be required to liquidate securities in order to make distributions if it has insufficient cash in U.S. dollars to meet distribution requirements. F.Foreign Currency Warrants.Foreign currency warrants entitle the holder to receive from their issuer an amount of cash (generally, for warrants issued in the United States, in U.S. dollars) that is calculated pursuant to a predetermined formula and based on the exchange rate between a specified foreign currency and the U.S. dollar as of the exercise date of the warrant.The formula used to determine the amount payable upon exercise of a foreign currency warrant may make the warrant worthless unless the applicable foreign currency exchange rate moves in a particular direction.Foreign currency warrants generally are exercisable upon their issuance and expire as of a specified date and time. Foreign currency warrants may be exercisable only in certain minimum amounts, and an investor wishing to exercise warrants who possesses less than the minimum number required for exercise may be required either to sell the warrants or to purchase additional warrants, thereby incurring additional transaction costs.In the case of any exercise of warrants, there may be a time delay between the time a holder of warrants gives instructions to exercise and the time the exchange rate relating to exercise is determined, during which time the exchange rate could change significantly, thereby affecting both the market and cash settlement values of the warrants being exercised. Foreign currency warrants are severable from the debt obligations with which they may be offered and may be listed on exchanges.The expiration date of the warrants may be accelerated if the warrants are delisted from an exchange or if their trading is suspended permanently, which may result in a total loss of the purchase price of the warrants.Warrants are generally unsecured obligations of their issuers and are not standardized foreign currency options issued by the Options Clearing Corporation (“OCC”).Unlike foreign currency options issued by the OCC, the terms of foreign currency warrants generally will not be amended in the event of governmental or regulatory actions affecting exchange rates or in the event of the imposition of other regulatory controls affecting the international currency markets.Foreign currency warrants are subject to significant foreign exchange risk, including risks arising from complex political and economic factors. II-13 IV. Restricted and Illiquid Securities The Fund may invest in restricted and illiquid securities.Restricted securities are securities that are subject to legal restrictions on resale, such as securities that have been issued in private transactions without registration under the Securities Act of 1933 (“1933 Act”).Restricted securities that have been sold without registration in private transactions generally can be resold only to other qualified institutional buyers under exemptions from registration under the 1933 Act, such as Rule 144A, or in subsequent registered offerings.The Fund may register restricted securities for resale.The registration of securities for resale involves costs and the Fund generally must rely on the issuers to provide accurate financial and other information in the registration statement and other regulatory filings for such securities. Illiquid securities are securities that cannot be sold or disposed of in the ordinary course of business within seven calendar days at approximately the prices at which they are valued.No more than 15% of the value of the Fund’s net assets, determined at the time of purchase, may be invested in illiquid securities.However, this restriction does not prevent the Fund from holding more than 15% of its assets in illiquid securities due to certain circumstances, such as redemptions of Fund shares, sales of securities, changes in market values or securities that become illiquid after purchase.The Fund determines whether restricted securities are liquid or illiquid in accordance with policies and procedures that have been approved by the Board of Trustees of the Fund.The Fund also considers repurchase agreements with maturities in excess of seven days and OTC options and their underlying collateral to be illiquid securities. It may be difficult or impossible for the Fund to resell restricted or illiquid securities.As a result, the Fund could suffer losses by investing in such securities.It may also be difficult to value such securities.The Fund could also incur costs (such as registration fees) to resell restricted securities. V. When-Issued Securities The Fund may invest in securities issued on a when-issued or delayed delivery basis at the time the purchase is made.The Fund generally would not pay for such securities or start earning interest on them until they are issued or received.However, when the Fund purchases debt obligations on a when-issued basis, it assumes the risks of ownership, including the risk of price fluctuation, at the time of purchase, not at the time of receipt.Failure of the issuer to deliver a security purchased by the Fund on a when-issued basis may result in the Fund incurring a loss or missing an opportunity to make an alternative investment.When the Fund enters into a commitment to purchase securities on a when-issued basis, it establishes a separate account on its books and records or with its custodian consisting of cash or liquid assets at least equal to the amount of the Fund’s commitment, which are valued at their fair market value.If on any day the market value of this segregated account falls below the value of the Fund’s commitment, the Fund will be required to deposit additional cash or liquid assets into the account until the value of the account is at least equal to the value of the Fund’s commitment.When the securities to be purchased are issued, the Fund will pay for the securities from available cash, the sale of assets in the segregated account, sales of other securities and, if necessary, from the sale of the when-issued securities themselves although this is not ordinarily expected.Securities purchased on a when-issued basis are subject to the risk that yields available in the market, when delivery takes place, may be higher than the rate to be received on the securities the Fund is committed to purchase.Sale of assets in the segregated account or sale of the when-issued securities may cause the realization of a capital gain or loss. VI. Standby Commitments The Fund may acquire standby commitments from banks with respect to securities held by the Fund.Under a standby commitment, a bank agrees to buy a particular security from the Fund at a specified price at the Fund’s option.A standby commitment is similar to a put option for a particular security in the Fund’s portfolio.Standby commitments acquired by the Fund are not added to the computation of the Fund’s net asset value.Standby commitments are subject to certain risk, including the issuer’s ability to pay for a security when the Fund decides to sell the security for which it is issued and the lack of familiarity with standby commitments in the marketplace.The Fund’s ability to exercise its rights under a standby commitment is unconditional, without any limitation whatsoever, and non-transferable.The Fund, however, is permitted to sell a security covered by a standby commitment at any time and to any person. The Fund may pay a consideration to a bank for the issuance of a standby commitment if necessary and advisable.Such a consideration may take the form of either a payment in cash, or the payment of a higher price for security covered by such a commitment.The effect of the payment of such consideration is to reduce the yield to II-14 maturity for the security so covered.Standby commitments acquired by the Fund are not added to the computation of the Fund’s net asset value and are valued at zero.When the Fund pays a consideration for the issuance of a standby commitment, the cost is treated as unrealized depreciation for the time it is held by the Fund.The dollar-weighted average maturity calculation for the Fund is not affected by standby commitments. VII. Derivatives The Fund may invest in derivative securities.Derivative securities are instruments that derive their value from other financial instruments, securities, or indices.Investments in derivative securities can create leverage and thereby increase the volatility of the Fund’s share price and expose the Fund to significant additional costs and potential investment losses.At times, it may be difficult to sell or value derivative securities.Examples of derivatives in which the Fund may invest that have special risk features, include futures and options on securities, credit-linked securities, inverse floaters and interest rate swaps and rate locks.The following is a description of these derivatives, including futures, forwards and options. A. Credit-Linked Securities.Credit-linked securities are securities whose performance is linked to the performance of a designated basket or index of high yield securities or credit default swaps.Credit-linked securities are typically issued by a trust or a similar entity, which invests in a designated basket of high yield securities or in swap agreements or securities lending agreements that are based upon designated baskets of high yield securities or credit default swaps.Investments in credit-linked securities can be an efficient means of managing the cash position of the Fund. The risks associated with investing in credit-linked securities include the following: 1. Market Risk.The values of credit-linked securities will generally rise or fall in response to the changes in the market values of the designated basket or index of high yield securities or credit default swaps. 2. Credit Risk and Interest Rate Risk.The credit risk and interest rate risk associated with an investment in a credit-linked security are generally equivalent to the credit risk and interest rate risk associated with direct investments in the actual securities in the underlying designated basket of high yield securities or credit default swaps. 3. Counter-Party Risk.This is the risk that the counter-party to a swap or securities lending agreement will be unable to honor its commitments under the agreement. 4. Liquidity Risk.Credit-linked securities are typically not registered for public trading under the Securities Act of 1933 and are therefore considered restricted securities.At times, it may be difficult to sell credit-linked securities due to the lack of an available trading market.See, Section IV “Restricted and Illiquid Securities” for the risks of illiquid securities. 5. Basis Risk.This is the risk that the performance of credit-linked securities may not correspond with the performance of the underlying designated basket of high yield securities or their target index. For these reasons, there is no guarantee that the strategy of investing in credit-linked securities will be successful and the Fund could lose money by investing in them. B.Inverse Floaters.Inverse floaters are securities on which the rate of interest varies inversely with interest rates on other securities or the value of an index.For example, an inverse floating rate security may pay interest at a rate that increases as a specified interest rate index decreases but decreases as that index increases.The secondary market for inverse floaters may be limited and they may be illiquid.See “Section IV - Restricted and Illiquid Securities” for the risks of illiquid securities.The market values of such securities generally are more volatile than the market values of ordinary fixed rate obligations.The interest rates on inverse floaters may be significantly reduced, even to zero, if interest rates rise.For purposes of calculating any limits to the extent that the Fund can invest in inverse floaters, the Fund will use the market value of the inverse floater. C.Interest Rate Swaps.Interest rate swap transactions are agreements between two parties to exchange interest payments on a designated amount of two different securities for a designated period of time.For example, two parties may agree to exchange interest payments on variable and fixed rate instruments.The Fund may enter into interest rate swap transactions to preserve a return or spread on a particular investment or a portion of its bond portfolio. II-15 Some swaps are centrally cleared.Swaps that are centrally-cleared are subject to the creditworthiness of the clearing organizations involved in the transaction. For example, an investor could lose margin payments it has deposited with the clearing organization as well as the net amount of gains not yet paid by the clearing organization if it breaches its agreement with the investor or becomes insolvent or goes into bankruptcy. In the event of bankruptcy of the clearing organization, the investor may be entitled to the net amount of gains the investor is entitled to receive plus the return of margin owed to it only in proportion to the amount received by the clearing organization’s other customers, potentially resulting in losses to the investor. To the extent a swap is not centrally cleared, the use of swaps also involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the counterparty or the failure of the counterparty to make required payments or otherwise comply with the terms of the agreement.To mitigate this, the Fund will enter into interest rate swap transactions only with banks and recognized securities dealers or their respective affiliates believed to present minimal credit risk in accordance with guidelines established by the Fund's Board.Swaps do not involve the delivery of securities, other underlying assets or principal.Accordingly, the risk of loss with respect to swaps is limited to the net amount of payments the Fund is contractually obligated to make.If the other party to a swap defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund contractually is entitled to receive.If there is a default by the counter-party, the Fund may have contractual remedies pursuant to the agreements related to the transaction.Changing conditions in a particular market area, whether or not directly related to the referenced assets that underlie the swap agreement, may have an adverse impact on the creditworthiness of a counterparty. The Fund will usually enter into OTC swaps on a net basis, i.e., the two payment streams will be netted out in a cash settlement on the payment date or on dates specified in the investment.Under certain circumstances, certain centrally cleared swap agreements also may be netted.The Fund’s obligations under a swap agreement will be accrued on a daily basis (offset against any amounts owing to the Fund), and appropriate Fund assets having an aggregate net asset value at least equal to the accrued but unpaid net amounts owed to a swap counter-party will be generally maintained in a segregated account.The Fund also will establish and maintain such segregated accounts with respect to its total obligations under any swaps that are not entered into on a net basis.Because segregated accounts will be established with respect to such transactions, the Fund does not treat swap transactions as constituting senior securities.Accordingly, the Fund will not treat them as being subject to the Fund’s borrowing restrictions. The swap market has grown significantly in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation.As a result, the swap market has become relatively liquid.Certain swap transactions involve more recent innovations for which standardized documentation has not yet been fully developed and, accordingly, they are less liquid than traditional swap transactions. The use of swaps is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions.If the Fund were incorrect in its forecasts of interest rates, the investment performance of the Fund would be less favorable than it would have been if this investment technique were not used. D. Municipal Market Data Rate Locks. The Fund may purchase and sell Municipal Market Data Rate Locks (“MMD Rate Locks”).An MMD Rate Lock permits the Fund to lock in a specified municipal interest rate for a portion of its portfolio to preserve a return on a particular investment or a portion of its portfolio as a duration management technique or to protect against any increase in the price of securities to be purchased at a later date.MMD Rate Locks may be used for hedging purposes.An MMD Rate Lock is an agreement between two parties the Fund and an MMD Rate Lock provider pursuant to which the parties agree to make payments to each other on a notional amount, contingent upon whether the Municipal Market Data AAA General Obligation Scale is above or below a specified level on the expiration date of the contract.For example, if the Fund buys an MMD Rate Lock and the Municipal Market Data AAA General Obligation Scale is below the specified level on the expiration date, the counterparty to the contract will make a payment to the Fund equal to the specified level minus the actual level, multiplied by the notional amount of the contract.If the Municipal Market Data AAA General Obligation Scale is above the specified level on the expiration date, the Fund will make a payment to the counterparty equal to the actual level minus the specified level, multiplied by the notional amount of the contract.There is no payment made or received at inception.If both parties consent, an MMD Rate Lock can be unwound prior to settlement, provided that a termination payment can be agreed upon to settle the contract. II-16 In entering into MMD Rate Locks, there is a risk that municipal yields will move in the direction opposite the direction anticipated by the Fund.As with interest rate swaps, the use of MMD Rate Locks is a highly specialized activity that involves investment techniques and risks different than those associated with ordinary portfolio securities transactions. The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to each MMD Rate Lock will be accrued on a daily basis and an amount of liquid assets that have an aggregate net asset value at least equal to the accrued excess will be maintained in a separate account by the Fund.Because separate accounts will be established with respect to such transactions on the books and records of the Fund or with its custodian, the Fund does not treat MMD Rate Locks as constituting senior securities.Accordingly, the Fund will not treat them as being subject to the Fund’s borrowing restrictions. The Fund will enter into MMD Rate Locks only with banks and recognized security dealers or their respective affiliates believed to present minimal credit risk in accordance with guidelines established by the Fund’s Board.MMD Rate Locks do not involve the delivery of securities, other underlying assets or principal.Accordingly, the risk of loss with respect to MMD Rate Locks is limited to the amount of payments the Fund is contractually obligated to make.If the other party to an MMD Rate Lock defaults, the Fund’s risk of loss consists of the amount of payments that the Fund contractually is entitled to receive.If there is a default by the counter-party, the Fund may have contractual remedies pursuant to the agreements related to the transaction. To the extent that other types of rate locks are available or developed in the future, the Fund may enter into them on the same basis and for the same purposes as set forth above. E.Futures, Forwards and Options.The Fund may use financial futures, interest rate futures, options, options on futures, dollar rolls, or forward currency contracts as part of their investment strategies.The Fund may use stock index futures contracts and options thereon in anticipation of a significant market or market sector advance.The purchase of a stock index futures contract affords a hedge against not participating in such advance at a time when the Fund is not fully invested.Such purchase of a futures contract would serve as a temporary substitute for the purchase of individual stocks, which may then be purchased in an orderly fashion.Further, stock index futures contracts and call options thereon may be purchased to maintain a desired percentage of the Fund invested in stocks in the event of a large cash flow into the Fund, or to generate additional income from cash held by the Fund.Stock index futures and options thereon may also be used to adjust country exposure. The Fund may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange.In addition, the Fund may enter into interest rate futures contracts on non-U.S. government obligations that are traded on a non-U.S. exchange.An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place.Such investments may be used for the purpose of hedging against changes in the value of the Fund’s portfolio securities due to anticipated changes in interest rates and market conditions.A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills, and 10-year German Bund Notes.An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option.The Fund may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions.In addition, the Fund may purchase put and call options on interest rate futures contracts on non-U.S. government obligations which are traded on a non-U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions.There is no guarantee such closing transactions can be effected. The Fund may enter into dollar roll transactions in which the Fund sells a fixed-income security for delivery in the current month and simultaneously contracts to purchase substantially similar securities at an agreed upon future time.By engaging in a dollar roll transaction, the Fund forgoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase.The Fund would also be able to invest the proceeds of the securities sold.When the Fund reinvests the proceeds of a dollar roll in other securities, any fluctuations in the market value of either the securities transferred to another party, the securities purchased for future delivery, or the securities in which the proceeds are invested would affect the market value of the Fund’s assets.As a result, such transactions could increase fluctuation in the Fund’s NAV.If the Fund reinvests the proceeds of the dollar roll at a rate lower than the cost of the dollar roll, engaging in II-17 the dollar roll will lower the Fund’s yield.To avoid the potential leveraging effects of dollar rolls, the Fund will segregate cash or other appropriate liquid securities with a value at least equal to the Fund’s obligation under the dollar rolls. The Fund may also use forward currency contracts or foreign exchange contracts to hedge against fluctuations in the value of foreign currencies versus the U.S. dollar during the settlement of transactions involving individual foreign securities, in anticipation of buying or selling foreign securities, or more broadly with respect to foreign securities owned by the Fund.For example, when the Fund enters into a contract for the purchase or sale of a security denominated in a foreign currency, or when the Fund anticipates the receipt in a foreign currency of dividend or interest payments on a security that it holds, the Fund may desire to “lock-in” the U.S. dollar price of the security or the U.S. dollar equivalent of such payment, as the case may be, by entering into a forward contract for the purchase or sale, for a fixed amount of U.S. dollars or foreign currency, of the amount of foreign currency involved in the underlying transaction.The Fund will thereby be able to protect itself against a possible loss resulting from an adverse change in the relationship between the currency exchange rates.The Fund may enter into forward currency contracts for the purchase or sale of foreign currencies at an agreed upon or negotiated price on a future date or enter into foreign exchange contracts for the purchase or sale of foreign currencies on a fixed date and at a fixed rate of exchange.These contracts are considered derivative instruments and are used to attempt to manage exposure to foreign exchange risk associated with foreign currency denominated securities held by the Fund.The Fund also may use forward currency contracts to attempt to enhance return or yield.The Fund could use forward currency contracts to increase its exposure to foreign currencies that the Adviser believes might rise in value relative to the U.S. dollar, or shift its exposure to foreign currency fluctuations from one country to another. Forward currency contracts are two-party contracts pursuant to which one party agrees to pay the counterparty a fixed price for an agreed upon amount of commodities, securities, or the cash value of the commodities, securities or the securities index, at an agreed upon date. A forward currency contract involves an obligation to purchase or sell a specified currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties at a price set at the time of the contract. Because these contracts are physically settled through an exchange of currencies, they are traded in the interbank market directly between currency traders (usually large commercial banks) and their customers. The Fund also may enter into non-deliverable forwards (“NDFs”). NDFs are cash-settled, short-term forward contracts on foreign currencies (each a “Reference Currency”) that are non-convertible and that may be thinly traded or illiquid. NDFs involve an obligation to pay an amount (the “Settlement Amount”) equal to the difference between the prevailing market exchange rate for the Reference Currency and the agreed upon exchange rate (the “NDF Rate”), with respect to an agreed notional amount. NDFs have a fixing date and a settlement (delivery) date. The fixing date is the date and time at which the difference between the prevailing market exchange rate and the agreed upon exchange rate is calculated. Thesettlement (delivery) date is the date by which the payment of the Settlement Amount is due to the party receiving payment. Although NDFs are similar to forward currency contracts, NDFs do not require physical delivery of the Reference Currency on the settlement date. Rather, on the settlement date, the only transfer between the counterparties is the monetary settlement amount representing the difference between the NDF Rate and the prevailing market exchange rate. NDFs typically may have terms from one month up to two years and are settled in U.S. dollars. The Fund may also use foreign currency futures contracts and options.Through the purchase and sale of such contracts, the Fund may be able to achieve many of the same objectives attainable through the use of forward currency contracts, but more effectively and possibly at a lower cost.Unlike forward currency contracts, foreign currency futures contracts and options on such contracts are standardized as to amount and delivery period and are traded on boards of trade and commodities exchanges.It is anticipated that such contracts may provide greater liquidity and lower costs than forward currency contracts. The Fund may purchase Eurodollar instruments, which are U.S. dollar-denominated futures contracts or options thereon which are linked to the London Interbank Offering Rate (“LIBOR”), although foreign currency-denominated instruments are available from time to time.Eurodollar futures contracts enable purchasers to obtain a fixed rate for the lending of funds and sellers to obtain a fixed rate for borrowings.The Fund might use Eurodollar futures contracts and options thereon to hedge against changes in LIBOR, to which many interest rate swaps and fixed-income instruments are linked. II-18 The Fund may also purchase options to buy individual securities when it believes that the prices of the securities will increase or write (sell) covered call options on individual securities when it does not believe that the prices of these securities will increase.When the Fund buys an option to purchase an individual security, it is generally anticipating that the price of the underlying security will increase before the option expires. In the event that this does not occur, the option could expire worthless and the Fund could lose the entire amount that it had paid for the option.When the Fund writes a covered call option, the Fund is generally attempting to increase the income it receives by holding the underlying security.However, it also limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option. Additional information concerning the use of these instruments is discussed below.The Fund might not employ any of the strategies described below for a variety of reasons including the fact that a particular futures or options strategy may be too costly to benefit the Fund.Moreover, there can be no assurance that any strategy will succeed.Use of these instruments is subject to the applicable regulations of the Securities and Exchange Commission (“SEC”), the several options and futures exchanges upon which options and futures contracts are traded and the Commodity Futures Trading Commission (“CFTC”).Historically, advisers of registered investment companies trading derivatives that are categorized as “commodity interests” (such as futures contracts, options on futures contracts, non-deliverable forwards and swaps) have been excluded from regulation as commodity pool operators (“CPOs”) pursuant to CFTC Regulation 4.5.In 2012, the CFTC amended Regulation 4.5 to dramatically narrow this exclusion.Under the amended Regulation 4.5 exclusion, the Fund’s commodity interests – other than those used for bona fide hedging purposes (as defined by the CFTC) – must be limited such that the aggregate initial margin and premiums required to establish the positions (after taking into account unrealized profits and unrealized losses on any such positions and excluding the amount by which optionsthat are “in-the-money” at the time of purchase) does not exceed 5% of the Fund’s NAV, or alternatively, the aggregate net notional value of the positions, determined at the time the most recent position was established, does not exceed 100% of the Fund’s NAV (after taking into account unrealized profits and unrealized losses on any such positions).Further, to qualify for the exclusion in amended Regulation 4.5, the Fund must satisfy a marketing test, which requires, among other things, that a Fund not hold itself out as a vehicle for trading commodity interests.The Fund's ability to use these instruments may be limited by tax considerations.See Appendix A-Tax Information. To the extent that the Fund participates in the options or futures markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies.The use of these strategies involves certain special risks, including: (1) dependence on the Adviser's or subadviser’s, as applicable, ability to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of options, futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time.If the Adviser's or a subadviser’s, as applicable, prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to the Fund may leave it in a worse position than if such strategies were not used. No price is paid upon entering into futures contracts.Instead, upon entering into a futures contract, the Fund is required to deposit with its custodian in a segregated account in the name of the futures broker through which the transaction is effected an initial margin consisting of cash or U.S. Government securities.This amount is known as “initial margin.” When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules.Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to the Fund upon termination of the transaction, assuming all obligations have been satisfied.Under certain circumstances, such as periods of high volatility, the Fund may be required by an exchange to increase the level of its initial margin payment.Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.”Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of the Fund’s obligation to or from a clearing organization.The Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. Buyers and sellers of futures positions and options thereon can enter into offsetting closing transactions, by selling or purchasing, respectively, a futures position or options position with the same terms as the position or option purchased or sold.Positions in futures contracts and options thereon may be closed only on an exchange or board of trade providing a secondary market for such futures or options. II-19 Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or related option may vary either up or down from the previous day’s settlement price.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit.The daily limit governs only price movements during a particular trading day and therefore does not limit potential losses because prices could move to the daily limit for several consecutive trading days with little or no trading and thereby prevent prompt liquidation of unfavorable positions.In such an event, it may not be possible for the Fund to close a position and, in the event of adverse price movements, the Fund would have to make daily cash payments of variation margin (except in the case of purchased options).However, in the event futures contracts have been used to hedge portfolio securities, such securities generally will not be sold until the contracts can be terminated.In such circumstances, an increase in the price of the securities, if any, may partially or completely offset losses on the futures contract.However, there is no guarantee that the price of the securities will, in fact, correlate with the price movements in the contracts and thus provide an offset to losses on the contracts. Successful use by the Fund of futures contracts and related options will in part depend upon the Adviser’s or subadviser’s, as applicable, ability to predict movements in the direction of the overall securities, currency and interest rate markets, which requires different skills and techniques than predicting changes in the prices of individual securities.There is, in addition, the risk that the movements in the price of the futures contract or related option will not correlate with the movements in prices of the underlying instruments or currencies.In addition, if the Fund has insufficient cash, it may have to sell assets from its portfolio to meet daily variation margin requirements.Any such sale of assets may or may not be made at prices that reflect the rising market.Consequently, the Fund may need to sell assets at a time when such sales are disadvantageous to the Fund.If the price of the futures contract or related option moves more than the price of the underlying instruments or currencies, the Fund will experience either a loss or a gain on the futures contract or related option that may or may not be completely offset by movement in the price of the instruments or currencies that are the subject of the hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between price movements in the futures or related option position and the securities or currencies being hedged, movements in the prices of futures contracts and related options may not correlate perfectly with movements in the prices of the hedged securities or currencies because of price distortions in the futures market.As a result, a correct forecast of general market trends may not result in successful hedging through the use of futures contracts and related options over the short term. Positions in futures contracts and related options may be closed out only on the exchange or board of trade that provides a secondary market for such futures contracts or related options.Although the Fund may intend to purchase or sell futures contracts and related options only on the exchanges or boards of trade where there appears to be a liquid secondary market for such futures and related options, there is no assurance that such a market will exist for any particular contract or option at any particular time.In such event, it may not be possible to close a futures or option position and, in the event of adverse price movements, the Fund would continue to be required to make variation margin payments. Options on futures contracts have a limited life.The ability to establish and close out options on futures will be subject to the maintenance of liquid secondary markets on the relevant exchanges or boards of trade. Purchasers of options on futures contracts pay a premium in cash at the time of purchase.This amount and the transaction costs are all that is at risk.Sellers of options on a futures contract, however, must post initial margin and are subject to additional margin calls that could be substantial in the event of adverse price movements.In addition, although the maximum amount at risk when the Fund purchases an option is the premium paid for the option and the transaction costs, there may be circumstances when the purchase of an option on a futures contract would result in a loss to the Fund when the use of a futures contract would not, such as when there is no movement in the level of the underlying stock index or the value of securities or currencies being hedged. The Fund’s activities in the futures and related options markets may result in a higher portfolio turnover rate and additional transaction costs in the form of added brokerage commissions; however, the Fund also may save on commissions by using futures and related options as a hedge rather than buying or selling individual securities or currencies in anticipation or as a result of market movements. Buyers and sellers of foreign currency futures contracts are subject to the same risks that apply to the use of futures generally.Further, settlement of a foreign currency futures contract may occur within the country issuing the underlying currency.In that case, the Fund must accept or make delivery of the underlying foreign currency in accordance with any U.S. or foreign restrictions or regulations regarding the maintenance of foreign banking II-20 arrangements by U.S. residents, and may be required to pay any fees, taxes or charges associated with such delivery that are assessed in the issuing country. The Fund may not write options or purchase or sell futures or forward contracts unless (1) it owns either an offsetting (“covered”) position in securities, or other options or futures or forward contracts or (2) maintains in a separate account on its books or those of its custodian cash and liquid securities with a value sufficient at all times to cover its potential obligations.The Fund must comply with guidelines established by the SEC with respect to coverage of such instruments by mutual funds and, if required, will set aside cash and liquid securities in a separate account on its books and records or with its custodian in the prescribed amount.Securities or other options, futures or forward contract positions used for cover and securities held in a separate account cannot be sold or closed out while the strategy is outstanding unless they are replaced with similar assets.As a result, there is a possibility that the use of cover or separate accounts involving a large percentage of the Fund's assets could impede portfolio management and decrease the Fund's liquidity. The Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.If the Fund wishes to terminate its obligation under a call option it has written, the Fund may purchase a call option of the same series (that is, a call option identical in its terms to the call option previously written); this is known as a closing purchase transaction.Conversely, in order to terminate its right under a call or put option it has purchased, the Fund may write an option of the same series, as the option held; this is known as a closing sale transaction.Closing transactions essentially permit the Fund to realize profits or limit losses on its options positions prior to the exercise or expiration of the option. The value of an option position will reflect, among other things, the current market price of the underlying security, currency or index, the time remaining until expiration, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, currency or index and general market conditions.For this reason, the successful use of options depends upon the Adviser's or the subadviser’s, as applicable, ability to forecast the direction of price fluctuations in the underlying securities or, in the case of index options, fluctuations in the market sector represented by the index selected. Unless an option purchased by the Fund is exercised or unless a closing transaction is affected with respect to that position, a loss will be realized in the amount of the premium paid and any transaction costs. A position in an exchange-listed option may be closed out only on an exchange that provides a secondary market for identical options.The ability to establish and close out positions on the exchanges is subject to the maintenance of a liquid secondary market.There can be no assurance that a liquid secondary market will exist for any particular option at any particular time.Closing transactions may be affected with respect to options traded in the OTC markets (currently the primary markets for options on debt securities) only by negotiating directly with the other party to the option contract or in a secondary market for the option if such market exists.There can be no assurance that the Fund will be able to liquidate an OTC option at a favorable price at any time prior to expiration.In the event of insolvency of the opposite party, the Fund may be unable to liquidate an OTC option. Accordingly, it may not be possible to effect closing transactions with respect to certain options, with the result that the Fund would have to exercise those options that it has purchased in order to realize any profit.With respect to options written by the Fund, the inability to enter into a closing transaction may result in material losses to it.For example, because the Fund must maintain a covered position or segregate assets with respect to any call option it writes, the Fund may not sell the underlying assets used to cover an option during the period it is obligated under the option unless it substitutes other acceptable securities.This requirement may impair the Fund's ability to sell a portfolio security or make an investment at a time when such a sale or investment might be advantageous. The Fund may purchase and write covered straddles on securities, currencies or bond indices.A long straddle is a combination of a call and a put option purchased on the same security, index or currency where the exercise price of the put is less than or equal to the exercise price of the call.The Fund would enter into a long straddle when the Adviser or subadviser, as applicable, believes that it is likely that interest rates or currency exchange rates will be more volatile during the term of the options than the option pricing implies.A short straddle is a combination of a call and a put written on the same security, index or currency where the exercise price of the put is less than or equal to the exercise price of the call.In a covered short straddle, the same issue of security or currency is considered cover for both the put and the call that the Fund has written.The Fund would enter into a short straddle when the Adviser or subadviser, as applicable, believes that it is unlikely that interest rates or currency exchange rates will be as volatile during the term of the options as the option pricing implies.In such cases, the Fund will segregate cash and/or appropriate liquid securities equivalent in value to the amount, if any, by which the II-21 put is “in-the-money,” that is, the amount by which the exercise price of the put exceeds the current market value of the underlying security.Straddles involving currencies are subject to the same risks as other foreign currency options. The Fund may use options and futures contracts on foreign currencies (including the euro) forward currency contracts and/or NDFs to attempt to hedge against movements in the values of the foreign currencies in which the Fund’s securities are denominated or to attempt to enhance the Fund’s return or yield.Currency hedges can protect against price movements in a security that the Fund owns or intends to acquire that are attributable to changes in the value of the currency in which it is denominated.Such hedges do not, however, protect against price movements in the securities that are attributable to other causes. The value of options and futures on foreign currencies depends on the value of the underlying currency relative to the U.S. dollar.Because foreign currency transactions occurring in the interbank market might involve substantially larger amounts than those involved in the use of such financial instruments, the Fund could be disadvantaged by having to deal in the odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots.There is no systematic reporting of last sale information for foreign currencies or any regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.Quotation information generally is representative of very large transactions in the interbank market and thus might not reflect odd-lot transactions where rates might be less favorable.The interbank market in foreign currencies is a global, round-the-clock market.To the extent the U.S. options or futures markets are closed while the markets for the underlying currencies remain open, significant price and rate movements might take place in the underlying markets that cannot be reflected in the markets for the options and futures on foreign currencies until they reopen. Settlement of hedging transactions involving foreign currencies might be required to take place within the country issuing the underlying currency.Thus, the Fund might be required to accept or make delivery of the underlying foreign currency in accordance with any U.S. or foreign regulations regarding the maintenance of foreign banking arrangements by U.S. residents and might be required to pay any fees, taxes, and charges associated with such delivery assessed in the issuing country. Index options are settled exclusively in cash.If the Fund purchases an option on an index, the option is settled based on the closing value of the index on the exercise date.Thus, a holder of an index option who exercises it before the closing index value for that day is available runs the risk that the level of the underlying index may subsequently change.For example, in the case of a call option, if such a change causes the closing index value to fall below the exercise price of the option on the index, the exercising holder will be required to pay the difference between the closing index value and the exercise price of the option. The Fund's activities in the options markets may result in a higher portfolio turnover rate and additional brokerage costs; however, the Fund also may save on commissions by using options as a hedge rather than buying or selling individual securities in anticipation or as a result of market movements. The precise matching of the forward currency contract amounts and the value of the securities involved will not generally be possible because the future value of such securities in foreign currencies will change as a consequence of market movements in the value of those securities between the date the forward currency contract is entered into and the date it matures.Accordingly, it may be necessary for the Fund to purchase additional foreign currency on the spot (i.e., cash) market and bear the expense of such purchase if the market value of the security is less than the amount of foreign currency the Fund is obligated to deliver and if a decision is made to sell the security and make delivery of the foreign currency.Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security if its market value exceeds the amount of foreign currency the Fund is obligated to deliver.The projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain.Forward currency contracts involve the risk that anticipated currency movements will not be accurately predicted, causing the Fund to sustain losses on these contracts and transactions costs. At or before the maturity date of a forward currency contract requiring the Fund to sell a currency, the Fund may either sell a portfolio security and use the sale proceeds to make delivery of the currency or retain the security and offset its contractual obligation to deliver the currency by purchasing a second forward currency contract pursuant to which the Fund will obtain, on the same maturity date, the same amount of the currency that it is obligated to deliver.Similarly, the Fund may close out a forward currency contract requiring it to purchase a specified currency by entering into a second forward currency contract entitling it to sell the same amount of the II-22 same currency on the maturity date of the first contract.The Fund would realize a gain or loss as a result of entering into an offsetting forward currency contract under either circumstance to the extent the exchange rate or rates between the currencies involved moved between the execution dates of the first contract and the offsetting contract.There can be no assurance that the Fund will be able to enter into new or offsetting forward currency contracts.Forward currency contracts also involve a risk that the other party to the contract may fail to deliver currency or pay for currency when due, which could result in substantial losses to the Fund.The cost to the Fund of engaging in forward currency contracts varies with factors such as the currencies involved, the length of the contract period and the market conditions then prevailing.Because forward currency contracts are usually entered into on a principal basis, no fees or commissions are involved. NDFs are subject to many of the risks associated with forward currency contracts including risks associated with fluctuations in foreign currency and the risk that the counterparty will fail to fulfill its obligations.All NDFs are subject to counterparty risk, which is the risk that the counterparty will not perform as contractually required under the NDF.With respect to NDFs that are centrally cleared, the Fund could lose margin payments it has deposited with the clearing organization as well as the net amount of gains not yet paid by the clearing organization if it breaches its obligations under the NDF, becomes insolvent or goes into bankruptcy. In the event of bankruptcy of the clearing organization, the investor may be entitled to the net amount of gains the investor is entitled to receive plus the return of margin owed to it only in proportion to the amount received by the clearing organization’s other customers, potentially resulting in losses to the investor. The Fund may also enter into spot currency trades in connection with the settlement of transactions in securities traded in foreign currency.In order to convert U.S. dollars into the currency needed to buy a foreign security, or to convert foreign currency received from the sale of a foreign security into U.S. dollars, the Fund may enter into spot currency trades.In a spot trade, the Fund agrees to exchange one currency for another at the current exchange rate. F. Swaps, Caps, Floors, and Collars.The Fund may enter into swaps, caps, floors and collars to preserve a return or a spread on a particular investment or portion of its portfolio, to protect against any increase in the price of securities the Fund anticipates purchasing at a later date or to attempt to enhance yield.A swap involves the exchange by the Fund with another party of their respective commitments to pay or receive cash flows, such as an exchange of floating rate payments for fixed-rate payments.The purchase of a cap entitles the purchaser, to the extent that a specified index exceeds a predetermined value, to receive payments on a notional principal amount from the party selling the cap.The purchase of a floor entitles the purchaser, to the extent that a specified index falls below a predetermined value, to receive payments on a notional principal amount from the party selling the floor.A collar combines elements of buying a cap and a floor. Swap agreements, including caps, floors and collars, can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors.Depending on their structure, swap agreements may increase or decrease the overall volatility of the Fund’s investments and its share price and yield because, and to the extent, these agreements affect the Fund’s exposure to long- or short-term interest rates (in the United States or abroad), foreign currency values, mortgage-backed security values, corporate borrowing rates or other factors such as security prices or inflation rates. Some swaps are centrally cleared.Swaps that are centrally-cleared are subject to the creditworthiness of the clearing organizations involved in the transaction.For additional information on centrally cleared swaps, see “Section VII. Derivatives – C. Interest Rate Swaps”. To the extent a swap is not centrally cleared, the use of swaps also involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the counterparty or the failure of the counterparty to make required payments or otherwise comply with the terms of the agreement.To mitigate this risk, the creditworthiness of firms with which the Fund enters into swaps, caps, floors or collars will be monitored by the Adviser or subadviser, as applicable.If a firm’s creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses.If a default occurs by the other party to such transaction, the Fund will have contractual remedies pursuant to the agreements related to the transaction. Most OTC swap agreements into which the Fund enters may calculate the obligations of the Fund and its counterparty on a net basis.Under certain circumstances, certain centrally cleared swap agreements also may be netted.Under such circumstances, the net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be maintained in an account with the Fund’s custodian II-23 that satisfies the requirements of the 1940 Act.The Fund will also establish and maintain such accounts with respect to its total obligations under any swaps that are not entered into on a net basis and with respect to any caps or floors that are written by the Fund.The Adviser and the Fund believe that such covered obligations do not constitute senior securities under the 1940 Act and, accordingly, will not treat them as being subject to the Fund’s restrictions on borrowing or senior securities. G. Forward Commitments.The Fund may enter into commitments to purchase securities on a “forward commitment” basis, including purchases on a “when-issued,” a “delayed-delivery” or a “to be announced” basis.When such transactions are negotiated, the price is fixed at the time the commitment is made, but delivery and payment for the securities takes place at a later date.When the Fund purchases securities on a forward commitment basis, it assumes the risks of ownership, including the risk of price fluctuation, at the time of purchase, not at the time of receipt. Purchases of forward commitments also involve a risk of loss if the seller fails to deliver after the value of the securities has risen.The Fund will at times maintain segregated cash or appropriate liquid securities in an amount at least equal to the amount of the Fund’s forward commitment transactions.On the settlement date, the Fund will meet its obligations from then available cash flow, the sale of other securities or, although it normally would not expect to do so, from the sale of the when-issued or delayed-delivery securities themselves (which may have a greater or lesser value than the Fund’s payment obligations). Firm Commitments.Securities may be purchased on a firm commitment basis, including when-issued securities.Securities purchased on a firm commitment basis are purchased for delivery beyond the normal settlement date at a stated price and yield.No income accrues to the purchaser of a security on a firm commitment basis prior to delivery.Such securities are recorded as an asset and are subject to changes in value based upon changes in the general level of interest rates.Purchasing a security on a firm commitment basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.The Fund may sell commitments to purchase securities on a firm commitment basis before the settlement date. Stand-by Commitments.A stand-by commitment involves the purchase of securities by the Fund together with the right to resell them to the seller or a third party at an agreed-upon price or yield within specified periods prior to their maturity dates.Such a right to resell is commonly known as a stand-by commitment, and the aggregate price which the Fund pays for securities with a stand-by commitment may increase the cost, and thereby reduce the yield, of the security.The primary purpose of this practice is to provide the Fund with liquidity as needed.Stand-by commitments involve certain expenses and risks, including the inability of the issuer of the commitment to pay for the securities at the time the commitment is exercised, non-marketability of the commitment and differences between the maturity of the underlying security and the maturity of the commitment. VIII. Repurchase Agreements The Fund may invest in repurchase agreements.A repurchase agreement is essentially a short-term collateralized loan. The lender (the Fund) agrees to purchase a security from a borrower (typically a broker-dealer) at a specified price.The borrower simultaneously agrees to repurchase that same security at a higher price on a future date.The difference between the purchase price and the repurchase price effectively constitutes the payment of interest.In a standard repurchase agreement, the securities, which serve as collateral, are transferred to the Fund’s custodian bank.In a “tri-party” repurchase agreement, these securities would be held by a different bank for the benefit of the Fund as buyer and the broker-dealer as seller.In a “quad-party” repurchase agreement, the Fund’s custodian bank also is made a party to the agreement.The Fund may enter into repurchase agreements with banks that are members of the Federal Reserve System or securities dealers who are members of a national securities exchange or are market makers in government securities.The period of these repurchase agreements will usually be short, from overnight to one week.The securities, which are subject to repurchase agreements, however, may have long maturities.The Fund will always receive, as collateral, securities whose market value, including accrued interest, will at all times be at least equal to 100% of the dollar amount invested by the Fund in each agreement, and the Fund will make payment for such securities only upon physical delivery or evidence of book entry transfer to the account of the custodian.If the seller defaults, the Fund might incur a loss if the value of the collateral securing the repurchase agreement declines, and might incur disposition costs in connection with liquidating the collateral.In addition, if bankruptcy or similar proceedings are commenced with respect to the seller of the security, realization upon the collateral by the Fund may be delayed or limited. II-24 IX. Temporary Borrowing The Fund may borrow for temporary or emergency purposes to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief.Borrowing increases the risks of investing by increasing leverage and accentuating potential losses. X. Temporary Defensive Investments From time to time, the Fund may take temporary defensive positions in reaction to unusual market conditions, anticipated redemptions, or other events.At such times, the Fund may invest large portions of their portfolios in cash (including foreign currency) or cash equivalents such as commercial paper and short-term debt instruments. In addition, the Fund may also invest in larger capitalization issuers and/or higher-quality and shorter maturity instruments than it otherwise would under its stated investment policies and strategies.For a description of commercial paper and other short-debt instruments, see “Commercial Paper and Other Short-Term Investments.”When the Fund is taking temporary defensive positions, it may not achieve its investment objectives and it could suffer losses.For information concerning the risks of investing in commercial paper, other short-term debt instruments, and foreign currency, see “Sections I. Debt Securities – A. Commercial Paper and Other Short-Term Investments”, and “III. Foreign Securities Exposure.” PORTFOLIO HOLDINGS INFORMATION POLICIES AND PROCEDURES In accordance with SEC regulatory requirements, the Fund files a complete schedule of its portfolio holdings with the SEC for the second and fourth quarters of each fiscal year on Form N-CSR and for the first and third quarters of each fiscal year on Form N-Q.These forms are publicly available on the SEC's internet website (http://www.sec.gov).The Fund also includes a schedule of its portfolio holdings in its annual and semi-annual reports to shareholders, which are available free of charge to the public upon request. The Fund also publishes its top ten holdings on a quarterly basis on the First Investors website at www.firstinvestors.com. Until portfolio holdings information for the Fund is made public in Form N-CSR, in Form N-Q, in a shareholder report, or on the First Investors website, it is considered to be confidential.Such information may only be disclosed to persons who have a legitimate business reason to have the information and who are subject to a duty to keep the information confidential (including a duty not to trade on such information).Neither the Fund, FIMCO, nor any access person of the Fund receives compensation in connection with the disclosure of information about portfolio securities. Non-public portfolio holdings information may not be provided to any actual or prospective shareholder of the Fund, any institutional investor, or any broker-dealer or financial intermediary who seeks such information for purposes of determining whether to invest in the Fund.This is not considered a legitimate business need for the information.If such persons request portfolio holdings information, they may only be provided with information that is disclosed in the latest annual or semi-annual report, in Forms N-CSR and N-Q filed with the SEC, and on the First Investors website. Non-public portfolio holdings information may be provided to the following categories of persons based upon the fact that they have a legitimate business need for such information and are subject to a duty of confidentiality: (a) Investment adviser, sub-adviser, and sub-adviser candidates for the Fund (and their access persons); (b) Custodian and sub-custodians of the Fund; (c) Auditors of the Fund; (d) Legal counsel for the Fund; (e) Independent Trustees of the Fund; (f) Legal counsel to the Independent Trustees of the Fund; (g) Ratings or ranking agencies; (h) Parties who provide insurance for municipal securities purchased by the Fund; (i) Companies that provide analytical services to the Fund and its investment adviser; (j) Companies that provide pricing, operational, trade notification, settlement and valuation services to the Fund, its investment adviser and/or its subadviser; (k) Proxy voting services employed by the Fund; II-25 (l) Broker-dealers who provide execution or research services for the Fund (including identifying potential buyers and sellers for securities that are held by the Fund); (m) Broker-dealers who provide quotations that are used in pricing when a pricing service is unable to provide a price or it is determined to be unreliable; and (n) Companies that provide other services that are deemed to be beneficial to the Fund. The Fund has ongoing arrangements to provide portfolio holdings information to the following: custodian and sub-custodians of the Fund (Brown Brother Harriman & Co. and its foreign sub-custodians); the independent registered public accounting firms for the Fund (Tait, Weller & Baker) and its investment adviser (KPMG LLP); ratings or ranking agencies and companies that provide analytical services to the Fund and its investment adviser (Lipper, FactSet Research Systems, Inc., Investment Technology Group, Inc., and Bloomberg); pricing services employed by the Fund (Interactive Data Corp. and Markit Group Limited); proxy voting services employed by the Fund (Broadridge Investor Communications Solutions, Inc. and Glass Lewis & Co.); and companies that provide operational, trade notification, settlement, pricing and valuation services (State Street Bank and Trust Company and Markit WSO Corporation). The following categories of persons are authorized to disclose portfolio holdings information to persons who have a legitimate business reason to receive non-public information – executive officers of the Fund, the portfolio managers, traders, analysts, other portfolio department personnel, such as portfolio assistants and administrative assistants, portfolio accountants, senior executives, and legal and compliance officers of the Fund’s adviser or subadviser. FIMCO employs the following policies on behalf of the Fund with respect to portfolio holdings information.It requires employees who have access to non-public portfolio holdings information as part of their regular functions to treat such information as confidential, prohibits them from trading for their own accounts based upon such information to the extent that such trading would violate the law, and prohibits them from selectively disclosing such information to any person who does not have a legitimate business need for such information that is consistent with the interests of the Fund.FIMCO permits such employees to disclose a non-public list of portfolio holdings to a broker-dealer that provides services to the Fund subject to the following conditions: (a) the list must be at least 30 days old; (b) it must not specify the number of shares or units held, the dollar value, or the percentage of assets represented by the securities; and (c) it must be accompanied by a statement that the information is confidential and is being provided solely to assist the broker-dealer to provide research and execution services to the Fund and may not be used for trading in the Fund shares by the broker-dealer or its clients.These conditions do not apply if the list is made publicly available.The Chief Compliance Officer of the Fund may also make exceptions to these policies when it is in the best interests of the Fund to do so. The Investment Compliance Manager of the Fund’s Adviser monitors for compliance with the foregoing policies with respect to employees of the Adviser and its affiliates who are Access Persons of the Fund.Any violations of these policies are reported to the Board of Trustees of the Fund on a quarterly basis. PORTFOLIO TURNOVER Portfolio securities may be sold from time to time without regard to the length of time they have been held when, in the opinion of the Adviser or subadviser (as applicable), investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1) the lesser of purchases or sales of portfolio securities for the fiscal year by (2) the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in the Fund's portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions and, consequently, larger taxable distributions to shareholders. II-26 MANAGEMENT OF THE FUND A. Advisory Services. Investment advisory services to the Fund are provided by FIMCO, pursuant to an Investment Advisory Agreement (“Advisory Agreement”).FIMCO is a wholly owned subsidiary of First Investors Consolidated Corporation (“FICC”), and its address is 40 Wall Street, New York, NY 10005.FICC and its consolidated subsidiaries engage in a variety of businesses, ranging from investment management to brokerage services and insurance.FICC is a subsidiary of The Independent Order of Foresters (“Foresters”).Foresters owns all of the voting common stock of FICC, the parent company of FIMCO, First Investors Corporation (“FIC”) and Administrative Data Management Corp. (“ADM”) and therefore, Foresters controls each of these FICC affiliated companies.Foresters is a Canadian fraternal benefit society with operations in Canada, the United States and the United Kingdom and its principal business address is 789 Don Mills Road, Toronto, Canada M3C 179. Pursuant to the Advisory Agreement, FIMCO is responsible for supervising and managing the Fund’s investments, determining the Fund’s portfolio transactions and supervising all aspects of the Fund's operations, subject to review by the Trustees.The Advisory Agreement also provides that FIMCO shall provide the Fund with certain executive, administrative and clerical personnel, office facilities and supplies, conduct the business and details of the operation of the Fund and assume certain expenses thereof, other than obligations or liabilities of the Fund. The Advisory Agreement may be terminated at any time, with respect to the Fund, without penalty by the Trustees or by a majority of the outstanding voting securities of the Fund, or by FIMCO, in each instance on not less than 60 days written notice, and shall automatically terminate in the event of its assignment (as defined in the 1940 Act).The Advisory Agreement also provides that it will continue in effect, with respect to the Fund, for a period of over two years only if such continuance is approved annually either by the Trustees or by a majority of the outstanding voting securities of the Fund, and, in either case, by a vote of a majority of the Independent Trustees voting in person at a meeting called for the purpose of voting on such approval. Under the Advisory Agreement, the Fund is obligated to pay the Adviser an annual fee, paid monthly, as set forth in Part I of its SAI.The Fund bears all expenses of its operations other than those assumed by the Adviser or its Underwriter under the terms of its Advisory or Underwriting Agreements.Fund expenses include, but are not limited to: the advisory fee; Rule 12b-1 fees; shareholder servicing fees and expenses; custodian fees and expenses; legal and auditing fees; registration fees and expenses; expenses of communicating to existing shareholders, including preparing, printing and mailing prospectuses and shareholder reports to such shareholders; and proxy and shareholder meeting expenses.The Advisory Agreement provides that FIMCO will not be liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the matters to which the Advisory Agreement relates, except a loss resulting from willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties. FIMCO has an Investment Committee composed of the President of FIMCO, the General Counsel of FIMCO, the Chief Compliance Officer of FIMCO, and the portfolio managers of the First Investors Funds.The Investment Committee meets periodically to review the performance of the Fund, the investment strategies that are being used to manage the Fund and recent additions to and deletions from the portfolios of the Fund. B. Code of Ethics. In accordance with the requirements of Rule 204A-1 under the Investment Advisers Act of 1940 and Rule 17j-1 under the 1940 Act, the First Investors Funds, FIMCO, and their principal underwriter, FIC have adopted a Code of Ethics to protect the Fund and other advisory clients of FIMCO (“Other Advisory Clients”) from actual and potential conflicts of interest which may arise from the Personal Securities Transactions and other conduct of access persons (“Access Persons”). Under the Code of Ethics, all Access Persons are expected to not only comply with the federal securities laws and the Code of Ethics, but also to follow the highest fiduciary and ethical standards in all business and personal dealings which could in any way affect the Fund or Other Advisory Clients.The guiding principles for all Access Persons are to place the interests of the Fund and Other Advisory Clients first at all times, to avoid placing themselves in any position in which there is any actual or apparent conflict of interest with the interests of the Fund or Other Advisory Clients, and to refrain from taking any inappropriate advantage of their positions of trust and responsibility. II-27 Subject to certain exemptions, all Access Persons, except the Independent Trustees of the Fund, are subject to a number of restrictions on their personal trading activities.Among other things, Access Persons (a) must report to FIMCO upon hire, and annually thereafter, all holdings of covered securities as defined in Rule 17j-1 under the 1940 Act and investments in the First Investors Family of Funds; (b) must have all non-exempt trades in covered securities pre-cleared; (c) are generally prohibited from trading covered securities while the Fund is buying or selling or actively considering buying or selling the same covered securities; (d) are prohibited from retaining profits from short-term trading in covered securities; (e) must report to a compliance officer on a quarterly basis all holdings of covered securities and investments in the First Investors Family of Funds via duplicate account statements, confirmations or quarterly transaction reports; and (f) are prohibited from purchasing covered securities in limited offerings, including initial public offerings and private placements, unless a compliance officer determines that there are no actual or apparent conflicts between the interest of the Access Persons and the Fund.Subject to the restrictions discussed above, Access Persons are permitted to invest in securities, including securities that may be purchased or held by the Fund. C. Proxy Voting Policies and Procedures. The First Investors Family of Funds, which includes the Fund, have adopted policies and procedures for determining how proxies relating to portfolio securities held by the funds should be voted, including policies and procedures for identifying and addressing potential conflicts of interest that may be presented between the interests of the funds, their shareholders, and their advisers, subadvisers, and other affiliated persons.For Funds that are managed by FIMCO, the Board has approved use of FIMCO’s proxy voting policies and procedures.For each Fund that is managed by a subadviser, the Board has approved that subadviser’s proxy voting policies and procedures.The proxy voting policies and procedures used by FIMCO and the subadvisers are summarized below.All proxies are required to be voted in accordance with the best interests of the Funds.However, since the funds are managed by different personnel and reasonable minds may differ on whether a particular proposal is in the best interest of a Fund, the Funds may not all vote in a similar manner on any particular issue.Moreover, the Funds may not vote all proxies for a variety of reasons described below. 1. FIMCO. FIMCO has delegated the responsibilities of monitoring and voting proxies on behalf of the FIMCO-managed funds to Broadridge Investor Communications Solutions, Inc. (“Broadridge”).FIMCO monitors the proxy voting process at Broadridge via its ProxyEdge website (Broadridge’s online voting and research platform).Records of which accounts are voted, how accounts are voted, and how many shares are voted, are kept electronically with Broadridge and can be accessed by FIMCO.FIMCO has instructed Broadridge to vote proxies for the FIMCO-managed Funds automatically in accordance with the voting recommendations of Glass Lewis & Co. (“Glass Lewis”).However, FIMCO will monitor what it regards as critical or important proxy votes and has reserved the right to vote on any issue in accordance with its own evaluation of the issue.A copy of Glass Lewis’ Proxy Paper Guidelines is attached as Appendix B. If a proxy proposal were to create a conflict of interest between the interests of a Fund and those of FIMCO or its affiliates, the conflict of interest would have to be reported to FIMCO’s Chief Compliance Officer who, in consultation with the Legal Department, would then provide guidance concerning the resolution of the conflict of interest and would report the conflict of interest to the Board of Trustees of the Funds at its next formal meeting. 2. Situations Where Proxies May Not be Voted. FIMCO may be unable to vote or may determine not to vote a proxy on behalf of the Fund due to share blocking and re-registration requirements, lack of adequate information, untimely receipt of proxy materials, immaterial impact of the vote, and/or excessive costs. 3. Proxy Voting Record of the Fund. Information regarding how the Fund voted proxies relating to portfolio securities during the 12-month period ended June 30, is available (1) without charge, upon request by calling 1(800) 423-4026 and (2) on the SEC’s internet website at http://www.sec.gov. II-28 RESPONSIBILITIES OF THE BOARD OF THE FUND Leadership Structure and Oversight Responsibilities.There is one common Board of the Funds within the First Investors Family of Funds.The Board is responsible for oversight of the Funds.The Trust has engaged FIMCO to manage each Fund on a day-to-day basis.The Board is responsible for overseeing: FIMCO; the subadvisers, as applicable; and certain other principal service providers in the operations of the Funds.The Board currently is composed of five Trustees, all of whom are Independent Trustees.The Board currently conducts regular meetings six times a year, four of which are formal meetings and two of which are informal meetings.In addition, the Board may hold special in-person or telephonic meetings and informal conference calls to discuss matters that arise or require action between regular Board meetings.The Independent Trustees meet regularly outside the presence of Fund management, in executive session or with other service providers to the Funds.The Independent Trustees have engaged independent legal counsel to assist them in performing their oversight responsibilities. The Board has appointed an Independent Trustee to serve in the role of Chairman.The Chairman’s role is to participate in the preparation of the agenda for meetings of the Board, preside at all meetings of the Board, and act as a liaison with officers of the Funds, attorneys and other Trustees generally between meetings.The Chairman may also perform such other functions as may be delegated by the Board from time to time.The Board has established two standing committees, a Governance Committee and an Audit Committee, to assist the Board in performing its oversight responsibilities, and from time to time may establish, and has established previously, informal working groups to review and address the policies and practices of the Funds with respect to certain specified matters.For example, the Board has appointed a lead Trustee with respect to oversight of investment-related matters, including evaluation of Fund performance and fees for purposes of contract renewal meetings, and has also appointed a lead Trustee with respect to risk-related matters.The Governance and Audit Committees are comprised of only Trustees who are Independent Trustees (Independent Trustees are also referred to as Disinterested Trustees).Currently, all of the Independent Trustees serve on these committees.The Governance and Audit Committees may designate one member to serve as the Chairperson of the Committee.The Board believes that the Board’s leadership structure is appropriate because it allows the Board to exercise informed and independent judgment over the matters under its purview and it allocates areas of responsibility among committees of Trustees, or to individual Trustees, and the full Board in a manner that enhances effective oversight. The Funds are subject to a number of risks, including investment, compliance, operational and valuation risks, among others.Risk oversight forms part of the Board’s general oversight of the Funds and is addressed as part of various Board and committee activities.The actual day-to-day risk management with respect to the Funds resides with FIMCO, the subadvisers and other service providers to the Funds.Under the general oversight of the Board, FIMCO, the subadvisers and other service providers employ a variety of processes, procedures and controls to identify various events or circumstances that give rise to risks, to lessen the probability of their occurrence and/or to mitigate their effects if they do occur.Each of FIMCO, the subadvisers, and other service providers has its own, independent interest in risk management, and its policies and methods of risk management will depend on its functions and business models.Although these risk management policies are designed to be effective, these policies and their implementation vary among service providers and over time, and there is no guarantee that they will be effective.Not all risks that may affect the Funds can be identified or processes and controls developed to eliminate or mitigate their occurrence or effects, and some risks are simply beyond any control of the Funds or FIMCO, the subadvisers or other service providers.As part of its regular oversight of the Funds, the Board, directly or through a committee or its lead Trustee for risk-related matters, interacts with and reviews reports from, among others: FIMCO; the subadvisers, as applicable; the Fund’s Chief Compliance Officer; the independent registered public accounting firm for the Funds; and other service providers to the Funds, as appropriate, regarding risks faced by the Funds and management’s or the service provider’s risk functions.The Board has appointed a Chief Compliance Officer for the Funds, who oversees the implementation and testing of the Funds’ compliance program and provides reports to the Board regarding compliance matters for the Funds and their service providers.The Chief Compliance Officer’s reports include a quarterly report outlining all identified compliance risks, all material compliance matters and how these compliance matters were resolved.Moreover, the Chief Compliance Officer regularly discusses the relevant compliance and risk-related issues affecting the Funds during private meetings with the Independent Trustees held each quarter.The Board may, at any time and in its discretion, change the manner in which it conducts risk oversight. The Governance Committee is responsible for, among other things,selecting and nominating persons to serve as Independent Trustees on the Board, evaluating candidates’ qualifications, reviewing the composition of the Board to determine whether it may be appropriate to add other Independent Trustees, and reviewing Trustee compensation.During the last fiscal year, the Governance Committee met two times to discuss nominating, compensation and other matters. II-29 When the Board has, or expects to have, a vacancy, the Governance Committee receives and reviews information on candidates qualified to be recommended to the full Board as nominees for election as Trustees, including any recommendations by shareholders. The Governance Committee will review shareholder recommendations for nominations to fill vacancies on the Board if such recommendations are submitted in writing and addressed to the Governance Committee at the Funds’ offices c/o First Investors Management Company, Inc., 40 Wall Street, New York, New York 10005. The Audit Committee is responsible for, among other things, overseeing the Funds’ accounting, financial reporting, and internal controls, approving the selection, retention, or termination of auditors, evaluating the independence of auditors, pre-approving any audit and non-audit services provided to the Funds and certain non-audit services provided to FIMCO or any of its affiliates, meeting with the auditors to discuss the audit plan, audit results, and any matters of concern that may be raised by the auditors, receiving reports from Fund management regarding the design or operation of the Funds’ internal controls, investigating improprieties or suspected improprieties in the Funds’ accounting or financial reporting, and reporting its activities to the full Board on a regular basis. The Audit Committee met three times during the last fiscal year. The Board has concluded that, in light of each Fund’s business and structure and based on each Trustee’s experience, qualifications, attributes or skills as set forth below, on an individual basis, each Trustee should serve as a Trustee of the Funds.Among the attributes common to all Trustees is their ability to review critically, evaluate, question and discuss information provided to them, to interact effectively with the other Trustees, FIMCO, the subadvisers, other service providers, counsel and the independent registered public accounting firm, and to exercise effective business judgment in the performance of their duties as Trustees.A Trustee’s ability to perform his or her duties effectively may have been attained through the Trustee’s business or consulting positions; experience from service as a board member of the Funds and the other funds in the First Investors Family of Funds (and/or in other capacities, including for any predecessor funds), other investment funds, public companies, or non-profit entities or other organizations; and/or other life experiences.Additional information about the Trustees is included in Part I of this SAI. Susan E. Artmann.Ms. Artmann was appointed as a Trustee of all the Funds in the fund complex effective November 1, 2012.She has over 25 years of executive and business experience in the consumer financial industry.She recently retired in 2013 as the Chief Financial Officer and Executive Vice President at HSBC Insurance North America (2012-2013) and, prior to that, was Executive Vice President and President (2008-2011) and Chief Financial Officer (2000-2008) of HSBC Taxpayer Financial Services.Prior to joining HSBC in 1985, Ms. Artmann was an auditor for Coopers & Lybrand. Mary J. Barneby.Ms. Barneby was appointed as a Trustee of all the Funds in the fund complex effective November 1, 2012.She has over 35 years of experience in the consumer financial services and wealth management industries.Ms. Barneby is currently the Chief Executive Officer of Girl Scouts of Connecticut, a position she has held since October 2012.Prior to that, Ms. Barneby was an Executive Director of UBS Financial Services, Inc.Ms. Barneby is on the Board of Governors, University of New Haven. Charles R. Barton, III.Mr. Barton has served as a Trustee of all of the Funds in the fund complex since 2006.He has served on the board of the Barton Mines Corporation, a privately held mining and industrial abrasives distribution business, for over 20 years and became its Chief Operating Officer in 2007.In addition, Mr. Barton is President of Noe Pierson Corporation, a privately-held land holding and management service provider.Prior to 2001, he held finance-related positions at AlliedSignal and Honeywell International, Inc. Arthur M. Scutro, Jr.Mr. Scutro has served as a Trustee of all of the Funds in the fund complex since 2006 and Chairman since January 2013.In addition, he has over 36 years of accounting, executive and business experience in the public accounting and financial services industries.Prior to his retirement, Mr. Scutro was a Senior Vice President at UBS PaineWebber. Mark R. Ward.Mr. Ward has served as a Trustee of all of the Funds in the fund complex since 2010.He has over 32 years of experience in the accounting industry.Prior to his retirement, he served as a senior partner at Ernst & Young, LLP and the leader of its Mid-Atlantic asset management practice.Currently, Mr. Ward serves as a consultant with respect to accounting matters. II-30 UNDERWRITER AND DEALERS The Fund has entered into an underwriting agreement (“Underwriting Agreement”) with First Investors Corporation (“Underwriter” or “FIC”), located at 40 Wall Street, New York, New York 10005 that requires the Underwriter to use its best efforts to sell shares of the Fund.The shares of the Fund are offered on a continuous basis.The Underwriting Agreement provides that it will continue in effect from year to year, with respect to the Fund, only so long as such continuance is specifically approved at least annually by the Board or by a vote of a majority of the outstanding voting securities of the Fund, and in either case by the vote of a majority of the Independent Trustees, voting in person at a meeting called for the purpose of voting on such approval.The Underwriting Agreement will terminate automatically in the event of its assignment. FIC may elect to re-allow the entire initial sales charge to dealers for all sales with respect to which orders are placed with FIC during a particular period.Dealers to whom substantially the entire sales charge is re-allowed may be deemed to be “underwriters” as that term is defined under the 1933 Act. The following table lists the current sales charge with respect to Class A shares of the Fund, as well as the amount of the sales charge that is reallowed to dealers selling the shares: Amount of Investment Sales Charge as % of Offering Price Net Amount Invested Concession to Dealers as a % of Offering Price** Less than $100,000 % % % $100,000 but under $250,000 $250,000 but under $500,000 $500,000 but under $1,000,000 $1,000,000 or more 0 0 * * There is no sales charge on transactions of $1 million or more, purchases that qualify for Rights of Accumulation of $1 million, purchases made pursuant to a Letter or Statement of Intent of $1 million and purchases by group retirement plans pursuant to sales charge waiver privileges.The Underwriter will pay from its own resources an imputed dealer concession equal to 0.90% of the amount invested to dealers on such purchases.If such shares are redeemed within 24 months of purchase, a CDSC of 1.00% will be deducted from the redemption proceeds except in certain circumstances.Furthermore, there is no sales charge on purchases of Advisor and Institutional Class shares or on Class A shares purchased through a fee-based account under a program sponsored or maintained by a financial intermediary.The CDSC will generally be applied in the same manner as the CDSC on Class B shares. ** In the case of retail sales by FIC, FIC retains the entire sales charge as its dealer concession. PAYMENTS TO FINANCIAL INTERMEDIARIES FIC or the financial intermediary through which you purchase your shares may receive all or a portion of the sales charges and Rule 12b-1 fees discussed above.In addition to those payments, FIMCO, FIC or one or more of their affiliates (collectively, “FIMCO”) may make additional cash payments to intermediaries in connection with the promotion and sale of shares of the Fund.FIMCO and the Fund also may make payments for certain administrative services.Payments made by FIMCO are from its own resources which, in the case of FIC, may include the retention of underwriting concessions and payments that FIC receives under the Rule 12b-1 Plans.These additional cash payments are described below.The categories described below are not mutually exclusive.The same financial intermediary may receive payments under more than one or all categories. Revenue Sharing Payments.FIMCO may make revenue sharing payments as incentives to certain financial intermediaries to promote and sell shares of funds, including the Fund.The benefits that FIMCO receives when it makes these payments include, among other things, placing the Fund on the financial intermediary's funds sales system, placing the Fund on the financial intermediary's preferred or recommended fund list, and access (in some cases on a preferential basis over other competitors) to individual members of the financial intermediary's sales force or to the financial intermediary's management.FIMCO may compensate financial intermediaries differently depending typically on the level and/or type of considerations provided by the financial intermediary. II-31 Revenue sharing payments may be calculated on sales of shares of Fund (“Sales-Based Payments”). Such payments also may be calculated on the average daily net assets of the applicable Funds attributable to that particular financial intermediary (“Asset-Based Payments”).Sales-Based Payments primarily create incentives to make new sales of shares of funds and Asset-Based Payments primarily create incentives to retain previously sold shares of funds in investor accounts.FIMCO may pay a financial intermediary either or both Sales-Based Payments and Asset-Based Payments. Administrative and Processing Support Payments. FIMCO and the Fund may make payments to certain financial intermediaries for certain administrative services, including record keeping and sub-accounting shareholder accounts.FIMCO and the Funds also may make payments to certain financial intermediaries in connection with client account maintenance support, statement preparation and transaction processing. Other Cash Payments. From time to time, FIMCO, at its own expense, may provide additional compensation to financial intermediaries which sell or arrange for the sale of shares of the Fund.This additional compensation may be offered to the extent not prohibited by state laws or any self-regulatory agency, such as Financial Industry Regulatory Authority, Inc.Such compensation may include financial assistance to financial intermediaries that enables FIMCO to: (1) participate in and/or present at conferences or seminars, sales or training programs for invited registered representatives and other employees; (2) participate in client entertainment, client and investor events, and other financial intermediary-sponsored events, and (3) pay travel expenses, including lodging incurred by registered representatives and other employees in connection with client prospecting, retention and due diligence trips. FIMCO is motivated to make the payments described above since they promote the sale of Fund shares and the retention of those investments by clients of financial intermediaries.To the extent financial intermediaries sell more shares of the Fund or retain shares of the Fund in their clients' accounts, FIMCO benefits from the incremental management and other fees paid to FIMCO by the Fund with respect to those assets. In certain cases these payments could be significant to the financial intermediary.Your financial intermediary may charge you additional fees or commissions other than those disclosed in the prospectus and this SAI.You may ask your financial intermediary about any payments it receives from FIMCO or the Fund, as well as about fees and/or commissions it charges. POTENTIAL CONFLICTS OF INTERESTS IN DISTRIBUTION ARRANGEMENTS The principal underwriter for the Fund, FIC and FIMCO, the Fund’s Adviser, are subsidiaries of the same holding company.Their income and profits are shared at the holding company level. FIC offers both Funds in the First Investors Family of Funds and outside (i.e., non-proprietary) funds.FIC focuses the training that it provides to its representatives and sales managers on the First Investors Family of mutual funds and insurance products.The training of representatives and sales managers centers primarily on developing suitable investment portfolios for customers based on the proprietary products that FIC offers.FIC believes that its own Family of Funds and insurance products is sufficiently diverse to meet the needs of most of its clients.FIC also knows more about its own products and has better supervisory control over them.Although FIC allows its representatives to sell a variety of non-proprietary funds, it does so solely as an accommodation to clients who wish to invest in funds other than Funds in the First Investors Family of Funds.In most of FIC’s offices, non-proprietary funds represent a small percentage of fund business.Indeed, many FIC representatives do very little business in non-proprietary funds. FIC generally pays its sales representatives and managers more for selling First Investors Funds than for selling non-proprietary funds. FIC believes that this is fair and appropriate because, unlike many other firms, it does not accept revenue sharing or other forms of financial support from the sponsors of outside fund groups. Its sole compensation for selling outside funds is its portion of the sales charge and Rule 12b-1 fees (if any) that are disclosed in the applicable prospectus. Thus, outside funds do not share in FIC’s costs of recruiting, training, or supervising its representatives. The compensation that a First Investors representative or sales manager earns on the sale of a particular product depends, of course, upon a variety of factors, including the type of product, the sales charge rate, whether a breakpoint or discount is available, the class of shares being sold, and the concession that is received by the dealer. However, all else being equal, as noted above, First Investors representatives and sales managers receive more compensation for selling Funds in the First Investors Family of Funds than for selling similar outside funds. II-32 The principal underwriter of the Fund does not permit its sales representatives to recommend Class B shares to their clients.Class B shares may only be sold by FIC representatives on an unsolicited basis. This policy applies to sales by FIC representatives of Class B shares of all fund companies that offer such shares, including the Fund.The principal underwriter’s policy is designed to address regulatory concerns that certain investors who purchase Class B shares may not be aware that they are, directly or indirectly through a Rule 12b-1 distribution fee, paying a sales charge and that sales representatives may have potential conflicts of interest if they have a choice of whether to recommend Class A or Class B shares. It should be noted that the principal underwriter of the Fund has a financial incentive to sell Class A shares rather than Class B shares.The principal underwriter pays a sales commission to its representatives at the point of sale whether they sell Class A or Class B shares.However, when its representatives sell Class A shares, their sales commission is generally derived from the sales charge paid by the customer.By contrast, when they sell Class B shares, the principal underwriter must pay their sales commission out of its own resources.The principal underwriter hopes to recover the amount paid to the representatives out of ongoing Class B share Rule 12b-1 fees or contingent deferred sales charges on Class B redemptions.Thus, when its representatives sell Class B shares, the principal underwriter bears additional costs and the risk that it may not be able to recover the up-front sales commissions it pays (e.g., if Rule 12b-1 fees decline because a fund’s assets decline or if redemptions occur under a conditional deferred sales charge waiver privilege).Finally, it should be noted that the principal underwriter’s representatives generally receive a higher commission for selling Class A shares rather than Class B shares when customers are investing amounts that are less than the first breakpoint on Class A shares. DISTRIBUTION PLAN The Fund has adopted a Distribution Plan in accordance with Rule 12b-1 under the Investment Company Act of 1940 (the “Plan”).Under the Plan, the Fund compensates the Underwriter for certain expenses incurred in the distribution of the Fund’s shares and the servicing or maintenance of existing Fund shareholder accounts at an annualized rate of up to 0.30% of the Fund’s average daily net assets attributable to its Class A shares.Under the Class B Plan, the Fund compensates the Underwriter at an annualized rate of 1.00% of the Fund’s average daily net assets attributable to its Class B shares.Distribution fees under the Plan may be used to make payments to registered representatives and dealers for sales of Class A shares, the costs of printing and dissemination of sales material or literature, prospectuses used as sales material and reports or proxy material prepared for the Fund’s shareholders to the extent that such material is used in connection with the sales of Class A and Class B shares, and general overhead of FIC, the Fund’s underwriter.Service fees are fees paid for services related to the maintenance and servicing of existing shareholder accounts, including shareholder liaison services, whether provided by individual representatives, dealers, FIC or others. The Plan will continue in effect from year to year as long as its continuance is approved annually by either the Fund’s Board or by a vote of a majority of the outstanding voting securities of the relevant class of shares of the Fund.In either case, to continue, the Plan must be approved by the vote of a majority of the Independent Trustees of the Fund.The Fund’s Board reviews quarterly and annually a written report provided by the Treasurer of the amounts expended under the Plan and the purposes for which such expenditures were made.The Plan can be terminated at any time by a vote of a majority of the Fund’s Independent Trustees or by a vote of a majority of the outstanding voting securities of the relevant class of shares of the Fund.Any change to any Plan that would materially increase the costs to that class of shares of the Fund may not be instituted without the approval of the outstanding voting securities of that class of shares of the Fund as well as any class of shares that converts into that class.Such changes also require approval by a majority of the Fund’s Independent Trustees. In adopting the Plan, the Board of the Fund considered all relevant information and determined that there is a reasonable likelihood that the Plan will benefit the Fund and its class of shareholders.The Board believes that amounts spent pursuant to the Plan have assisted the Fund in providing ongoing servicing to shareholders, in competing with other providers of financial services and in promoting sales, thereby increasing the net assets of the Fund.In reporting amounts expended under the Plan to the Trustees, in the event that the expenses are not related solely to one class, the expenses are allocated as follows: the expenses that are allocated to service are allocated based solely on average net assets and the expenses that are allocated to distribution are allocated pursuant to a methodology that takes into account the costs with respect to each class. II-33 ADDITIONAL INFORMATION CONCERNING PURCHASES, REDEMPTIONS, PRICING, AND SHAREHOLDER SERVICES The following is supplemental information concerning purchases, redemptions, pricing and shareholder services for the Fund.We reserve the right to change our policies for opening accounts, processing transactions, and providing other shareholder services without prior notice.The distributor and transfer agent reserve the right to reject an account application, investment check, or other purchase request for any reason and are not obligated to provide notice to you beforehand. This section provides additional information regarding our policies when you open an account with and invest in the Fund through FIC.If you are invested in the Fund through a financial intermediary, please consult with your financial intermediary for information regarding how to purchase. redeem and exchange shares of the Fund, investment minimums and applicable fees.Your financial intermediary may also charge fees that are in addition to those described in the Fund’s prospectus. Additional Information on How To Open An Account. General Customer Identification Requirements The USA PATRIOT Act requires mutual funds, broker-dealers, and other financial institutions to obtain, verify and record information that identifies each customer who opens a new account, unless such customer is otherwise exempt from verification.To comply with these requirements, generally we must obtain certain information about a new customer before we can open a new account for the customer, including the customer’s name, residential street address, date of birth (in the case of a natural person), social security or other taxpayer identification number (“TIN”), and citizenship status.It is our general policy not to open accounts for non-resident aliens.Additional information may be required to open an account for an entity and in certain other circumstances. The starting point in the process is the completing of an account application.If you are opening an account through FIC, you must first complete and sign a Master Account Agreement (“MAA”) unless your account is part of a qualified group retirement plan.Your registered representative will assist you in completing the MAA, explain our product line and services, and help you select the right investments. If you are opening a Fund account through a broker-dealer other than FIC, you will generally be required to complete an application for non-affiliated broker-dealers unless your account is established through Fund/SERV or Networking.If your account is being established through Fund/SERV or Networking, you may need to complete an application for non-affiliated broker-dealers and other documents for certain privileges; you must contact your broker-dealer to determine which privileges are available to you. Broker-dealers that process transactions through Fund/SERV or Networking are responsible for obtaining your permission to process transactions and for ensuring that the transactions are processed properly. Broker-dealers may charge their customers a processing or service fee in connection with the purchase and/or redemption of Fund shares.Such a fee is in addition to the fees and charges imposed by the Fund.The amount and applicability of such a fee is determined and disclosed to customers by each individual broker-dealer.Processing or service fees typically are fixed dollar amounts and are in addition to the sales and other charges described in the Fund’s prospectus and this Statement of Additional Information.Your broker-dealer will be able to provide you with specific information about any processing or service fees you will be charged. As described more fully below, to satisfy the requirements of the law, we may also ask for a document that identifies the customer, such as a U.S. driver’s license, passport, or state or federal government photo identification card.In the case of a customer that is an entity, we may also ask for a document that identifies the customer, such as articles of incorporation, state issued charter, excerpts from a partnership agreement or trust document, as well as information such as the name, address, date of birth, citizenship status, and social security number of the person or persons who have authority over the account. Once we have received your application and such other information as is required, we will attempt to verify your identity or in the case of an entity, the identity of the authorized person(s) using a consumer reporting agency or documentary evidence.If we are unable to verify your identity to our satisfaction, within a maximum of sixty (60) days of opening your account, we will restrict most types of investments in your account.We reserve the right to liquidate your account at the current net asset value within a maximum of ninety (90) days of its opening if we have not been able to verify your identity.For accounts established in the name of a trust, we require the name, residential street address, date of birth, social security number, citizenship status and any supporting identification documents of each authorized trustee.We will attempt to verify each trustee before investing assets in the name of a II-34 trust.In the event we are unable to verify the identity of each trustee to our satisfaction, your investment amount will be returned.In the instance of a 403(b) or 457(b) account, verification must be completed to our satisfaction before your account will be established or investment honored.Our transfer agent, Administrative Data Management Corp. (“ADM”) is responsible for verifying each new customer’s identity on our behalf.If ADM has previously attempted to verify your identity for any purpose, we reserve the right to rely on the results of the previous verification determination.In these instances, we may decline to establish an account for you, restrict transactions in your account before 60 days have elapsed from the date your account was opened and may also redeem your account before 90 days have elapsed from the date your account was opened. The foregoing customer information and verification procedures are not applicable to accounts that are opened through omnibus accounts or certain other accounts as permitted by law, or shareholders of the Fund, who have held accounts as of October 1, 2003, provided that we have the account holders’ correct names, addresses, social security numbers and birth dates.If existing shareholders have not provided us with all necessary information, we may require additional information from them before we will open new fund accounts for them directly or indirectly through an exchange. Specific Account Requirements Listed below are the account opening requirements for our most common types of accounts.After you select the class of shares you want to invest in, the type of account you want to open and the Fund(s) you want to purchase, you need to deliver your completed customer application to the Fund’s transfer agent or your representative, along with supporting documentation and your check.Upon receipt of your properly completed paperwork, a “Customer Account” will be opened for you.The term “Customer Account” refers to all fund accounts owned by the same customer.An individual and a joint account represent two different customers.Therefore, a customer who owns both individually and jointly registered accounts, will be assigned two “Customer Accounts.” It is the policy of the Fund to accept certain instructions from any one owner or legal representative of an account that has multiple owners (such as a joint account) or multiple legal representatives (such as a trust with multiple trustees).The Fund bears no responsibility for accepting such instructions. A.Non-Retirement Accounts. We offer a variety of “non-retirement” accounts, which is the term used to describe all accounts other than retirement accounts. Individual Accounts.Individual accounts may be opened by any adult individual who resides in the U.S.You must certify that you are a legal resident of the U.S. on the MAA or an application for non-affiliated broker-dealers and provide us with your name, residential street address in the U.S. (Army or Fleet Post Office number are acceptable), mailing address (if different from the residential address), TIN, date of birth, citizenship status, and other such information as may be required by law.If you are not a U.S. citizen, you must also disclose your country of origin and generally provide a photocopy of an unexpired green card. Joint Accounts.Joint accountsmay be opened by two or more adult individuals who reside in the U.S.Each joint tenant must provide the same information that is required for opening an individual account and each joint tenant’s personal information must be verified as required by the USA PATRIOT Act.Joint ownership may take several forms, e.g., joint tenants with rights of survivorship, tenants in common, etc. It is your obligation to specify the type of joint account that you want to establish and to verify that it is valid in your state.The laws governing joint or community property vary by state of residence.You may want to consult a lawyer about your registration choice.For joint tenants with rights of survivorship and tenants by the entirety, on the death of an account owner the entire interest in the account generally goes to the surviving account owner(s).For tenants in common, a deceased account owner’s interest generally goes to the account owner’s estate.Tenants in common are responsible for maintaining records of the percentages of their ownership in the account.Irrespective of the type of joint account that you select, each joint tenant is responsible for notifying us immediately of the death of any other joint tenant.You agree that we are not liable for any transactions, payments, or distributions that we process prior to our receipt of such notice (as long as any one joint tenant has authorized the transaction).When we are notified of the death of a tenant in common, we may require that any subsequent transaction in the account be approved by his or her legal representative as well as the surviving tenant in common. II-35 Transfer on Death (“TOD”) Accounts.TOD accounts are available on all Fund accounts in all states (unless held in an omnibus account).TOD accounts allow individual and joint tenants with rights of survivorship to name one or more beneficiaries.The ownership of the account passes to the named beneficiary(ies) in the event of the death of all account owners.To establish a TOD account, you must furnish the same information that is required to open an ordinary individual or joint account and also complete a First Investors TOD Registration Request Form or Non-Retirement Account TOD Beneficiary Designation.See “Transfer on Death Guidelines” further in this SAI. Coverdell Education Savings Accounts (“ESAs”).ESAs may be opened for a beneficiary by his (her) parent or legal guardian (“Responsible Individual”) who resides in the U.S.These accounts allow you to accumulate assets on a tax-deferred basis to help satisfy qualified educational expenses for a Designated Beneficiary (generally, a minor child).To establish an ESA, the Responsible Individual (the parent or legal guardian) must complete an Application.If someone other than the Responsible Individual is making the initial contribution, he or she must sign the ESA Application as the Depositor.The Responsible Individual is considered the customer and must furnish the same information, as he or she would provide for an individual account.Certain information must also be provided for the Depositor as well as the Designated Beneficiary. There is an annual custodial fee of $15 for each ESA, irrespective of the number of Funds that are held in the account.The account holder is responsible for paying this fee and the fee will be automatically deducted from the account on the last business day of the first quarter for the following 12 month period in accordance with the provisions of the respective custodial agreement.Notwithstanding the foregoing, the fee may be waived or reduced by the custodian as further described in the custodial agreement and also discussed below under the heading “B. Retirement Accounts”. The custodian also reserves the right to modify the fee at any time on forty-five (45) days prior written notice to account holders. Gifts and Transfers to Minors Accounts.These accounts may be opened for minors established under the applicable state’s Uniform Gifts/Transfers to Minors Act.They are registered under the minor’s social security number.We require the name, residential address, mailing address (if different from the residential address), date of birth, citizenship and TIN of both the minor and the custodian on the MAA or an application for non-affiliated broker-dealers.For accounts opened under a Uniform Gifts to Minors Act (UGMA) or a Uniform Transfer to Minors Act (UTMA), you agree that all assets belong to the minor and that you will only use them for the minor’s benefit – even after the assets have been removed from the account.We have no obligation to monitor your instructions concerning the account or how you use the assets held in the account.In addition, you consent to re-registering the account in the name of the minor once the minor reaches the age at which custodianship ends, and consent to allow the minor to redeem any and all assets from the account once the minor reaches the age at which custodianship ends. Conservatorship/Guardianship Accounts.These accountsmay only be opened by legal representatives.To establish a conservatorship or guardianship account, you must complete an MAA or an application for non-affiliated broker-dealers and provide the name, residential address, mailing address (if different from the residential address), date of birth, citizenship status, and TIN of both the minor (ward) and the conservator (guardian).In addition, you must also furnish a certified copy of the court document appointing you as the conservator/guardian.A First Investors Agent’s Certification Form may also be required, and the identity of the conservator/guardian will be verified. Estate Accounts.Estate accountsmay be opened by completing an MAA or an application for non-affiliated broker-dealers and providing the name, residential address, mailing address (if different from the residential address), citizenship status, date of birth and TIN of the executor (administrator), the name of the decedent and TIN of the estate.You must also provide an original or certified copy of the death certificate and a certified copy of Letters Testamentary/Administration.A First Investors Agent’s Certification Form may also be required, and the identity of the estate representative will be verified. Corporate Accounts.Corporate Accountsmay be opened for corporations that are organized in the U.S.The entity’s name, U.S. business address, mailing address (if different from the residential address), and TIN must be provided on the MAA or an application for non-affiliated broker-dealers.We will generally require documentary proof of the existence and identity of the entity, such as a certified copy of the company’s articles of incorporation signed by the secretary of the corporation, a certificate of incorporation or good standing issued by the secretary of the state, a government-issued business license, or a bank reference by a U.S. bank on the bank’s letterhead in addition to the name, residential address, mailing address (if different from the residential address), citizenship status, date of birth and social security number of the authorized person(s) for the entity.The accounts of publicly traded corporations are exempt from some of these requirements.We recommend that you furnish documentary II-36 proof of the entity’s existence when you apply to open the account.A First Investors Certificate of Authority (“COA”) may also be required to identify the individuals who have authority to effect transactions in the account. Partnership Accounts.Partnership Accountsmay be opened for partnerships that are organized in the U.S.You must provide the name of the partnership, U.S. business address, and TIN on a completed MAA or an application for non-affiliated broker-dealers along with the pages of the partnership agreement which show the names of all general partners and authorized persons who have authority to act for and on behalf of the partnership.The names, residential addresses, mailing address (if different from the residential address), citizenship statuses, dates of birth and social security numbers of all general partners and authorized persons are also required.The accounts of publicly traded partnerships are exempt from some of these requirements.A completed COA to identify the persons who have authority to effect transactions in the account may also be required. Trust Accounts.Trust Accountsmay be opened for trusts that are formed in the U.S.You must provide the name of the trust, its address, and TIN as well as the name, residential street address, mailing address (if different from the residential address), date of birth, social security number and citizenship status for each trustee on a completed MAA or an application for non-affiliated broker-dealers, along with a copy of the pages of the trust document which show the name and date of the trust and the appointment of all trustees and their signatures.A COA to identify the persons who have authority over the account may also be required. B.Retirement Accounts. To open a retirement account, you must not only complete an application with your broker-dealer and furnish the customer identification information required for individual non-retirement accounts but also complete a product application.We may require that a customer’s identity be verified to our satisfaction before we open certain types of retirement accounts.Certain retirement products also require the employer to complete a form.Under certain circumstances, the transfer agent may accept faxes, and other automated transaction data from retirement plans. We offer the following types of retirement plans and accounts for individuals and employers: ● Individual Retirement Accounts (“IRAs”) including Roth and Traditional IRAs. ● IRA for Minors with earned income.A parent or legal guardian must complete the appropriate IRA Application and IRA for a Minor Child Form. ● SIMPLE IRAs (Savings Incentive Match Plans for Employees of Small Employers) for employers. ● SEP-IRAs (Simplified Employee Pension Plans) for small business owners or people with income from self-employment. ● SARSEP-IRAs (Salary Reduction Simplified Employee Plans) can only be established through trustee-to-trustee transfers. ● 403(b)(7) for governmental entities and eligible tax-exempt organizations. ● 457(b) for governmental plans. ● Money Purchase Pension & Profit Sharing (MPP/PSP) plans for sole proprietors and partnerships. There is an annual custodial fee of $15 for each Traditional and Roth IRA, Traditional and Roth IRA for minors, SIMPLE IRA, SEP-IRA, SARSEP-IRA, MPP/PSP, and 457(b) account and an annual custodial fee of $30 for each 403(b) custodial account that you maintain, irrespective of the number of Funds that are held in an account.The account holder is responsible for paying this fee and the fee will be automatically deducted from the account on the last business day of the first quarter for the following 12 month period in accordance with the provisions of the respective custodial agreement.The custodian reserves the right to modify the fee at any time on forty-five (45) days prior written notice to account holders. The fee will be deducted subject to the following conditions: To the extent that an account holder maintains a Cash Management Fund, the fee will first be deducted from those assets.If the assets in the Cash Management Fund are less than the fee, the balance of the fee will be deducted equally from the remaining Funds. For 403(b)s, the fee will be deducted first from the Cash Management Fund within the employer contribution portion of the account, if any.If the assets in the Cash Management Fund within the employer contribution portion of the account are less than the fee, the balance of the fee will be deducted equally from the remaining Funds within the employer contribution portion of the account.To the extent there are insufficient assets in the employer contribution portion of the account to cover the fee, the fee will be deducted from Funds held in the employee contribution portion of the account in the same order as above.To the extent there are II-37 insufficient assets in the employer contribution account and employee contribution portion of the account, the fee will be deducted from Funds held in the rollover account in the same order as above. Notwithstanding the foregoing, the fee may be waived or reduced for any reason which, in the opinion of the custodian, is acceptable or desirable, including the following: ● If the value of all accounts in the account holder’s customer account is equal to or exceeds $100,000 as of the last business day of the first quarter, the fee is waived for the following 12-month period. ● If the value of all accounts in the account holder’s customer account is equal to or exceeds $50,000 and is less than $100,000 as of the last business day of the first quarter, the fee is reduced by 50% for the following 12-month period. ● If a participant establishes a 403(b) custodial account, the fee is waived for the custodial account for the first 12-month period beginning with the date assets (contributions, contract exchanges, transfers, rollovers, etc.) are first accepted by First Investors for investment into that custodial account. Similarly, if a participant establishes a 457(b) custodial account, the fee is waived for the custodial account for the first 12-month period beginning with the date assets are first accepted by First Investors for investment into that custodial account. After the 12-month period has expired, if the participant does not otherwise qualify for a fee waiver, the fee will be deducted from the 403(b) custodial account, or, if applicable, the 457(b) custodial account on the last business day of the first quarter for the following 12-month period.For example, if a participant establishes a 403(b) custodial account on May 15, 2013, the participant will not be subject to the fee until the last business day of the first quarter of 2015. ● If the custodial account is maintained by an Associate, as defined in the Fund’s prospectus, the fee is waived. For purposes of determining the value of accounts held by the account holder, customer account means all Funds in the First Investors Family of Funds within the same 10-digit customer number assigned to the account holder that includes the applicable custodial account(s). Under no circumstances will all or a portion of the fee be returned to the account holder if the account holder subsequently meets the requirements for a reduced or waived fee or if the account holder subsequently terminates the custodial account. Special Information for participants in 403(b)(7) Accounts or 457(b) Accounts By establishing and maintaining a 403(b)(7) account or 457(b) account through First Investors, you authorize us to share certain information regarding your 403(b)(7) account or 457(b) account with your current or former 403(b)(7) or 457(b) employer, as well as its Third Party Administrator (“TPA”) and any vendor or agent authorized by the employer.If permitted by a plan or an agreement with a TPA, you also authorize us to pay plan expenses from your account. As of January 1, 2009, new First Investors 403(b) accounts are only available through First Investors Corporation (“FIC”) as dealer of record.If an existing participant has a 403(b) account that is not currently serviced by FIC, the participant may maintain the current broker-dealer on the account.Dealer changes to FIC and changes from a dealer other than FIC to a dealer that has an executed selling agreement with the Fund will be accepted.If a request is received to remove FIC as the dealer or to change the dealer to a dealer that does not have a selling agreement with the Fund, the account will be deemed to be a direct Fund shareholder and additional investments will not be accepted.FIC no longer pays 12b-1 service fees to other broker-dealers on First Investors 403(b) custodial accounts.First Investors 457(b) accounts are offered exclusively through FIC as dealer of record.Dealer changes on First Investors 457(b) accounts will not be accepted. Additional Information on How to Place and Pay For an Order. Placing Your Purchase Order Investors may purchase shares of the Fund through financial intermediaries.These orders may be placed through a representative, or by sending us a check directly with a payment stub or written instructions.When purchasing shares directly through the Fund, remember to include your Fund account number on your check made payable to FIC or the Fund.Additional purchases into existing Fund accounts may be subject to limits that may be imposed by the type of account, share class that you own and be made in any dollar amount.There is a $1,000 minimum on purchases made through your representative over the phone.There is also generally a minimum amount of $100 for purchases your broker-dealer may place through Fund/SERV. II-38 For Overnight Mail, send checks to: For Regular Mail, send checks to: First Investors Corporation Attn: Dept. CP Raritan Plaza I, 8th Floor Edison, NJ 08837-3620 First Investors Corporation Attn: Dept. CP P.O. Box 7837 Edison, NJ 08818-7837 Purchases are processed when they are received in “good order” by our Edison, NJ office.To be in good order, the class of shares you are requesting to purchase must be available to you, the Fund must be eligible for sale in your state of residence, all required paperwork must be completed (in the instance of 403(b), 457(b) and trust accounts, verifications must be completed to our satisfaction), and payment must be received.If your order is received by the close of regular trading on the NYSE (normally 4:00 p.m. Eastern Time), it will receive that day’s public offering price.This procedure applies whether your written order is given to your registered representative and transmitted to our Edison, NJ office or mailed directly by you to our Edison, NJ office. Certain types of purchases can only be placed by written application and certain retirement contributions may only be made through an employer.For example, purchases in connection with the opening of retirement accounts may only be made by written application.Furthermore, rollovers of retirement accounts will be processed only when we have received both your written application, rollover proceeds and any additional documentation we may require.Thus, for example, if it takes thirty (30) days for another fund group to send us your retirement account proceeds, your purchase of the Fund will not occur until we receive the proceeds. Some types of purchases may be phoned or electronically transmitted to us via Fund/SERV.If you place your order with your representative, your transaction will be processed at that day’s public offering price provided that your order is received in our Edison, NJ office by the close of regular trading on the NYSE (normally 4:00 p.m. Eastern Time), or by our Fund/SERV deadline for orders submitted via the Fund/SERV system.Orders received after these deadlines will be processed at the next Business Day’s offering price. If you are buying shares of the Fund through a broker-dealer other than FIC, other requirements may apply.Consult your broker-dealer about its requirements. Orders placed through a First Investors registered representative must generally be reviewed and approved by a principal of the branch office before being mailed or transmitted to the Edison, NJ office. If there is a registered representative or other broker-dealer representative of record on your account, he or she will be able to obtain your account information, conduct certain transactions and updates for your account, and receive copies of notifications and statements and other information about your account directly from the Fund. It is the responsibility of your broker-dealer to forward or transmit orders to the Fund promptly and accurately.A broker-dealer may charge a processing fee to place your order.The Fund will not be liable for any change in the price per share due to the failure of a broker-dealer to place or pay for the order in a timely fashion.Any such disputes must be settled between you and your broker-dealer. The Fund reserves the right to refuse any purchase order, without prior notice.We will not accept purchases into an account after we have been notified that the account owner is deceased in the absence of proof that the purchases are lawful.The Fund is not responsible for losses stemming from delays in executing transactions that are caused by instructions not being in good order. Paying For Your Order Payment must be provided with the appropriate application to open a new account.Payment for other types of transactions is due within three (3) Business Days of placing an order or the trade may be cancelled.(In such event, you will be liable for any loss resulting from the cancellation.)To avoid cancellation of your order, you may open a money market fund account and use it to pay for subsequent purchases.Generally, an investment into a Fund account will be made from a bank account controlled by the same person.When this is not the case, we reserve the right to require additional information about the relationship of the payer to the account owner, the purpose of the account, source of funds, and such other information to conclude that the account is being used for a II-39 lawful purpose before the investment will be made.In addition, we may require identifying information about the payer on the check. Purchases made pursuant to our Automatic Investment Programs are processed as follows: ● Money Line investments are processed on the date you select on your application (or the Business Day following a weekend or other day that either we or the banking system is closed); and ● Automatic Payroll Investments are processed on the date that we receive funds from your employer. We accept the following forms of payment in U.S. funds: ● Checks drawn on U.S. banks (including subsidiaries of U.S. banks) payable to FIC or the Fund; ● Money Line and Automatic Payroll Investment electronic funds transfers; ● Federal Funds wire transfers; ● ACH transfers; and ● Proceeds from a redemption of your money market fund account (for orders placed by your representative or broker-dealer). We do not accept: ● Third Party Checks; ● Traveler’s Checks; ● Checks drawn on foreign banks; ● Cash; ● Post Dated Personal Checks; ● Starter Checks (checks without a pre-printed customer name) or Second Party Checks except from financial institutions and customers who have active Fund accounts which have been in existence for at least three (3) months; or ● Money Orders (bank money orders are an acceptable form of payment when they are received from another financial institution for rollovers that ADM either initiates or has received notice about and has investment instructions). By Check You can send us a check for purchases under $500,000.If you are opening a new Fund account, your check must meet the Fund minimum.When making purchases to an existing account, include your Fund account number on your check.Generally, investments of $500,000 or more must be made via Federal Funds wire transfer, unless we are contacted in advance and agree to waive this requirement.We also reserve the right to waive this requirement for checks received directly from another financial institution. By Money Line With our Money Line program, you can invest in the Fund account with as little as $50 a month or $600 each year by transferring funds electronically from your bank account.You can invest up to $25,000 a month per fund account through Money Line. You select the investment amount and frequency that is best for you (bi-weekly, semi-monthly, monthly, quarterly, semi-annually or annually). The Money Line investment date you select is the date on which shares will be purchased.If the investment date falls on a weekend or other day that either we or the banking system is closed, shares will be purchased on the next Business Day.The proceeds must be available in your bank account two (2) Business Days prior to the investment date. How To Apply for Money Line: 1.Complete the Electronic Funds Transfer (“EFT”) section of an application.In the case of individual accounts, the signature of the bank account owner(s) is (are) not required as long as the customer who signs the application owns (individually or jointly) the bank account.For a joint account, where one owner is also an individual or joint owner of the bank account, only the signature of that owner is required for the bank account II-40 authorization.In cases where that bank account owner is a third party, all bank account and mutual fund owners’ signatures will be required and all signatures must be guaranteed.To establish Money Line for an entity account, the required number of Authorized Individuals as indicated in the entity’s authorizing documents must sign the application and have their signatures guaranteed.Generally, Money Line will only be established for an entity when both the mutual fund and the bank accounts have identical owners except for a sole proprietorship or revocable trust account where the grantor and the trustee are the same person.(Please allow at least ten (10) Business Days for initial processing.) 2.Complete the Money Line section of the application to specify the amount, frequency and beginning date of the investments. 3.Submit the paperwork to your registered representative or to the Fund’s transfer agent as described under “How to Contact the Fund Directly Through its Transfer Agent”. 4.Certain customers with existing bank information on file with the Fund’s transfer agent may contact the transfer agent to authenticate Money Line instructions. How To Change Money Line: To change investment amounts, reallocate or cancel Money Line, you must notify us at least five (5) Business Days prior to the investment date. You may write or telephone us to: ● Discontinue your Money Line service; ● Decrease the payment to the minimum amount of $50 per month; and ● Change the date or frequency of the Money Line payment without increasing the total dollar amount. Provided that you have telephone privileges, you may telephone us to: ● Reallocate Money Line to a new or existing account with the same registration; and ● Increase your total Money Line payment by a maximum of $36,000 per customer per 12 month period using any frequency provided the bank account and Fund account registrations are identical or by a maximum of $5,000 per customer per 12 month period if the bank account is owned or controlled by any one of the Fund account owners.Money Line may not be increased by telephone if the bank account is not owned or controlled by one of the Fund account owners.A signature guaranteed request signed by the Fund account owners and bank account owner(s) is required. For all other changes, you must submit a signature guaranteed written request to Administrative Data Management Corp (“ADM”).To change from one bank to another or change your bank account number you must also complete and return a new Money Line application.Allow at least ten (10) Business Days for the change to become effective. Money Line service will be cancelled upon notification that all fund account owners are deceased or if your account is coded “Do Not Mail”, as explained in this Statement of Additional Information under the heading “Missing or Incorrect TINs and Returned Mail”.We reserve the right to liquidate your account upon sixty (60) days notice if you cancel the Money Line prior to meeting the minimum initial investment of the fund. By Automatic Payroll Investment With our Automatic Payroll Investment (“API”) service you can systematically purchase shares by payroll deduction with as little as $50 a month or $600 each year.To participate, your employer must offer direct deposit and permit you to electronically transfer a portion of your salary to your account.Contact your company payroll department to authorize the payroll deductions.If not available, you may consider our Money Line program. Shares purchased through API are purchased on the day the electronic transfer is received by the Fund. How To Apply for API: 1. Complete an API Application. 2. Complete an API Authorization Form. 3. Complete the government’s Direct Deposit Sign-up Form if you are receiving a government payment. II-41 4. Submit the paperwork to your registered representative or to the Fund’s transfer agent as described under “How to Contact the Fund Directly Through its Transfer Agent”. If you have telephone privileges on your account, you can call the Fund directly to change the investment allocations in your API. By Federal Funds Wire Transfer You may purchase shares via a Federal Funds wire transfer from your bank account into your existing Fund account.Generally, investments of $500,000 or more must be purchased by a Federal Funds wire unless we agree in advance to waive this requirement.We also reserve the right to waive this requirement for checks received directly from another financial institution.Each incoming Federal Funds wire transfer initiated outside the U.S. will be subject to a $20 fee. To wire funds to an existing Fund account, you must call 1 (800) 423-4026 and provide us with the Federal Funds wire reference number, amount of the wire, and the existing account number(s) to be credited.To receive credit for the wire on the same day as it is received, the above information must be given to us beforehand and we must receive the wire by: ● 12:00 p.m. Eastern Time for our money market fund; and ● The close of regular trading on the NYSE (normally 4:00 p.m. Eastern Time) for all the other funds. If we receive a wire and you have not given us proper notification beforehand, your purchase will not occur until we receive all the required information. By Systematic Investments From Your Money Market Fund You can invest systematically from your money market fund into shares of another fund account by completing a Cash Management Fund Payment Form.Your money market fund shares will generally be redeemed on the same day as the purchase of the other fund account.When you are investing into a new fund account, you must invest at least $600 a year.The Systematic Investments may be made on a monthly, quarterly, semi-annual, or annual basis.Systematic Investments are suspended upon notification that all account owners are deceased.Service will recommence upon receipt of written alternative payment instructions and other required documents from the decedent’s legal representative. By Systematic Withdrawal Plan Payment Investments You can invest Systematic Withdrawal Plan payments from one fund account into shares of another fund account in the same class of shares for the same Customer Account.In such case, payments are invested without a sales charge (except for payments attributable to Class A shares subject to a CDSC that are being invested into the First Investors Cash Management Fund). ● You must invest at least $600 a year when investing into a new fund account; and ● You can invest on a monthly, quarterly, semi-annual, or annual basis. Systematic Withdrawal Plan payment investments are suspended upon notification that all account owners are deceased.Service will recommence upon receipt of written alternative payment instructions and other required documents from the decedent’s legal representative. By Investments Through Certain Retirement Plans With our Electronic Payroll Investing Center (“EPIC”), certain retirement plans can automatically purchase shares.To participate, the employer or Third Party Administer (“TPA”) must subscribe to the EPIC service permitting the electronic transfer of money from the employer’s or TPA’s bank to fund the contribution.By subscribing to EPIC, your employer or its TPA authorizes certain individualsto access and/or use EPIC on its behalf.Shares purchased through EPIC are purchased on the day the electronic transfer is received by the Fund.In addition, certain retirement plans, employers and third party administrators receive information regarding your accounts through EPIC.Contact your company payroll department to authorize the payroll deductions. II-42 Additional Information on How To Sell Shares. You can sell your Fund shares on any Business Day.In the mutual fund industry, a sale is referred to as a “redemption.”The various ways you can redeem your shares are discussed below.If your shares are held in an omnibus account with a broker-dealer or through a retirement plan platform, these procedures are not applicable.You can only redeem such shares through your broker-dealer or retirement plan platform provider.Please consult with your broker-dealer or retirement plan platform provider for their requirements.Your redemption order will be processed at that day’s price (less any applicable CDSC) provided that it is received in good order in our Edison, NJ office by the close of regular trading on the NYSE, or by our Fund/SERV deadline for orders that are submitted via the Fund/SERV system.It is your broker-dealer’s or retirement plan platform provider’s responsibility to promptly transmit orders to us.Special rules also apply to redemptions from qualified group retirement accounts; we generally can only accept redemption instructions from the plan trustee or administrator.Please consult your plan trustee or administrator for its procedures. Payment of redemption proceeds generally will be made within seven (7) days of receipt of your order.If the shares being redeemed were recently purchased by check or electronic funds transfer, payment may be delayed to verify that the check or electronic funds transfer has been honored, which may take up to fifteen (15)days from the date of purchase.If your check is returned to us unpaid and it is redeposited, it may take another fifteen (15) days to verify that it has cleared.Shareholders may not redeem shares by electronic funds transfer unless the shares have been owned for at least twelve (12) days.We reserve the right to reject any redemption order to make a check payable to a third party. Redemptions of shares are not subject to the above verification periods if the shares were purchased via: ● Automatic Payroll Investment; ● FIC registered representative payroll checks; ● Checks issued by First Investors Life Insurance Company, FIC or ADM; ● Checks issued through FIC’s General Securities Unit; or ● Federal Funds wire payments. For trusts, estates, attorneys-in-fact, corporations, partnerships, and other entities, additional documents are required to redeem shares unless they are already on file. If the amount of your redemption request exceeds the value of your account, your entire account will be redeemed. Written Redemptions A written redemption request will be processed when received in our Edison, NJ office provided it is in good order. If we receive your written redemption request in good order in our Edison, NJ office by the close of regular trading on the NYSE (normally 4:00 p.m. Eastern Time), you will receive that day’s price (less any applicable CDSC) for your shares. If your redemption request is not in good order or information is missing, we will seek additional information and process the redemption on the Business Day we receive such information. To be considered in good order written requests must include: 1. The name of the Fund; 2. Your account number; 3. The dollar amount, number of shares or percentage of the account you want to redeem; 4. Share certificates (if they were issued to you); 5. The requisite signatures of the account owner(s) or authorized person(s) in accordance with our policies; 6. Signature guarantees, if required; 7. Appropriate distribution form or other applicable document(s) for retirement accounts and ESAs; and 8. Other supporting documentation, as required. II-43 If we are being asked to redeem a retirement account and transfer the proceeds to another financial institution, we may also require a Letter of Acceptance from the successor custodian and for a redemption from a 403(b)(7) or 457(b) account we may require the signature of your employer or TPA before we effect the redemption.The transfer agent may, in its discretion, waive certain requirements for redemptions. For your protection, the Fund reserves the right to require additional supporting legal documentation, to require all paperwork to be dated within sixty (60) days, and to make checks payable only to the account owner(s) or a financial institution for the benefit of the account owner(s), or in the event of his/her death, to the estate or named beneficiaries. Telephone Redemptions and Other Instructions You may make redemptions over the phone by calling our Special Services Department at 1 (800) 342-6221 or other designated number from 9:00 a.m. to 5:00 p.m. Eastern Time (orders received after the close of regular trading on the NYSE, normally 4:00 p.m. Eastern Time, are processed the following Business Day) on any Business Day provided: 1. Telephone privileges are available for your account registration and you have not declined them; 2. You do not hold share certificates (issued shares); 3. The redemption is (a) made payable to the registered owner(s) and mailed to the address of record (which cannot have been changed within the past thirty (30) days without a signature guaranteed request signed by all owners) or, (b) electronically transferred by ACH to a pre-designated bank account or, (c) transferred via Federal Funds wire to a pre-designated bank account from the Cash Management Fund; 4. The redemption amount when combined with all other telephone redemptions from the same fund account made on the same day is $100,000 or less; and 5. The redemption amount, when combined with all other telephone redemptions from the same fund account, made within the previous thirty (30) days does not exceed $200,000. As long as you have telephone privileges, you can also change the amount of your Systematic Withdrawal payment on non-retirement accounts and certain retirement accounts, and authorize certain fees to be deducted from your account on certain account registrations. Electronic Funds Transfer Redemptions Electronic Funds Transfer (“EFT”) redemptions allow you to redeem shares and electronically transfer proceeds to a pre-designated bank account. You must enroll in the Electronic Funds Transfer before using the privilege (see “Money Line”).To establish EFT redemptions, all owners must sign the application. For a joint account, where one owner is also an individual or joint owner of the bank account, only the signature of that owner is required for the bank account authorization.In cases where the bank account owner is a third party, all bank and mutual fund account owners’ signatures will be required and all signatures must be guaranteed.To establish EFT redemptions for an entity account, the required number of Authorized Individuals as indicated in the entity’s authorizing documents must sign the application and have their signatures guaranteed.EFT redemption privileges will only be established for an entity (except for a sole proprietorship), trust (except for a revocable trust where the grantor and the trustee are the same person), or UGMA/UTMA account when both the mutual fund and the bank accounts have identical owners.Please allow at least ten (10) Business Days for initial processing.We will send any proceeds during the processing period by check to your address of record.You may send written instructions to ADM to request an EFT redemption of shares which have been held at least twelve (12) days.If ADM is notified that a customer’s EFT was further electronically transferred via ACH to and/or from a bank located outside of the territorial United States, the customer’s EFT privilege will be cancelled. Each EFT redemption: 1. Must be electronically transferred to your pre-designated bank account; and 2. Cannot exceed $250,000 per customer per day. If your redemption does not qualify for an EFT redemption, your redemption proceeds will be mailed to your address of record. II-44 The Electronic Funds Transfer service may also be used to purchase shares (see “Money Line”) and transfer systematic withdrawal payments (see “Systematic Withdrawal”) and both dividend and capital gain distributions to a bank account. Systematic Withdrawals Our Systematic Withdrawal Plan allows you to redeem a specific dollar amount, number of shares, or percentage from your account on a regular basis.We reserve the right to only send your payments to a U.S. address.They can be mailed to you or a pre-authorized payee by check or transferred to your bank account electronically (if you have enrolled in the EFT service). You can receive payments on a monthly, quarterly, semi-annual, or annual basis.Your account must have a value of at least $5,000 in non-certificated shares (“unissued shares”).The $5,000 minimum account balance is waived for required minimum distributions from retirement plan accounts, payments to First Investors Life Insurance Company, and systematic investments into another eligible fund account.The minimum Systematic Withdrawal Plan payment is $50 (waived for Required Minimum Distributions on retirement accounts or FIL premium payments). We reserve the right to limit the number of systematic withdrawals that may be established on any one account.Upon receipt of a systematic withdrawal request we will reinvest dividend and capital gain distributions previously paid in cash, unless we are notified otherwise at the time of request. Systematic withdrawals in excess of the dividends and other distributions paid by the Fund will reduce and possibly exhaust your invested principal, especially in the event of a market decline.You should not assume that the value of your Fund shares will appreciate enough to cover withdrawals.Systematic payments are not eligible for the reinstatement privilege. You should avoid making investments in a fund at the same time that you are taking systematic withdrawals from that fund, unless your investments can be made without paying a sales charge.Buying shares of a fund during the same period as you are selling shares of that fund may not be advantageous to you because you will be incurring additional sales charges and may also be required to defer the deduction of any capital losses on disposition of the shares for federal income tax purposes because of “wash sale” rules.See Appendix A – Tax Information. If you own shares that are subject to a CDSC, you may establish a Systematic Withdrawal Plan and redeem up to 8% of the value of your account annually without paying a CDSC.If you own shares that are subject to a CDSC in a retirement account and if your Required Minimum Distribution exceeds the 8% limit, the applicable CDSC will be charged if the additional shares were held less than three (3) years. Expedited Wire Redemptions (Not available for Class B shares of the Cash Management Fund) You may enroll in our Expedited Redemption service to send proceeds via Federal Funds wire transfer from your money market account to a bank account that you have previously designated.Enroll by completing a Mutual Fund Account Instructions form.The bank must be a member of the Federal Reserve System.Expedited wire redemption privileges will only be established to wire proceeds from a trust (except for a revocable trust where the grantor and the trustee are the same person), UGMA/UTMA, entity (except for a sole proprietorship) or to foreign bank accounts provided the bank account is registered to the same owner as the mutual fund account.In addition, shares must be owned for at least fifteen (15) days to be eligible for expedited redemption. Requests for redemptions by wire transfer from your money market account must be received in writing or by telephone no later than 12:00 p.m. Eastern Time, on a Business Day, to be processed the same day.Wire transfer redemption requests received after 12:00 p.m. Eastern Time will be processed on the following Business Day. 1. Each wire transfer under $25,000 is subject to a $25 fee; 2. One wire transfer of $25,000 or more is permitted without charge each month.Each additional wire is $25; 3. Wire transfers must be directed to your predesignated bank account; 4. Each wire transfer which is directed outside the U.S. is subject to a $50 fee; and 5. Wire transfers from each Customer Account are limited to $250,000 per day, for requests received in writing, and $100,000 for requests received by telephone. II-45 The above requirements are waived for wires from accounts that are owned by the underwriter or any of its affiliates. In-Kind Redemptions Notwithstanding this reservation of the right to make in-kind redemptions, the Fund has filed a notice of election under Rule 18f-1 of the 1940 Act, that commits it to pay in cash all requests for redemption by any shareholder of record, limited in amount during any 90-day period to the lesser of $250,000 or 1% of the Fund’s net asset value at the beginning of such period. Additional Information on How To Use Our Free Exchange Privilege. Subject to the conditions listed below, you have the right to exchange Class A or Class B shares of any fund on which a sales charge is applicable (“load fund”) for the shares of the same class of any other load fund for the same Customer Account without incurring an additional sales charge.Subject to the conditions listed below, Advisor Class shares may be exchanged into any other fund in which Advisor Class shares are available and Institutional Class shares may be exchanged into any other fund in which Institutional Class shares are available.This right, which is called a free exchange privilege, gives you the flexibility to change investments as your goals change (provided that the new fund is available for sale in your state).However, since an exchange of fund shares is treated as a redemption of your current fund shares and a purchase of shares of the new load fund, it may (except in the case of an exchange from the Cash Management Fund) result in recognition of a taxable gain or loss.Read the prospectus of the fund you are purchasing carefully before you exchange into it. Exchange orders are processed when we receive them in good order in our Edison, NJ office.Exchange orders received in good order prior to the close of trading on the NYSE will be processed at that day’s prices. If you place an exchange order with your representative by the close of regular trading on the NYSE, it will be processed at that day’s price for each fund provided that your order is received by our Edison, NJ office by the close of regular trading on the NYSE (normally 4:00 p.m. Eastern Time), or by our Fund/SERV deadline for orders that are submitted via the Fund/SERV system. Exchanges From a Money Market Fund You can also exchange Class A money market fund shares for another fund under your Customer Account without incurring a sales charge if the shares were acquired via an exchange from a load fund under your Customer Account.The dividends earned on those shares are also eligible for the free exchange privilege.To the extent that shares are redeemed from the money market fund, the free exchange privilege is no longer available with respect to those shares.If a customer is eligible for both the free exchange privilege and reinstatement at NAV, the free exchange privilege will be used first followed by the reinstatement privilege.The amount available for the free exchange privilege will be reduced by any amount invested into a load fund under your Customer Account that receives a sales charge waiver due to the reinstatement or free exchange privileges. Systematic Exchanges You can systematically exchange eligible shares from one of your Fund accounts to another Fund account owned by the customer within the same class of shares at net asset value. Other Exchange Conditions There are a number of conditions on the free exchange privilege: 1. The funds reserve the right to reject any exchange, without prior notice, if they believe that it is part of a market timing strategy or a pattern of excessive trading.In the event that an exchange is rejected, neither the redemption nor the purchase side of the exchange will be processed. 2. You may not exchange shares into a different fund if your account has been restricted pursuant to our USA PATRIOT Act policies. 3. You may only exchange shares within the same class. 4. Exchanges can only be made between accounts that are owned by the same customer and registered under the same customer number. II-46 5. You may exchange to another fund account provided that both the source and the receiving accounts meet the fund minimum after the exchange.This requirement is waived if you are requesting a full exchange to eliminate a low balance account. 6. The fund you are exchanging into must be eligible for sale in your state. 7. If your request does not clearly indicate the amount to be exchanged or the accounts involved, no shares will be exchanged. 8. If you exchange shares to a new fund account, the dividend and capital gain options will apply to the new fund account (including an exchange from a Class B load fund account to Class B money market fund account), as well as the original account if it remains open.If you exchange shares into an existing fund account, the dividend and capital gain options on the existing fund account will remain in effect. 9. If you request an exchange from an account with shares that are subject to a CDSC to another fund account the CDSC and the holding period used to calculate the CDSC will carry over to the acquired shares with one exception.If you exchange from a Class A load fund account with shares that are subject to a CDSC to a Class A money market fund account, shares acquired through dividend or capital gains distributions and shares that are not subject to a CDSC will be exchanged before shares that are subject to a CDSC.Shares that are subject to a CDSC will be exchanged into a separate money market account and the CDSC will carry over; however the holding period will be tolled and the CDSC will not be charged unless you redeem from the money market fund.For all other exchanges from an account with shares subject to a CDSC, the receiving account will be credited with shares that are not subject to a CDSC and shares at each CDSC level in proportion to the exchange from the source account. If your exchange request is not in good order or information is missing, the Transfer Agent will seek additional information and process the exchange on the day it receives such information. If your exchange is from an account with automatic investments or systematic withdrawals, you must let us know if your automatic investments or systematic withdrawals are to remain with the original fund or the fund you are exchanging into (“receiving fund”) or if you want the automatic investments or withdrawals terminated. Without specific instructions, we will amend account privileges as outlined below: Exchange All Shares to ONE Fund Account Exchange All Shares to MULTIPLE Funds Exchange a Portion of Shares to ONE or MULTIPLE Funds Money Line (ML) ML moves to Receiving fund ML stays with Original fund ML stays with Original fund Automatic Payroll Investment (API) API moves to Receiving fund API is allocated equally to Receiving funds API stays with Original fund Systematic Withdrawals (SWP) (includes RMDs) SWP moves to Receiving fund SWP is allocated proportionally to Receiving funds SWP stays with Original fund Automated Retirement Account Contributions* $ moves to Receiving fund $ stays with Original fund $ stays with Original fund * Contributions remitted by the employer for certain retirement accounts. Telephone Exchanges Provided you have telephone privileges on your account, you may make exchanges over the phone by calling Special Services at 1 (800) 342-6221 from 9:00 a.m. to 5:00 p.m., Eastern Time.Orders received after the close of regular trading on the NYSE (normally 4:00 p.m. Eastern Time), are processed the following Business Day. You may exchange shares of any eligible fund (1) within any participant directed IRA, 403(b)(7) or 457(b) accounts, (2) from an individually registered non-retirement account to an IRA registered to the same owner (provided an IRA application is on file) and vice versa, except in circumstances where documentation is required by applicable regulations; (3) within money purchase pension plans and profit sharing plans, if a First Investors Qualified Retirement Plan Application is on file.Certificate shares cannot be exchanged by phone and for trusts, estates, attorneys-in-fact, corporations, partnerships, guardianships, conservatorships and other entities, additional documents may be required if not already on file. II-47 Written Exchanges Written instructions are acceptable for any exchange. 1. Include the requisite signatures of the account owner(s) or authorized person(s) in accordance with our policies as set forth in “Specific Account Requirements.” 2. Include the name and account number of your fund. 3. Indicate either the dollar amount, number of shares or percent of the source account you want to exchange. 4. Specify the existing account number or the name of the new fund you want to exchange into. 5. Include any outstanding share certificates for shares you want to exchange.A signature guarantee is required. 6. For trusts, estates, attorneys-in-fact, corporations, partnerships, guardianships, conservatorships and other entities, additional documents may be required if not already on file. Additional Information About Sales Charge Discounts and Waivers. The following sales charge discounts and waivers are also available: 1. Class A shares may be purchased without a sales charge by a special fund account created in connection with the early termination of a First Investors single payment or periodic payment plan by the plan sponsor using its power to modify the terms of the plan.This privilege applies to purchases until the earlier of the expiration of the original plan period or the completion of all payments up to the face amount of the original plan.The privilege also applies to the amount of any partial withdrawal outstanding at the time of the termination of the plan.This privilege will terminate if the shareholder terminates the special fund account for any reason, including transfer of ownership, full redemption or exchange into another fund.Special fund accounts may only be serviced by FIC as broker-dealer. 2. Unitholders of various series of New York Insured Municipal-Income Trust sponsored by Van Kampen Merrit, Inc., unitholders of various series of the Multistate Tax Exempt Trust sponsored by Advest Inc., and Municipal Insured National Trust may buy Class A shares of a fund with unit distributions at the net asset value plus a sales charge of 1.5%.Unitholders of various tax-exempt trusts, other than the New York Trust, sponsored by Van Kampen Merrit Inc. may buy Class A shares of a fund with unit distributions at the net asset value plus a sales charge of 1%. 3. If you own Class A shares of Fund For Income that are attributable to your investment in the Executive Investors High Yield Fund and you have owned these shares continuously since March 13, 2000, or if you have continuously owned Class A shares of the Tax Exempt Opportunities Fund since December 17, 2000, you are entitled to the following special sales charge rate on additional investments in those funds: a sales charge (expressed as a percentage of offering price) of 4.75% on investments less than $100,000; 3.90% on investments of $100,000-$249,999; 2.90% on investments of $250,000-$499,999; and 2.40% on investments of $500,000-$999,999. 4. Participants in 403(b), 401(a), 401(k) and/or 457(b) omnibus accounts whose sponsors or providers have made special arrangements to offer our Class A shares to their participants on a load-waived basis, may purchase Class A shares without a front-end sales charge. 5. The sales charge is waived when Class A share systematic withdrawal plan payments from one customer account are automatically invested into Class A shares of a different customer account if the systematic payments between the two accounts were authorized to be made without a sales charge pursuant to an arrangement that existed prior to October 3, 2005. The following is additional information about our ROA and SOI policies: 1. For purposes of shareholders who invest through a broker-dealer, your mailing address of record with your broker-dealer is considered your address of record for ROA purposes. 2. Accounts maintained for the same customer with different broker-dealers of record and/or different mailing addresses will not be combined for discount purposes and will be recorded under separate customer account numbers. 3. If you receive mail in an apartment, office, or similar multi-tenant building, your mailing address of record for discount purposes includes your individual unit numbers or designations.Thus, the accounts of shareholders who receive mail in different apartments, office suites, or units within the same building will not be combined for discount purposes. 4. An SOI will be considered completed if any shareowner who is a party to the SOI dies within the SOI 13 month period. II-48 5. Participants in 403(b) plans who invest in the funds through a First Investors individual custodial account are treated as individuals for purposes of the funds’ ROA, SOI, and sales charge waiver and discount policies. 6.
